[exhibit103annexitonintha001.jpg]
Exhibit 10.3 ANNEX I MARTIN OPERATING PARTNERSHIP L.P., as the Borrower, MARTIN
MIDSTREAM PARTNERS L.P., as a Guarantor, ROYAL BANK OF CANADA, as Administrative
Agent, Collateral Agent and an L/C Issuer, WELLS FARGO BANK, N.A., as
Syndication Agent and an L/C Issuer, ABN AMRO CAPITAL USA LLC, REGIONS BANK OF
AMERICA, N.A., CAPITAL ONE, NATIONAL ASSOCIATION, BBVA USA and NATIXIS, NEW YORK
BRANCH as Co-Documentation AgentAgents, and The Lenders Party Hereto
_________________________________________ $600,000,000 $400,000,000 THIRD
AMENDED AND RESTATED CREDIT AGREEMENT Dated as of March 28, 2013
_________________________________________ WELLS FARGO SECURITIES, LLC and RBC
CAPITAL MARKETS as Joint Lead Arrangers and Joint Book Runners and ABN AMRO
CAPITAL USA LLC, BOFA SECURITIES, INC., CAPITAL ONE, NATIONAL ASSOCIATION, BBVA
USA and NATIXIS, NEW YORK BRANCH as Joint Lead Arrangers



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha002.jpg]
TABLE OF CONTENTS Page No. ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
...............................................1 Section 1.01 Defined Terms
...................................................................................................1
Section 1.02 Other Interpretive Provisions
.......................................................................1936
Section 1.03 Accounting Terms
........................................................................................1937
Section 1.04 Rounding
......................................................................................................1937
Section 1.05 Other
............................................................................................................1937
Section 1.06 Uniform Commercial Code
..........................................................................1937
Section 1.07 Rates
.................................................................................................................37
Section 1.08 Divisions
..........................................................................................................37
ARTICLE II THE COMMITMENTS AND COMMITTED BORROWINGS ................1938 Section
2.01 Loans
............................................................................................................1938
Section 2.02 Committed Borrowings, Conversions and Continuations of Loans
............1939 Section 2.03 Prepayments
.................................................................................................1940
Section 2.04 Reduction or Termination of Commitments
................................................1943 Section 2.05 Repayment of
Loans
....................................................................................1943
Section 2.06
Interest..........................................................................................................1943
Section 2.07 Fees
..............................................................................................................1944
Section 2.08 Computation of Interest and Fees
................................................................1945 Section
2.09 Evidence of
Debt..........................................................................................1945
Section 2.10 Payments Generally
.....................................................................................1945
Section 2.11 Sharing of Payments
....................................................................................1947
Section 2.12 Priority of Hedging
Obligations...................................................................1948
Section 2.13 Letters of Credit
...........................................................................................1948
Section 2.14 Increase in Aggregate Committed Sum
.......................................................1956 Section 2.15
Defaulting
Lenders.......................................................................................1957
ARTICLE III TAXES, YIELD PROTECTION AND
ILLEGALITY...............................1960 Section 3.01 Taxes
............................................................................................................1960
Section 3.02 Illegality
.......................................................................................................1963
Section 3.03 Inability to Determine Rates
........................................................................1964
Section 3.04 Increased Cost
..............................................................................................1965
Section 3.05 Funding Losses
............................................................................................1966
Section 3.06 Matters Applicable to all Requests for Compensation
................................1967 Section 3.07 Replacement of Lenders
..............................................................................1967
Section 3.08 Survival
........................................................................................................1968
ARTICLE IV CONDITIONS PRECEDENT TO COMMITTED BORROWINGS..........1968 Section
4.01 Conditions to Initial Credit Extension
.........................................................1968 Section 4.02
Conditions to all Loans and L/C Credit Extension
......................................1971 ARTICLE V REPRESENTATIONS AND
WARRANTIES............................................1972 Section 5.01
Existence; Qualification and Power; Compliance with Laws
......................1972 i



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha003.jpg]
Section 5.02 Authorization; No Contravention
................................................................1972 Section
5.03 Governmental Authorization
.......................................................................1973
Section 5.04 Binding Effect
..............................................................................................1973
Section 5.05 Financial Statements; No Material Adverse Effect
.....................................1973 Section 5.06 Litigation
......................................................................................................1973
Section 5.07 No Default
....................................................................................................1974
Section 5.08 Ownership of Property; Liens
......................................................................1974
Section 5.09 Environmental Compliance
.........................................................................1974
Section 5.10 Insurance
......................................................................................................1974
Section 5.11 Taxes
............................................................................................................1974
Section 5.12 ERISA Compliance
......................................................................................1974
Section 5.13 Subsidiaries and other Investments
..............................................................1975 Section 5.14
Margin Regulations; Investment Company Act; Public Utility Holding Company Act;
Use of Proceeds
...................................................................1976 Section
5.15 Disclosure
....................................................................................................1976
Section 5.16 Labor Matters
...............................................................................................1976
Section 5.17 Compliance with Laws
................................................................................1976
Section 5.18 Third Party
Approvals..................................................................................1977
Section 5.19 Solvency
.......................................................................................................1977
Section 5.20 Collateral
......................................................................................................1977
Section 5.21 Concerning the Vessels
................................................................................1977
Section 5.22 Intellectual Property; Licenses, etc
..............................................................1978 Section 5.23
OFAC
...........................................................................................................1978
Section 5.24 USA Patriot Act
...........................................................................................1979
Section 5.25 Money Laundering
.......................................................................................1979
Section 5.26 Commodity Exchange Act
...........................................................................1979
Section 5.27 EEA Financial Institutions.
..........................................................................1979
ARTICLE VI AFFIRMATIVE COVENANTS
.................................................................1979 Section
6.01 Financial Statements
....................................................................................1979
Section 6.02 Certificates; Other Information
....................................................................1980 Section
6.03 Notices
.........................................................................................................1981
Section 6.04 Payment of
Obligations................................................................................1981
Section 6.05 Preservation of Existence, Etc
.....................................................................1982
Section 6.06 Maintenance of Assets and Business
...........................................................1982 Section 6.07
Maintenance of Insurance
............................................................................1982
Section 6.08 Compliance with Laws and Contractual Obligations
..................................1982 Section 6.09 Books and Records
......................................................................................1983
Section 6.10 Inspection Rights
.........................................................................................1983
Section 6.11 Compliance with
ERISA..............................................................................1983
Section 6.12 Use of
Proceeds............................................................................................1983
Section 6.13 Concerning the Vessels
................................................................................1983
Section 6.14 Guaranties and other Collateral Documents
................................................1984 Section 6.15 Company
Identity.........................................................................................1984
Section 6.16 Further Assurances; Additional
Collateral...................................................1985 Section 6.17
Designation and Conversion of Restricted and Unrestricted Subsidiaries ..1987
Section 6.18 Agreements Respecting Unrestricted Subsidiaries
......................................1988 ii



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha004.jpg]
ARTICLE VII NEGATIVE COVENANTS
........................................................................1988
Section 7.01 Liens
.............................................................................................................1988
Section 7.02 Investments and Acquisitions
......................................................................1990
Section 7.03 Hedging Agreements
...................................................................................1992
Section 7.04 Indebtedness
.................................................................................................1992
Section 7.05 Fundamental Changes
..................................................................................1993
Section 7.06
Dispositions..................................................................................................1994
Section 7.07 Restricted Payments; Distributions and Redemptions
.................................1995 Section 7.08 ERISA
..........................................................................................................1996
Section 7.09 Nature of Business
.......................................................................................1996
Section 7.10 Transactions with Affiliates
.........................................................................1996
Section 7.11 Burdensome Agreements
.............................................................................1996
Section 7.12 Use of
Proceeds............................................................................................1997
Section 7.13 Amendments to Organization Documents or Material Agreements
............1997 Section 7.14 Financial Covenants
.....................................................................................1997
Section 7.15 Certain Matters Relating to Permitted Joint Ventures 19and
Unrestricted Subsidiaries
.................................................................................98
Section 7.16 Certain Payments of Indebtedness
...............................................................1998 ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
..............................................1999 Section 8.01 Events of
Default
.........................................................................................1999
Section 8.02 Remedies Upon Event of Default
..............................................................19102 Section 8.03
Application of Proceeds of Collateral
........................................................19102 ARTICLE IX AGENTS
....................................................................................................19103
Section 9.01 Appointment and Authorization of Administrative Agent and
Collateral Agent; Lender Hedging Agreements
.........................................................19103 Section 9.02
Delegation of Duties
..................................................................................19104
Section 9.03
Default........................................................................................................19105
Section 9.04 Liability of Administrative Agent
..............................................................19107 Section 9.05
Reliance by Administrative Agent
.............................................................19107 Section 9.06
Notice of
Default........................................................................................19108
Section 9.07 Credit Decision; Disclosure of Information by Administrative Agent
......19108 Section 9.08 Indemnification of Administrative Agent and the
Collateral Agent ..........19109 Section 9.09 Administrative Agent and
Collateral Agent in their Individual Capacities
...................................................................................................19110
Section 9.10 Successor Agents
.......................................................................................19110
Section 9.11 Other Agents; Lead Managers
...................................................................19111 ARTICLE
X MISCELLANEOUS
..................................................................................19111
Section 10.01 Amendments, Release of Collateral, Etc
...................................................19111 Section 10.02 Notices
and Other Communications; Facsimile Copies ............................19114
Section 10.03 No Waiver; Cumulative Remedies
............................................................19115 Section 10.04
Attorney Costs; Expenses
..........................................................................19116
Section 10.05 Indemnification
..........................................................................................19116
Section 10.06 Payments Set
Aside....................................................................................19117
Section 10.07 Successors and
Assigns..............................................................................19117
iii



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha005.jpg]
Section 10.08 Confidentiality
...........................................................................................19122
Section 10.09 Set-off
........................................................................................................19123
Section 10.10 Interest Rate Limitation
.............................................................................19123
Section 10.11 Counterparts
...............................................................................................19124
Section 10.12 Integration
..................................................................................................19124
Section 10.13 Survival of Representations and Warranties
..............................................19124 Section 10.14 Severability
................................................................................................19124
Section 10.15 Governing Law
..........................................................................................19124
Section 10.16 Waiver of Right to Trial by Jury, Etc
........................................................19125 Section 10.17
Master Consent to Assignment
..................................................................19126 Section
10.18 USA PATRIOT Act Notice
.......................................................................19126
Section 10.19 Restatement of Existing Credit Agreement
...............................................19126 Section 10.20 Keepwell
....................................................................................................19127
Section 10.21 Entire Agreement
.......................................................................................19127
Section 10.22 Acknowledgment and Consent to Bail-In of EEA Financial
Institutions ..19127 Section 10.23 No Advisory or Fiduciary Responsibility
..................................................19128 Section 10.24
Acknowledgment Regarding Supported QFCs
..............................................128 SIGNATURES
............................................................................................................................
S-1 iv



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha006.jpg]
EXHIBITS Exhibit: Form of: A-1 Committed Loan Notice A-2 Conversion/Continuation
Notice B Note C Compliance Certificate D Assignment and Assumption E-1 Guaranty
(Subsidiary) E-2 Guaranty (MLP) E-3 Guaranty (Borrower General Partner) F-1
Borrower Security Agreement F-2 MLP Security Agreement F-3 Subsidiary Security
Agreement G Master Consent to Assignment HH-1 U.S. Tax Compliance
CertificatesCertificate (Foreign Lenders that are not Partnerships) H-2 U.S. Tax
Compliance Certificate (Foreign Participants that are not Partnerships) H-3 U.S.
Tax Compliance Certificate (Foreign Participants that are Partnerships) H-4 U.S.
Tax Compliance Certificate (Foreign Lenders that are Partnerships) I Borrowing
Base Certificate SCHEDULES 1.01(a) Applicable Rate[Revised per 8th Amend]
1.01(b) Designated Martin Shareholders 1.01(c) Material Agreements 2.01
Committed Sums[Revised per 8th Amend] 4.01 Post-Closing Items and Conditions
5.13 Subsidiaries and other Equity Investments 5.18 Certain Restrictions on
Transfer 5.21 Vessels 6.16 Non-Pledgeable Assets 7.01 Existing Liens 7.04
Indebtedness on Closing Date 10.02 Addresses for Notices to Borrower,
Guarantors, Administrative Agent, and Collateral Agent v



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha007.jpg]
THIRD AMENDED AND RESTATED CREDIT AGREEMENT This THIRD AMENDED AND RESTATED
CREDIT AGREEMENT is entered into as of March 28, 2013, among MARTIN OPERATING
PARTNERSHIP L.P., a Delaware limited partnership (the “Borrower”), MARTIN
MIDSTREAM PARTNERS L.P., a Delaware limited partnership (the “MLP”), each lender
from time to time party hereto (collectively, the “Lenders,” and each
individually, a “Lender”), and ROYAL BANK OF CANADA, a Canadian chartered bank
under and governed by the provisions of the Bank Act, being S.C. 1991, c.46, as
Administrative Agent and Collateral Agent. The Borrower, the MLP, Royal Bank of
Canada, as administrative agent and as a lender, and certain other agents and
lenders entered into that certain Credit Agreement dated as of November 6, 2002
(as amended, the “Original Credit Agreement”). The Original Credit Agreement was
amended and restated by that certain Amended and Restated Credit Agreement dated
as of October 29, 2004, among the Borrower, the MLP, Royal Bank of Canada, as
administrative agent and as a lender, and certain other agents and lenders
parties thereto (as amended, the “Amended and Restated Credit Agreement”). The
Amended and Restated Credit Agreement was amended and restated by that certain
Second Amended and Restated Credit Agreement dated as of November 10, 2005,
among the Borrower, the MLP, Royal Bank of Canada, as administrative agent and
as a lender, and certain other agents and lenders parties thereto (as amended,
the “Existing Credit Agreement”). The Borrower has requested, and the
Administrative Agent and the Lenders have agreed, to amend and restate the
Existing Credit Agreement and to refinance, rearrange, increase and extend all
of the obligations and indebtedness outstanding thereunder, all subject to the
terms and conditions set forth below. In consideration of the mutual covenants
and agreements herein contained, the parties hereto covenant and agree as
follows: ARTICLE I DEFINITIONS AND ACCOUNTING TERMS Section 1.01 Defined Terms.
As used in this Agreement, the following terms shall have the meanings set forth
below: “Acquisition” means any acquisition by a Loan Party of assets (other than
(a) assets acquired in the ordinary course of business in connection with or
incidental to its then existing businesses and operations, and (b) equity
interests). For the avoidance of doubt, the acquisition of Vessels shall not be
considered a transaction in the ordinary course of business. “Acquisition
Step-up Election” shall have the meaning set forth in Section 7.14(b)(iii).
“Act” has the meaning specified in Section 5.24.



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha008.jpg]
“Additional Joint Lead Arrangers/Bookrunners” means, collectively, ABN AMRO
Capital USA LLC and Regions Capital Markets, a division of Regions Bank, as
additional joint lead arrangers and additional joint book runners., BofA
Securities, Inc., Capital One, National Association, Natixis, New York Branch
and BBVA USA as of the Ninth Amendment Effective Date. “Administrative Agent”
means Royal Bank in its capacity as administrative agent under any of the Loan
Documents, or any successor administrative agent. “Administrative Agent’s
Office” means the Administrative Agent’s address and, as appropriate, account as
set forth on Schedule 10.02, or such other address or account as the
Administrative Agent may from time to time notify the Borrower and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent. “Affiliate” means, as to any Person, any
other Person directly or indirectly controlling, controlled by, or under direct
or indirect common control with, such Person. A Person shall be deemed to be
controlled by any other Person if such other Person possesses, directly or
indirectly, power (a) to vote 10% or more of the securities (on a fully diluted
basis) having ordinary voting power for the election of directors, managing
members, or managing general partners, or (b) to direct or cause the direction
of the management and policies of such Person whether by contract or otherwise.
“Agent Parties” has the meaning set forth in Section 10.02(e)(ii).
“Agent-Related Persons” means the Administrative Agent, the Collateral Agent,
and the Arrangers (including any successor administrative agent and collateral
agent), together with their respective Affiliates (including, without
limitation, Wells Fargo Bank, N.A.), and the officers, directors, employees,
agents and attorneys-in-fact of such Persons. “Agent/Arranger Fee Letters” has
the meaning specified in Section 2.07(b). “Aggregate Commitments” has the
meaning set forth in the definition of “Commitment”. “Aggregate Committed Sum”
means, on any date of determination, the sum of all Committed Sums then in
effect for all Lenders in respect of the Facility (as the same may have been
increased, reduced or canceled as provided in the Loan Documents). The Aggregate
Committed Sum on the Eighth Ninth Amendment Effective Date is
$500,000,000.00400,000,000. “Agreement” means this Third Amended and Restated
Credit Agreement, as renewed, extended, amended or restated from time to time.
“Amended and Restated Credit Agreement” has the meaning set forth in the
recitals hereof.



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha009.jpg]
“Applicable Rate” means, on any date of determination, the percentages per annum
set forth on Schedule 1.01(a) hereto with respect to the Type of Credit
Extension or commitment fee that corresponds to the Leverage Ratio at such date
of determination, as calculated based on the quarterly Compliance Certificate
most recently delivered pursuant to Section 6.02(a). Any increase or decrease in
the Applicable Rate resulting from a change in the Leverage Ratio shall become
effective as of the date of delivery of such Compliance Certificate pursuant to
Section 6.02(a); provided, however, that if no Compliance Certificate is
delivered during a fiscal quarter when due in accordance with such Section, then
Pricing Level 6 shall apply until the Borrower furnishes the required Compliance
Certificate to the Administrative Agent. The Applicable Rate in effect from the
Eighth Ninth Amendment Effective Date through the date of adjustment based on
the Compliance Certificate delivered in connection with the fiscal quarter
ending ended in June of 2019 shall be Pricing Level 6. “Approved Fund” means any
Fund that is administered or managed by a Lender, an Affiliate of a Lender, or
an entity or an Affiliate of an entity that administers or manages a Lender.
“Arrangers” means, collectively, Wells Fargo Securities, LLC, in its capacity as
left lead arranger and left book runner, and RBC Capital Markets, in its
capacity as right lead arranger and right book runner. “Assignment and
Assumption” means an assignment and assumption entered into by a Lender and an
Eligible Assignee (with the consent of any party whose consent is required by
Section 10.07) and accepted by the Administrative Agent, substantially in the
form of Exhibit D or any other form approved by the Administrative Agent.
“Attorney Costs” means and includes the fees and disbursements of any law firm
or other external counsel. “Attributable Indebtedness” means, on any date, (a)
in respect of any Capital Lease of any Person, the capitalized amount thereof
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, and (b) in respect of any Synthetic Lease Obligation, the
capitalized amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a capital leaseCapital
Lease. “Authorizations” means all filings, recordings and registrations with,
and all validations or exemptions, approvals, orders, authorizations, consents,
franchises, licenses, certificates and permits from, any Governmental Authority.
“Availability Period” shall have the meaning set forth in Section 2.01(a).
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha010.jpg]
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule. “Bank
Guaranties” means guaranties or other agreements or instruments serving a
similar function issued by a bank or other financial institution. “Base Rate”
means for any day a fluctuating rate per annum equal to the highest of (a) the
Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest per annum determined
by the Administrative Agent from time to time in its sole discretion as its
prime commercial lending rate for such day for United States Dollar loans made
in the United States, and (c) the Eurodollar Rate for an Interest Period of one
month plus 1.00%, provided, that if the Eurodollar Rate shall be less than zero,
such rate shall be deemed to be zero. The Administrative Agent’s prime
commercial lending rate is not necessarily the lowest rate that it is charging
any corporate customer. Any change in such rate announced by the Administrative
Agent shall take effect at the opening of business on the day specified in the
public announcement of such change. “Base Rate Loan” means a Loan that bears
interest based on the Base Rate. “Beneficial Ownership Certification” means a
certification regarding beneficial ownership as required by the Beneficial
Ownership Regulation, which certification shall be substantially in the form of
the Certification Regarding Beneficial Owners of Legal Entity Customers
published jointly, in May 2018, by the Loan Syndications and Trading Association
and Securities Industry and Financial Markets Association (and, in any case,
shall be no more burdensome on the Loan Parties). “Beneficial Ownership
Regulation” means 31 C.F.R. § 1010.230. “BHC Act Affiliate” means, as to any
Person, an “affiliate” (as such term is defined under, and interpreted in
accordance with, 12 U.S.C. 1841(k)) of such Person. “Board” means the Board of
Governors of the Federal Reserve System of the United States of America.
“Borrower” has the meaning set forth in the introductory paragraph hereof.
“Borrower General Partner” means the general partner of the Borrower. As of the
Closing Date, the general partner of the Borrower is Martin Operating GP LLC, a
Delaware limited liability company. “Borrower Security Agreement” means the
Third Amended and Restated Pledge and Security Agreement executed by the
Borrower, substantially in the form of Exhibit F-1, together with all
supplements, amendments and restatements thereof. “Borrowing Base Certificate”
means a certificate duly executed by a Responsible Officer of the Borrower,
substantially in the form of Exhibit I, prepared with respect to all Financed
Eligible Inventory owned by the Borrower and its Restricted Subsidiaries on each
Inventory



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha011.jpg]
Financing Sublimit Borrowing Base Date, (a) stating that the aggregate principal
amount outstanding uner under the Inventory Financing Sublimit Tranche, after
giving effect to any Inventory Financing Sublimit Borrowings made on or as of
such Inventory Financing Sublimit Borrowing Base Date (if any), and giving
effect to any prepayment made or required to be made contemporaneously with the
delivery of such Borrowing Base Certificate pursuant to Section 2.03(f), does
not exceed the lesser of (x) the Inventory Financing Sublimit Borrowing Base as
of such Inventory Financing Sublimit Borrowing Base Date and (y) Inventory
Financing Sublimit Availability as of such Inventory Financing Sublimit
Borrowing Base Date, and (b) describing in reasonable detail the volumes,
locations, sale contracts, Sale Values, Swap Contracts, and Hedged Values of the
Financed Eligible Inventory. “Building” has the meaning assigned in the
applicable Flood Insurance Regulation. “Business Day” means any day other than a
Saturday, Sunday, or other day on which commercial banks are authorized to close
under the Laws of, or are in fact closed in, the State of New York and, if such
day relates to any Eurodollar Rate Loan, means any such day on which dealings in
Dollar deposits are conducted by and between banks in the applicable offshore
Dollar interbank market. “Canadian Person” means a Person organized under the
laws of Canada or a Canadian province. “Capital Expenditure” by a Person means
an expenditure (determined in accordance with GAAP) for any fixed asset owned by
such Person for use in the operations of such Person having a useful life of
more than one year, or any improvements or additions thereto. For the avoidance
of doubt, as used in this Agreement, the terms Capital Expenditure, capital
expenditure and expenditure shall not include expenditures for Acquisitions.
“Capital Lease” means any capital lease or sublease which should be capitalized
on a balance sheet in accordance with GAAP. Notwithstanding anything contained
in this Agreement to the contrary, any lease (whether or not in existence on
December 15, 2018) that would have been considered an operating lease under the
provisions of GAAP as in effect as of December 15, 2018 (and not as a capital or
finance lease) regardless of any change in GAAP resulting from FASB ASC 842
following December 15, 2018 that would otherwise require such lease to be re-
characterized (on a prospective or retroactive basis or otherwise) as a capital
or finance lease, shall be treated as an operating lease. “Cardinal” means
Cardinal Gas Storage Partners LLC, a Delaware limited liability company.
“Cardinal Sale” means the Disposition of 100% of the equity interests of
Cardinal (including the Subsidiaries of Cardinal) or the Disposition by
Cardinal, in one or more transactions, of 100% of the equity interests of one or
more of its Subsidiaries. “Cardinal PSA” means one or more purchase and sale
agreements (or other comparable agreements) setting forth the terms and
conditions of the Cardinal Sale and otherwise acceptable to the Administrative
Agent in its reasonable discretion.



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha012.jpg]
“Caribbean Person” means a Person organized under the laws of a country located
in the Caribbean region. “Cash Collateralize” means to pledge and deposit with
or deliver to the Collateral Agent, for the benefit of the applicable L/C Issuer
Issuers and the Lenders, as collateral for the L/C Obligations, cash and deposit
account balances pursuant to documentation in form and substance satisfactory to
the Administrative Agent, the Collateral Agent and the such L/C Issuer (which
documents hereby are consented to by the Lenders). “Cash Collateral” shall have
a meaning correlative to the foregoing. “Cash Equivalents” means: (a) United
States Dollars; (b) direct general obligations, or obligations of, or
obligations fully and unconditionally guaranteed as to the timely payment of
principal and interest by, the United States or any agency or instrumentality
thereof having remaining maturities of not more than thirteen (13) months, but
excluding any such securities whose terms do not provide for payment of a fixed
dollar amount upon maturity or call for redemptions; (c) certificates of deposit
and eurodollar time deposits with maturities of thirteen (13) months or less,
bankers acceptances with maturities not exceeding one hundred eighty (180) days,
overnight bank deposits and other similar short term instruments, in each case
with any domestic commercial bank (i) having capital and surplus in excess of
$250,000,000, and (ii) (A) having a rating of at least “A2” by Moody’s and at
least “A” by S&P, or (B) that is a Lender not rated by Moody’s and/or S&P; (d)
repurchase obligations with a term of not more than thirteen (13) months for
underlying securities of the types described in clauses (b) and (c) above
entered into with any financial institution meeting the qualifications in clause
(c) above; (e) commercial paper (having original maturities of not more than two
hundred seventy (270) days) of any Person rated “P-1” or better by Moody’s or
“A-1” or the equivalent by S&P; and (f) money market mutual or similar funds
having assets in excess of $100,000,000, at least 95% of the assets of which are
comprised of assets specified in clauses (a) through (e) above. “Casualty or
Condemnation Disposition” has the meaning set forth in the definition of
“Disposition”. “Change in Law” means (a) the adoption of any law, rule or
regulation after the date of this AgreementNinth Amendment Effective Date, (b)
any change in any law, rule or regulation or in the interpretation or
application thereof by any Governmental Authority after the date of this
AgreementNinth Amendment Effective Date, or (c) compliance by any Lender or the
an L/C Issuer (or, for purposes of Section 3.04(b), by any lending office of
such Lender or by such Lender’s or the an L/C Issuer’s holding company, if any)
with any request, guideline or directive



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha013.jpg]
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this AgreementNinth Amendment Effective Date; provided,
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith, and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States of America regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued. “Change of Control”
means the occurrence of any one or more of the following: (a) any “Person” or
“Group” (within the meaning of Sections 13(d) and 14(d) under the Exchange Act)
(other than the Permitted Holders) is or shall (i) be the “beneficial owner” (as
so defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act) of 50% or more
on a fully diluted basis of the voting and/or economic interest in Martin
Resource’s capital stock or other equity interests, or (ii) has obtained the
power (whether or not exercised) to elect a majority of Martin Resource’s
directors; (b) Martin Resource’s board of directors ceases to consist of a
majority of Continuing Directors (with the term “Continuing Directors” meaning
(iii) Martin Resource’s directors on the Closing Date, and (iv) each other
director if such other director’s nomination for election to Martin Resource’s
board of directors is recommended by a majority of then Continuing Directors or
is recommended by a committee of the board of directors, a majority of which is
comprised of then Continuing Directors); (b) (c)Martin Resource ceases to own
and control of record, directly or indirectly, a majority of the voting equity
interests in the MLP General Partner; (c) (d)the MLP General Partner ceases to
be the sole general partner of the MLP; or (d) (e)the MLP ceases to own and
control, beneficially and of record, directly or indirectly, all equity
interests in the Borrower or fails to control, directly or indirectly, the
management of the Borrower. “Class” means, with respect to a Committed Loan, its
character as a General Loan or an Inventory Financing Loan. “Closing Date” means
March 28, 2013. “Co-Documentation Agents” means, collectively, ABN AMRO Capital
USA LLC and Regions Bank as of the Fifth , Bank of America, N.A., Capital One,
National Association, Natixis, New York Branch and BBVA USA as of the Ninth
Amendment Effective Date. “Code” means the Internal Revenue Code of 1986.



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha014.jpg]
“Collateral” means all property and interests in property and proceeds thereof
now owned or hereafter acquired by the MLP, the Borrower General Partner, the
Borrower, the Restricted Subsidiaries or any other Loan Party in or upon which a
Lien now or hereafter exists in favor of the Lenders, or the Collateral Agent on
behalf of the Lenders (including stock and other equity interests), whether
under this Agreement, the Collateral Documents, or any other document executed
by any such Person and delivered to the Administrative Agent or the Lenders.
“Collateral Agent” means Royal Bank, in its capacity as collateral agent under
any of the Loan Documents, or any successor collateral agent. “Collateral
Documents” means (a) each guaranty, pledge agreement, security agreement, ship
mortgage, fleet mortgage, mortgage, assignment, and all other security
agreements, deeds of trust, mortgages, chattel mortgages, assignments, pledges,
guaranties, financing statements, continuation statements, extension agreements
and other similar agreements or instruments executed by the Borrower, the MLP,
the Borrower General Partner, any Guarantor or any of their respective
Restricted Subsidiaries for the benefit of the Lenders and the Lender Swap
Parties now, previously or hereafter delivered to the Lenders, the
Administrative Agent or the Collateral Agent pursuant to or in connection with
the transactions contemplated hereby, and all financing statements (or
comparable documents now or hereafter filed in accordance with the U.C.C. or
comparable law) against the Borrower, the MLP, the MLP General Partner, any
Guarantor or any of their respective Restricted Subsidiaries, as debtor, in
favor of the Lenders or the Collateral Agent for the benefit of the Lenders and
the Lender Swap Parties as secured party to secure or guarantee the payment of
any part of the Obligations or the performance of any other duties and
obligations of the Borrower under the Loan Documents, whenever made or
delivered, and (b) any confirmations, amendments, supplements, modifications,
renewals, replacements, consolidations, substitutions, restatements and
extensions of any of the foregoing. “Commercial Operation Date” means, with
respect to any Material Project, the date upon which such Material Project
achieves commercial operation. “Commitment” means, as to each Lender, its
obligation (a) to make Committed Loans to the Borrower pursuant to Section 2.01,
in an amount at any one time outstanding not to exceed its Committed Sum, and
(b) to purchase participations in L/C Obligations pursuant to Section 2.13, in
an aggregate principal amount at any one time outstanding not to exceed, when
aggregated with the Loans made pursuant to Section 2.01, its Committed Sum, in
each case as such amount may be increased, reduced or otherwise adjusted from
time to time in accordance with this Agreement (collectively, the “Aggregate
Commitments”). “Committed Borrowing” means a borrowing (including any Inventory
Financing Sublimit Borrowing) consisting of simultaneous Committed Loans of the
same Type and having the same Interest Period made by each of the Lenders
pursuant to Section 2.01. “Committed Loan” has the meaning specified in Section
2.01(a). “Committed Loan Notice” means a notice of (a) a Committed Borrowing
(including Inventory Financing Sublimit Borrowing), (b) a conversion of
Committed Loans from one Type



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha015.jpg]
to the other, (c) a conversion of Committed Loans from one Class to the other or
(d) a continuation of Committed Loans as the same Type, pursuant to Section
2.02(a), which, if in writing, shall be substantially in the form of Exhibit A-1
or A-2, as applicable. “Committed Loan Notice (Financed Inventory)” means a
Committed Loan Notice that includes the information related to (i) the
applicable Inventory Financing Sublimit Borrowing required by Sections (c) and
(d) of the form of Committed Loan Notice attached hereto as Exhibit A-1 or (ii)
the conversion of General Loans to Inventory Financing Loans required by Section
5 of the form of Conversion/Continuation Notice attached hereto as Exhibit A-2.
“Committed Sum” means for any Lender, the amount stated beside such Lender’s
name on the most-recently amended Schedule 2.01 to this Agreement (which amount
is subject to increase, reduction, or cancellation in accordance with the Loan
Documents). “Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C.
§ 1 et seq.), as amended from to time, and any successor statute, or any rule,
regulation or order of the U.S. Commodity Futures Trading Commission (or the
application or official interpretation thereof). “Communications” has the
meaning set forth in Section 10.02(e). “Company” and “Companies” means, on any
date of determination thereof, the Borrower, the other Loan Parties and the
Unrestricted Subsidiaries. “Compliance Certificate” means a certificate
substantially in the form of Exhibit C. “Connection Income Taxes” means Other
Connection Taxes that are imposed on or measured by net income (however
denominated) or that are franchise Taxes or branch profits Taxes. “Consolidated
EBITDA” means, for any period, for the MLP, the Borrower and the Restricted
Subsidiaries on a consolidated basis, an amount equal to the sum of (a)
Consolidated Net Income, (b) Consolidated Interest Charges, (c) the amount of
taxes, based on or measured by income, used or included in the determination of
such Consolidated Net Income, (d) the amount of depreciation, depletion and
amortization expense deducted in determining such Consolidated Net Income, and
(e) to the extent not included in Consolidated Net Income, cash interest
payments actually received by the Borrower in respect of subordinated
Indebtedness owed by MET and (f) other non-cash charges and expenses, including,
without limitation, non-cash charges and expenses relating to Swap Contracts or
resulting from accounting convention changes, of the MLP, the Borrower and the
Restricted Subsidiaries on a consolidated basis. “Consolidated Funded Debt”
means, as of any date of determination, for the MLP, the Borrower and the
Restricted Subsidiaries on a consolidated basis, an amount equal to (x) the sum
of (a) the outstanding principal amount of all obligations and liabilities,
whether current or long- term, for borrowed money (including Letters of Credit
to the extent drawn and not reimbursed pursuant to Section 2.13(c) and all other
Obligations hereunder for borrowed money), (b) Attributable Indebtedness with
respect to Capital Leases, (c) Attributable Indebtedness with respect to
Synthetic Lease Obligations, and (d) without duplication, all Guaranty
Obligations with respect to Indebtedness of the type specified in clauses (a)
through (c) above, minus (y) to



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha016.jpg]
the extent included in clause (x) above, the aggregate principal amount of any
outstanding Inventory Financing Sublimit Borrowing; provided, that (i)
notwithstanding the foregoing, at any time following the Qualified Factoring
Program Reclassification Date, principal or similar amounts under any Permitted
Factoring Transaction shall be included in Consolidated Funded Debt for purposes
of determining the Leverage Ratio and Senior Leverage Ratio and (ii) for purpose
of clause (y) above, the outstanding Inventory Financing Sublimit Borrowings on
the last day of each month shall be deemed to have been reduced by the Inventory
Financing Sublimit Prepayment Amount required to be made in the immediately
succeeding calendar month pursuant to Section 2.03(f). “Consolidated Interest
Charges” means, for any period, for the MLP, the Borrower and the Restricted
Subsidiaries on a consolidated basis, the sum of (a) the sum of all interest,
premium payments, fees, charges and related expenses of the MLP, the Borrower
and the Restricted Subsidiaries in connection with Indebtedness (including
capitalized interest), in each case to the extent treated as interest in
accordance with GAAP, minus (b) the sum of all interest income of the MLP, the
Borrower and the Restricted Subsidiaries. “Consolidated Net Income” means, for
any period, for the MLP, the Borrower and the Restricted Subsidiaries on a
consolidated basis, the net income or net loss of the MLP, the Borrower and the
Restricted Subsidiaries from continuing operations, provided, that there shall
be excluded from such net income (to the extent otherwise included therein) (a)
the income (or loss) of any entity other than a Restricted Subsidiary in which
the MLP, the Borrower or any Restricted Subsidiary has an ownership interest,
except to the extent that any such income has been actually received by the MLP,
the Borrower or such Restricted Subsidiary in the form of cash dividends or
similar cash distributions; provided that the total amount of such income (other
than such income actually received from West Texas LPG) that shall be included
in the calculation of Consolidated Net Income shall be limited to an amount
equal to 25% of Consolidated EBITDA (determined without including Material
Project EBITDA Adjustments) for such period, (b) net extraordinary gains and
losses (other than, in the case of losses, losses resulting from charges against
net income to establish or increase reserves for potential environmental
liabilities and reserves for exposure under rate cases), (c) any gains or losses
attributable to non-cash write-ups or write-downs of assets, (d) proceeds of any
insurance on property, plant or equipment other than business interruption
insurance, (e) any gain or loss, net of taxes, on the sale, retirement or other
disposition of assets (including the capital stock or other equity ownership of
any other person, but excluding the sale of inventories in the ordinary course
of business), and (f) the cumulative effect of a change in accounting principles
and (g) any expenses, fees or other payments incurred in connection with the
Ninth Amendment and the transactions contemplated thereby. “Consolidated Net
Tangible Assets” means, for any date of determination, the total amount of
consolidated assets of the MLP, the Borrower and the Restricted Subsidiaries
after deducting therefrom: (a) all current liabilities (excluding (i) any
current liabilities that by their terms are extendable or renewable at the
option of the obligor thereon to a time more than 12 months after the time as of
which the amount thereof is being computed, and (ii) current maturities of
long-term debt); and (b) the value (net of any applicable reserves) of all
goodwill, trade names, trademarks, patents and other intangible assets, all as
set forth, or on a pro forma basis would be set forth, on the consolidated
balance sheet of the MLP, the Borrower and the



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha017.jpg]
Restricted Subsidiaries for the most recently completed fiscal quarter, prepared
in accordance with GAAP. “Consolidated Secured Funded Debt” means, as of any
date of determination, for the MLP, the Borrower and the Restricted Subsidiaries
on a consolidated basis, Consolidated Funded Debt that is secured by Liens on
any asset of the MLP, the Borrower, any Restricted Subsidiary or any other Loan
Party. “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound. “Covered Entity” means any of the following: (a) a “covered
entity” as that term is defined in, and interpreted in accordance with, 12
C.F.R. § 252.82(b); (b) a “covered bank” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 47.3(b); or (c) a “covered FSI” as
that term is defined in, and interpreted in accordance with, 12 C.F.R. §
382.2(b). “Covered Party” has the meaning assigned to such term in Section
10.24. “Credit Extension” means (a) a Committed Borrowing and (b) an L/C Credit
Extension. “Debtor Relief Laws” means the Bankruptcy Code of the United States
of America, and all other liquidation, conservatorship, bankruptcy, assignment
for the benefit of creditors, moratorium, rearrangement, receivership,
insolvency, reorganization or similar debtor relief Laws of the United States of
America or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally. “Default” means any event that,
with the giving of any notice, the passage of time, or both, would be an Event
of Default. “Default Rate” means an interest rate equal to (a) the Base Rate
plus (b) the Applicable Rate, if any, applicable to Base Rate Loans, plus (c) 2%
per annum; provided, however, that with respect to a Eurodollar Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum, in each
case to the fullest extent permitted by applicable Laws. “Default Right” has the
meaning assigned to that term in, and shall be interpreted in accordance with,
12 C.F.R. §§ 252.81, 47.2 or 382.1, as applicable. “Defaulting Lender” means,
subject to Section 2.15(b), any Lender that (a) has failed to (i) fund all or
any portion of its Loans within two (2) Business Days of the date such Loans
were required to be funded hereunder, or (ii) pay to the Administrative Agent,
the any L/C Issuer or any other Lender any other amount required to be paid by
it hereunder (including in respect of its participation in Letters of Credit)
within two (2) Business Days of the date when due, (b) has notified the
Borrower, the Administrative Agent or the an L/C Issuer in writing that it does
not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect, (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha018.jpg]
it will comply with its prospective funding obligations hereunder (provided,
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a Bail-In Action, (ii) become the subject of a
proceeding under any Debtor Relief Law, or (iii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided, that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.15(b)) upon delivery of
written notice of such determination to the Borrower, the L/C Issuer Issuers and
each Lender. “Disposition” or “Dispose” means the sale, transfer, license or
other disposition (including any sale and leaseback transaction) of any property
(including stock, partnership and other equity interests) by any Person of
property owned by such Person, including any sale, assignment, transfer or other
disposal (including any damage to, loss or destruction of any property, or other
event resulting in payments being made to a Person under an insurance policy or
as a result of any condemnation or Vessel requisition) (a “Casualty or
Condemnation Disposition”), with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith. For the avoidance of
doubt, the term “Disposition” shall not include the issuance by a Person of its
own equity interests. “Disqualified Lender” means any Person that is (a) a
competitor of the MLP or any of its Subsidiaries identified from time to time in
writing by the Borrower to the Administrative Agent and the Lenders, (b) set
forth in the list delivered by the Borrower to the Administrative Agent and the
Lenders, and approval by the Arrangers, prior to the Ninth Amendment Effective
Date, or (c) any Affiliate of any Person described in either of the immediately
foregoing clauses (a) and (b) that is reasonably identifiable solely on the
basis of their name. “Distribution Loan” means a Committed Loan which is made in
whole or in part for the purpose of paying a Quarterly Distribution or for the
purpose of reimbursing the MLP General Partner for the purchase price of
partnership units purchased under the MLP’s long-term incentive plan. “Dollar”
or “$” means lawful money of the United States of America. “Domestic Person”
means any corporation, general partnership, limited partnership or limited
liability company that is organized under the laws of the United States of
America or any state thereof or the District of Columbia.



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha019.jpg]
“EDGAR” means the Electronic Data Gathering, Analysis, and Retrieval computer
system for the receipt, acceptance, review and dissemination of documents
submitted to the SEC in electronic format. “EEA Financial Institution” means (a)
any institution established in any EEA Member Country which is subject to the
supervision of an EEA Resolution Authority, (b) any entity established in an EEA
Member Country which is a parent of an institution described in clause (a) of
this definition, or (c) any institution established in an EEA Member Country
which is a subsidiary of an institution described in clauses (a) or (b) of this
definition and is subject to consolidated supervision with its parent. “EEA
Member Country” means any of the member states of the European Union, Iceland,
Liechtenstein, and Norway. “EEA Resolution Authority” means any public
administrative authority or any Person entrusted with public administrative
authority of any EEA Member Country (including any delegee) having
responsibility for the resolution of any EEA Financial Institution. “Eighth
Amendment” means that certain Eighth Amendment to Third Amended and Restated
Credit Agreement dated as of April 16, 2019, by and among the Borrower, the MLP,
the other Loan Parties party thereto, the Lenders party thereto, the
Administrative Agent and the Collateral Agent. “Eighth Amendment Effective Date”
means April 16, 2019. “Eligible Assignee” means (a) a Lender, (b) an Affiliate
of a Lender, (c) an Approved Fund, or (d) any other Person (other than a natural
Person) approved by (i) the Administrative Agent, (ii) the each L/C Issuer, and
(iii) unless a Default or Event of Default shall have occurred and is
continuing, the Borrower (each such approval not to be unreasonably withheld or
delayed); provided, that notwithstanding the foregoing, “Eligible Assignee”
shall not include the Borrower, the MLP, any Martin Party or any of their
respective Affiliates. “Eligible Inventory” means Petroleum Products owned by
the Borrower and its Restricted Subsidiaries, specified by the Borrower as
Eligible Inventory in the corresponding Borrowing Base Certificate or Committed
Loan Notice (Financed Inventory), as applicable, which are the subject of either
(x) sales contracts or (y) Swap Contracts (including over-the- counter commodity
contracts, futures contracts and physical forward sales contracts at fixed
prices); provided, that such Petroleum Products shall only constitute Eligible
Inventory so long as (a)(i) the Borrower or its Restricted Subsidiaries shall
have lawful and absolute title thereto (specifically excluding, however, tank
bottoms and pipeline line fill of the Borrower and its Restricted Subsidiaries
classified as long-term assets), subject only to Permitted Eligible Inventory
Encumbrances and (ii) the Collateral Agent, for the benefit of the Lenders and
the Lender Swap Parties, shall have a first priority security interest with
respect to such Petroleum Products (subject only to Permitted Eligible Inventory
Encumbrances), (b) the Collateral Agent, for the benefit of the Lenders and the
Lender Swap Parties, shall have a first priority security interest (subject only
to Permitted Eligible Inventory Encumbrances) with respect to such sales
contract or Swap Contracts, and (c) unless such requirement is waived by the
Collateral Agent,



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha020.jpg]
each applicable commodities intermediary in respect of any commodities account
relating to any Financed Eligible Inventory shall have executed and delivered an
Inventory Financing Control Agreement. “Engagement Letter” has the meaning
specified in Section 2.07(c). “Environmental Law” means any applicable Law that
relates to (a) the condition or protection of air, groundwater, surface water,
soil or other environmental media, (b) the environment, including natural
resources or any activity which affects the environment, (c) the regulation of
any pollutants, contaminants, wastes, substances and Hazardous Substances,
including, without limitation, the Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. § 9601 et seq.), the Clean Air Act
(42 U.S.C. § 7401 et seq.), the Federal Water Pollution Control Act, as amended
by the Clean Water Act (33 U.S.C. § 1251 et seq.), the Federal Insecticide,
Fungicide, and Rodenticide Act (7 U.S.C. § 136 et seq.), the Emergency Planning
and Community Right to Know Act of 1986 (42 U.S.C. § 11001 et seq.), the
Hazardous Materials Transportation Authorization Act (49 U.S.C. § 5101 et seq.),
the National Environmental Policy Act of 1969 (42 U.S.C. § 4321 et seq.), the
Oil Pollution Act (33 U.S.C. § 2701 et seq.), the Resource Conservation and
Recovery Act (42 U.S.C. § 6901 et seq.), the Rivers and Harbors Act (33 U.S.C. §
401 et seq.), the Safe Drinking Water Act (42 U.S.C. § 300f et seq.), the Solid
Waste Disposal Act, as amended by the Resource Conservation and Recovery Act of
1976 and the Hazardous and Solid Waste Amendments of 1984 (42 U.S.C. § 6901 et
seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), and
analogous state and local Laws, as any of the foregoing may have been and may be
amended or supplemented from time to time, and any analogous enacted or adopted
Law, or (d) the Release or threatened Release of Hazardous Substances. “Equity
Issuance” means the issuance of any class of equity interests by the MLP, other
than issuance of equity interests solely to or for the benefit of any directors
or employees of a Loan Party. “ERISA” means the Employee Retirement Income
Security Act of 1974 and any regulations issued pursuant thereto. “ERISA
Affiliate” means any trade or business (whether or not incorporated) under
common control with the Borrower within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions of
this Agreement relating to obligations imposed under Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan, (b)
the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA, or the receipt by the Borrower or any ERISA Affiliate of any notice, or
the receipt by any Multiemployer Plan from the Borrower or any ERISA Affiliate
of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA, (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha021.jpg]
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization, (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Sections 4041 or 4041A of ERISA, (e)
the institution by the PBGC of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan, (f) any event or condition which might reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Pension Plan or
Multiemployer Plan, (g) the determination that any Pension Plan is considered an
at-risk plan or a plan in endangered or critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA, or
(h) the imposition of any liability under Title IV of ERISA, other than PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate. “EU Bail-In Legislation Schedule” means the EU Bail-In
Legislation Schedule published by the Loan Market Association (or any successor
Person), as in effect from time to time. “Eurodollar Rate” means , subject to
the implementation of a Replacement Rate in accordance with Section 3.03, for
any Interest Period with respect to any Eurodollar Rate Loan: (a) the rate per
annum equal to the rate determined by the Administrative Agent to be the offered
rate that appears on the page of the Reuters LIBOR01 screen (or any successor
thereto as may be selected by the Administrative Agent) as administered by the
ICE Benchmark Administration (or any successor or substitute administrator) for
deposits in Dollars with a term equivalent to such Interest Period, determined
as of approximately 11:00 a.m. (London time) two (2) Business Days prior to the
first day of such Interest Period, provided, that if such rate shall be less
than zero, such rate shall be deemed to be zero, or (b) if the rate referenced
in the preceding clause (a) is not available, the rate per annum determined by
the Administrative Agent as the rate of interest (expressed on a basis of three
hundred sixty (360) days) at which deposits in Dollars for delivery on the first
day of such Interest Period in same day funds in the approximate amount of the
Eurodollar Rate Loan being made, continued or converted by the Administrative
Agent and with a term comparable to such Interest Period as would be offered by
the Administrative Agent’s London Branch to major banks in the offshore Dollar
market at their request at approximately 11:00 a.m. (London time) two (2)
Business Days prior to the first day of such Interest Period. Notwithstanding
the above, provided(x) unless otherwise specified in a Replacement Rate
Amendment entered into in accordance with Section 3.03, that if such rate in the
event a Replacement Rate with respect to the Eurodollar Rate is implemented then
all references herein to the Eurodollar Rate shall be deemed references to such
Replacement Rate and (y) if the Eurodollar Rate or any Replacement Rate shall be
less than zero at any time, such rate shall be deemed to be zero for purposes of
this Agreement. “Eurodollar Rate Loan” means a Committed Loan that bears
interest at a rate based on the Eurodollar Rate. “Event of Default” means any of
the events or circumstances specified in Article VIII.



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha022.jpg]
“Evergreen Letter of Credit” has the meaning specified in Section 2.13(b)(iii).
“Exchange Act” means the Securities Exchange Act of 1934, as amended. “Excluded
Swap Obligation” means, with respect to any Loan Party, any Swap Obligation if,
and to the extent that, all or a portion of the guaranty of such Loan Party of,
the grant by such Loan Party of a security interest or Lien to secure, or the
provision of other support of such Swap Obligation (or any guarantee or
provision of other support thereof) is or becomes illegal under the Commodity
Exchange Act by virtue of such Loan Party’s failure for any reason to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act at
the time such guaranty, grant of security interest, Lien or provision of other
support of such Swap Obligation (or any guarantee or provision of other support
thereof) becomes effective. If a Swap Obligation arises under a master agreement
governing more than one Swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to Swaps for which such guaranty,
grant of security interest or Lien to secure or provision of other support is or
becomes illegal. “Excluded Taxes” means any of the following Taxes imposed on or
with respect to a Recipient or required to be withheld or deducted from a
payment to a Recipient: (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof), or (ii) that are Other Connection Taxes; (b) in the case
of a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 3.07), or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 3.01, amounts with respect to such Taxes were payable either to such
Lender's assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office; (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(g); and (d)
any U.S. federal withholding Taxes imposed under FATCA. “Existing Credit
Agreement” has the meaning set forth in the recitals hereof. “Existing Letters
of Credit” means all Letters of Credit issued by Royal Bank under the Existing
Credit Agreement that are outstanding on the Closing Date. “Facility” means the
credit facility as described in and subject to the limitations set forth in
Section 2.01. “Factoring Documents” means, collectively, any factoring agreement
or accounts receivable purchase agreement, service agreement and all other
related documents and instruments entered into among, or executed by, the
Borrower or any of its Restricted Subsidiaries, a Qualified Account Debtor
and/or a Qualified Factor in connection with the relevant Qualified Factoring
Program, on terms and conditions generally consistent with similar



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha023.jpg]
arrangements established by such Qualified Account Debtor for its other
suppliers in the same or similar business as the Borrower or its Restricted
Subsidiaries, as applicable, under such Qualified Factoring Program and
otherwise satisfactory to the Administrative Agent in its reasonable discretion.
“Factoring Transaction Assets” means, in connection with any Permitted Factoring
Transaction, Accounts owing by the applicable Qualified Account Debtor, together
with all proceeds thereof (including Proceeds) and all rights of the seller of
such Accounts to enforce such rights to reimbursement constituting such
Accounts. “FATCA” means Sections 1471 through 1474 of the Code as of the date of
this Agreement Ninth Amendment Effective Date (or any amended or successor
version that is substantively comparable and not materially more onerous to
comply with), and any current or future regulations or official interpretations
thereof and any agreements entered into pursuant to Section 1471(b)(1) of the
Code. “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided, that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
immediately preceding Business Day as so published on the next succeeding
Business Day, and (b) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Rate for such day shall be the average rate
charged to Administrative Agent on such day on such transactions as determined
by the Administrative Agent. “Fifth Amendment” means that certain Fifth
Amendment to Third Amended and Restated Credit Agreement dated as of April 27,
2016 by and among the Borrower, MLP, the other Loan Parties party thereto, the
Lenders party thereto, the Administrative Agent and the Collateral Agent. “Fifth
Amendment Effective Date” means April 27, 2016. “First Amendment” means that
certain First Amendment to Third Amended and Restated Credit Agreement dated as
of July 12, 2013 by and among the Borrower, MLP, the other Loan Parties party
thereto, the Lenders party thereto, the Administrative Agent and the Collateral
Agent. “Financed Eligible Inventory” means “Financed Eligible Inventory” means
all Eligible Inventory that the purchase or storage of which has been fully or
partially financed (or deemed financed) by Inventory Financing Loans. “Fixed
Assets” means the Vessels, real estate and all other fixed assets (as such term
is used in accordance with GAAP) owned by the MLP, the Borrower or any of the
Restricted Subsidiaries. “Flood Insurance Regulations” means (a) the National
Flood Insurance Act of 1968 as now or hereafter in effect or any successor
statute thereto, (b) the Flood Disaster protection Act



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha024.jpg]
of 1973 as now or hereafter in effect or any successor statute thereto, (c) the
National Flood Insurance Reform Act of 1994 (amending 42 USC 4001, et seq.), as
the same may be amended or recodified from time to time, (d) the Flood Insurance
Reform Act of 2004, and (e) any regulations promulgated thereunder. “Foreign
Investments” means, without duplication, an Investment in a Canadian Person that
is not a Guarantor, acquisition and ownership of assets located in Canada that
do not constitute Collateral, an Investment in a Caribbean Person, and
acquisition and ownership of assets located in a Caribbean country. “Foreign
Lender” means (a) if the Borrower is a U.S. Person, a Lender that is not a U.S.
Person, and (b) if the Borrower is not a U.S. Person, a Lender that is resident
or organized under the laws of a jurisdiction other than that in which the
Borrower is resident for tax purposes. “Foreign Subsidiary” means a Subsidiary
of the MLP or the Borrower that is not a Domestic Person. “Fourth Amendment”
means that certain Fourth Amendment to Third Amended and Restated Credit
Agreement dated as of June 23, 2015 by and among the Borrower, MLP, the other
Loan Parties party thereto, the Lenders party thereto, the Administrative Agent
and the Collateral Agent. “Fourth Amendment Effective Date” means June 23, 2015.
“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to the applicable L/C IssuerIssuers, such Defaulting Lender’s Pro Rata
Share of all outstanding L/C Obligations other than L/C Obligations as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof. “Fund” means
any Person (other than a natural person) that is (or will be) engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business. “GAAP” means
generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or such other principles as may be approved by a
significant segment of the accounting profession, that are applicable to the
circumstances as of the date of determination, consistently applied. If at any
time any change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided, that, until so amended, (a)
such ratio or requirement shall continue to be computed in accordance with GAAP
prior to such change therein, and (b) the Borrower shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha025.jpg]
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. “General Loans” means all Loans other than Inventory
Financing Loans; provided, that Inventory Financing Loans may be converted into
General Loans in accordance with Section 2.03(f) and Section 2.02(a).
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other legal
entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government. “Guarantor”
means any Person that undertakes to be liable for all or any part of the
Obligations by execution of a Guaranty or otherwise. “Guaranty” means a Guaranty
now or hereafter made by any Guarantor in favor of the Administrative Agent on
behalf of the Lenders, substantially in the form of Exhibit E-1, E-2 or E-3,
together with all supplements thereto and amendments and restatements thereof.
“Guaranty Obligation” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other payment obligation of another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other payment obligation, (ii) to purchase or lease property, securities or
services for the purpose of assuring the obligee in respect of such Indebtedness
or other payment obligation of the payment of such Indebtedness or other payment
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other payment obligation,
or (iv) entered into for the purpose of assuring in any other manner the
obligees in respect of such Indebtedness or other payment obligation of the
payment thereof or to protect such obligees against loss in respect thereof (in
whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other payment obligation of any other Person, whether or not
such Indebtedness or other payment obligation is assumed by such Person;
provided, however, that the term “Guaranty Obligation” shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guaranty Obligation shall be deemed to be the lesser
of (x) an amount equal to the stated or determinable outstanding amount of the
related primary obligation, and (y) the maximum amount for which such
guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Guaranty Obligation, unless the outstanding amount of such
primary obligation and the maximum amount for which such guarantying Person may
be liable are not stated or determinable, in which case the amount of such
Guaranty Obligation shall be the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith.
“Hazardous Substance” means any substance the Release or threatened Release of
which into the environment poses a threat to, or is regulated to protect, human
health, safety, public



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha026.jpg]
welfare or the environment, including, without limitation, (a) any “hazardous
substance,” “pollutant” or “contaminant,” and any “petroleum” or “natural gas
liquids” as those terms are defined or used under Section 101 of the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended (42 U.S.C. §§ 9601 et seq.), (b) “solid waste” as defined by the federal
Solid Waste Disposal Act (42 U.S.C. §§ 6901 et seq.), (c) asbestos or a material
containing asbestos, (d) any material that contains lead or lead-based paint,
(e) any item or equipment that contains or is contaminated by polychlorinated
biphenyls, (f) any radioactive material, (g) urea formaldehyde, (h) putrescible
materials, (i) infectious materials, (j) toxic microorganisms, including mold,
or (k) any substance the presence or Release of which requires reporting,
investigation or remediation under any Environmental Law. “Hedged Value” means,
as to Financed Eligible Inventory that is not subject to sales contracts, an
amount equal to the volumes of such Financed Eligible Inventory multiplied by
the prices fixed with respect thereto in the corresponding Swap Contracts.
“Honor Date” has the meaning set forth in Section 2.13(c)(i). “Increase
Effective Date” has the meaning set forth in Section 2.14(b). “Indebtedness”
means, as to any Person at a particular time, all of the following: (a) all
obligations of such Person for borrowed money and all obligations of such Person
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments; (b) the face amount of all letters of credit (including standby and
commercial), banker’s acceptances, Bank Guaranties, surety bonds and similar
instruments issued for the account of such Person, and, without duplication, all
drafts drawn and unpaid thereunder; (c) net obligations under any Swap Contract
in an amount equal to (i) if such Swap Contract has been closed out, the
termination value thereof, or (ii) if such Swap Contract has not been closed
out, the marked-to-market value thereof determined on the basis of readily
available quotations provided by any recognized dealer in such Swap Contract;
(d) whether or not so included as liabilities in accordance with GAAP, all
obligations of such Person to pay the deferred purchase price of property or
services, other than trade accounts payable in the ordinary course of business
not overdue by more than sixty (60) days, and indebtedness (excluding prepaid
interest thereon) secured by a Lien on property owned or being purchased by such
Person (including indebtedness arising under conditional sales or other title
retention agreements), whether or not such indebtedness shall have been assumed
by such Person or is limited in recourse, but if such indebtedness is not
assumed or is limited recourse to such Person, the amount of such indebtedness
shall be the least of (i) the amount of recourse to such Person, (ii) the amount
of such indebtedness and (iii) the fair market value of the assets of such
Person securing such indebtedness; (e) Capital Leases and Synthetic Lease
Obligations; (f) Off-Balance Sheet Indebtedness; and



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha027.jpg]
(g) all Guaranty Obligations of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture in which such Person is a
general partner, unless such Indebtedness is expressly made non-recourse to such
Person (except for customary exceptions acceptable to the Required Lenders). The
amount of any Capital Lease or Synthetic Lease Obligation as of any date shall
be deemed to be the amount of Attributable Indebtedness in respect thereof as of
such date. “Indemnified Liabilities” has the meaning set forth in Section 10.05.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document, and (b) to the extent not otherwise described
in clause (a), Other Taxes. “Indemnitees” has the meaning set forth in Section
10.05. “Initial Financial Statements” means the consolidated balance sheet of
the MLP, the Borrower and the Subsidiaries as at December 31, 2012, and the
related statements of income and cash flows for such fiscal quarter and for the
portion of the MLP’s fiscal year then ended. “Initial Quarter” has the meaning
set forth in the definition of “Material Project EBITDA Adjustment.” “Initial
WTP Investment” means the total consideration provided (including, without
limitation, any earn out obligations, purchase price adjustments or future
payment obligations) for the initial investment by the Borrower or the
applicable Loan Party in West Texas LPG pursuant to the WTP Documents. “Interest
Coverage Ratio” means, as of any date of determination, the ratio of (a)
Consolidated EBITDA for the period of the four prior fiscal quarters ending on
such date, to (b) the sum of (i) Consolidated Interest Charges paid in cash
during such period, and (ii) imputed interest charges on Synthetic Leases Lease
Obligations of the MLP, the Borrower and the Restricted Subsidiaries during such
period. “Interest Payment Date” means, (a) as to any Loan other than a Base Rate
Loan, the last day of each Interest Period applicable to such Loan; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
(3) months, the respective dates that fall every three (3) months after the
beginning of such Interest Period shall also be Interest Payment Dates, and (b)
as to any Base Rate Loan, the last Business Day of each March, June, September
and December and the Maturity Date. “Interest Period” means, as to each
Eurodollar Rate Loan, the period commencing on the date such Eurodollar Rate
Loan is disbursed or converted to or continued as a Eurodollar Rate Loan and
ending on the date one (1), two (2), three (3), six (6), or, with the consent of
each Lender, twelve (12) months thereafter, as selected by the Borrower in its
Committed Loan Notice; provided, that:



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha028.jpg]
(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurodollar Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;
(b) any Interest Period pertaining to a Eurodollar Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and (c) no Interest Period shall extend beyond the
Maturity Date. “Inventory Financing Control Agreement” means an agreement that
perfects by control the Lien in favor of the Collateral Agent for the benefit of
the Lenders and the Lender Swap Parties in respect of one or more commodities
accounts, as required in connection with the Inventory Financing Sublimit
Tranche. “Inventory Financing Loan” means all Loans outstanding under the
Inventory Financing Sublimit Tranche; provided, that General Loans may be
converted into Inventory Financing Loans in accordance with Section 2.02(a).
“Inventory Financing Sublimit Availability” means at any time, the lowest of (a)
the then Aggregate Committed Sums, (b) $75,000,000 50,000,000 and (c) solely
with respect to the period between January 1 to March 1 to June 30 31 of each
year, $10,000,000. The Inventory Financing Sublimit Tranche is part of, and not
in addition to, the Aggregate Committed Sum. “Inventory Financing Sublimit
Borrowing” means a Committed Borrowing under the Inventory Financing Sublimit
Tranche. “Inventory Financing Sublimit Borrowing Base” means, as determined upon
the delivery of each Borrowing Base Certificate delivered pursuant to Section
6.01(c), as of the Inventory Financing Sublimit Borrowing Base Date specified
therein, the amount equal to the product of (a) 90% and (b) an amount equal to
the sum of (in each case, as determined as of such Inventory Financing Sublimit
Borrowing Base Date) (i) the Sale Value of Financed Eligible Inventory that is
subject to sales contracts, plus (ii) the Hedged Value of Financed Eligible
Inventory that is not subject to sales contracts, minus (iii) all storage,
transportation and other applicable costs related to such Financed Eligible
Inventory as reasonably estimated by the Borrower. “Inventory Financing Sublimit
Borrowing Base Date” means the last day of each calendar month. “Inventory
Financing Sublimit Tranche” has the meaning set forth in Section 2.01(c).
“Inventory Financing Sublimit Prepayment Amount” has the meaning set forth in
Section 2.03(f). “Inventory Financing Sublimit Tranche” has the meaning set
forth in Section 2.01(c).



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha029.jpg]
“Investment” means, as to any Person, any investment by such Person, whether by
means of (a) the purchase or other acquisition of capital stock or other
securities of another Person, or (b) a loan, advance or capital contribution to,
guaranty of debt of, or purchase or other acquisition of any other debt or
equity participation or interest in, another Person, including any partnership
or joint venture interest in such other Person. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment, less all returns of principal or equity thereon, and shall, if made
by the transfer or exchange of property other than cash be deemed to have been
made in an amount equal to the fair market value of such property. “IRS” means
the United States Internal Revenue Service. “L/C Advance” means, with respect to
each Lender, such Lender’s participation in any L/C Borrowing in accordance with
its Pro Rata Share. “L/C Borrowing” means an extension of credit resulting from
a drawing under any Letter of Credit which has not been reimbursed on the date
when made or refinanced as a Committed Borrowing. “L/C Credit Extension” means,
with respect to any Letter of Credit, the issuance thereof or extension of the
expiry date thereof, or the renewal or increase of the amount thereof. “L/C
Issuer” means any affiliate, unit or agency of Royal Bank , Natixis, New York
Branch or Wells Fargo Bank, N.A. or any other Lender which has agreed to issue
one or more Letters of Credit at the request of the Borrower with the consent of
the Administrative Agent (which approval shall not be unreasonably withheld).
“L/C Obligations” means, as at any date of determination, the aggregate undrawn
face amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings. “Laws” means, collectively,
all applicable international, foreign, federal, state and local statutes,
treaties, rules, regulations, ordinances, codes and administrative or judicial
precedents or authorities, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and all applicable administrative
orders, licenses, authorizations and permits of, any Governmental Authority.
“Lender” has the meaning specified in the introductory paragraph hereof and
includes, as the context requires, the L/C IssuerIssuers. “Lender
Counterparties” has the meaning set forth in Section 10.01(e). “Lender Hedging
Agreement” means a Swap Contract between a Loan Party and a Lender Swap Party.
“Lender Swap Party” means any Person that, at the time it enters into a Swap
Contract with any Loan Party, is a Lender or an Affiliate of a Lender. In no
event shall any Lender Swap Party acting in such capacity be deemed a Lender for
purposes hereof to the extent of and as to



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha030.jpg]
obligations under Lender Hedging Agreements. In no event shall the approval of
any such Person in its capacity as Lender Swap Party be required in connection
with the release or termination of any security interest or Lien of the
Administrative Agent or the Collateral Agent. For the avoidance of doubt,
“Lender Swap Party” shall not include any Participant of a Lender pursuant to
Section 10.07(d) other than to the extent that such Participant is otherwise a
Lender or an Affiliate of a Lender. “Lending Office” means, as to any Lender,
the office or offices of such Lender set forth on its Administrative
Questionnaire, or such other office or offices as a Lender may from time to time
notify the Borrower and the Administrative Agent. “Letter of Credit” means any
standby letter of credit issued hereunder, and shall include all Existing
Letters of Credit. “Letter of Credit Application” means an application and
agreement for the issuance or amendment of a letter of credit in the form from
time to time in use by the an L/C Issuer. “Letter of Credit Expiration Date”
means the day that is five (5) Business Days prior to the Maturity Date (or, if
such day is not a Business Day, the next preceding Business Day). “Letter of
Credit Sublimit” means an amount equal to the lesser of (a) the Aggregate
Committed Sum, and (b) $50,000,000. The Letter of Credit Sublimit is part of,
and not in addition to, the Aggregate Committed Sum. “Leverage Ratio” means the
ratio of (a) Consolidated Funded Debt as of the determination date, to (b)
Consolidated EBITDA for the period of the four fiscal quarters ending on such
date. “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever to secure or provide for payment of any obligation of any
Person (including any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, and any lien able to be perfected by the filing of any financing
statement under the U.C.C. or comparable Laws of any jurisdiction), including
the interest of a purchaser of accounts receivable. “Limited Partnership
Agreement (Borrower)” means the Amended and Restated Agreement of Limited
Partnership of Martin Operating Partnership L.P. dated as of November 6, 2002,
as the same may be amended, restated or otherwise modified in accordance with
Section 7.13. “Limited Partnership Agreement (MLP)” means the Second Amended and
Restated Agreement of Limited Partnership of Martin Midstream Partners L.P.
dated as of November 25, 2009, as amended by that certain Amendment No. 1 to
Second Amended and Restated Agreement of Limited Partnership of Martin Midstream
Partners L.P. dated January 5, 2011 and that certain Amendment No. 2 to Second
Amended and Restated Agreement of Limited



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha031.jpg]
Partnership of Martin Midstream Partners L.P. dated January 31, 2011, as the
same may be further amended, restated or otherwise modified in accordance with
Section 7.13. “Loan” means an extension of credit by a Lender to the Borrower
pursuant to Section 2.01. “Loan Documents” means this Agreement, the First
Amendment, the Second Amendment, the Third Amendment, the Fourth Amendment, the
Fifth Amendment, the Sixth Amendment, the Seventh Amendment, the Eighth
Amendment, the Ninth Amendment, each Note, the Master Consent to Assignment,
each of the Collateral Documents, the Agent/Arranger Fee Letters, the Engagement
Letter, each Committed Loan Notice, each Compliance Certificate, the Guaranties,
each Letter of Credit Application and each other agreement, document or
instrument executed and delivered by a Loan Party from time to time in
connection with this Agreement and the Notes. “Loan Parties” means,
collectively, the Borrower and each Guarantor. “Manufactured (Mobile) Home” has
the meaning assigned in the applicable Flood Insurance Regulation. “Martin ESOP
Trust” means the trust established on October 2, 2012, to hold common and
preferred shares of Martin Resource for the benefit of the Martin Resource
Employee Stock Ownership Plan. “Martin Party” means Martin Resource or any
Subsidiary of Martin Resource, other than the MLP General Partner, the MLP, the
Borrower General Partner, the Borrower and their respective Subsidiaries.
“Martin Resource” means Martin Resource Management Corporation, a Texas
corporation. “Master Consent to Assignment” means the Master Consent to
Assignment, substantially in the form of Exhibit G. “Material Adverse Effect”
means (a) a material adverse change in, or a material adverse effect upon, the
operations, business, assets, liabilities (actual or contingent) or condition
(financial or otherwise) of the Borrower and its Restricted Subsidiaries taken
as a whole or the MLP, the Borrower and the Restricted Subsidiaries taken as a
whole, (b) a material adverse effect on the ability of the Borrower or the MLP
to perform its obligations under the Loan Documents to which it is a party, (c)
a material adverse effect upon the legality, validity, binding effect or
enforceability against the Borrower, the MLP, or any other Loan Party of any
Loan Document, or (d) a material adverse effect on the ability of the
Administrative Agent, the Collateral Agent or the Lenders to enforce its or
their remedies under any Loan Document. “Material Agreements” means (a) the
agreements set forth on Schedule 1.04(c1.01(c) hereto, and (b) any other
contract material to the business of the MLP or the Borrower to which the
Borrower or any other Loan Party is a party if the termination of such contract
could be reasonably expected to have a Material Adverse Effect.



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha032.jpg]
“Material Project” means any capital project of the Borrower or any of its
Restricted Subsidiaries, the aggregate capital cost of which (inclusive of
capital costs expended prior to the acquisition thereof) is reasonably expected
by the Borrower to exceed, or exceeds, $10,000,000. “Material Project EBITDA
Adjustment” means, with respect to the construction or expansion of any Material
Project: (a) prior to the Commercial Operation Date (but including the fiscal
quarter in which such Commercial Operation Date occurs), a percentage (based on
the then-current completion percentage of such Material Project as of the date
of determination) of an amount to be approved by the Arrangers as the projected
Consolidated EBITDA attributable to such Material Project for the first twelve
(12)-month period following the scheduled Commercial Operation Date (such amount
to be determined based upon projected revenues from binding customer contracts,
projected revenues that are determined by the Arrangers, in their discretion, to
otherwise be highly probable, the creditworthiness of the prospective customers,
capital and other costs, operating and administrative expenses, the scheduled
Commercial Operation Date, commodity price assumptions and other factors deemed
appropriate by the Arrangers), which may, at the Borrower’s option, be added to
actual Consolidated EBITDA for the fiscal quarter in which construction or
expansion of such Material Project commences and for each fiscal quarter
thereafter until the Commercial Operation Date (including the fiscal quarter in
which such Commercial Operation Date occurs, but net of any actual Consolidated
EBITDA attributable to such Material Project following such Commercial Operation
Date); provided, that if the actual Commercial Operation Date does not occur by
the scheduled Commercial Operation Date, then the foregoing amount shall be
reduced, for quarters ending after the scheduled Commercial Operation Date to
(but excluding) the first full quarter after the actual Commercial Operation
Date, by the following percentage amounts depending on the period of delay
(based on the period of actual delay or then-estimated delay, whichever is
longer): (i) longer than ninety (90) days but not more than one hundred eighty
(180) days, 25%, (ii) longer than one hundred eighty (180) days but not more
than two hundred seventy (270) days, 50%, and (iii) longer than two hundred
seventy (270) days, 100%; and (b) beginning with the first full fiscal quarter
following the Commercial Operation Date and for the balance of the remaining
fiscal quarters in the fiscal year following such date, an amount equal to the
projected Consolidated EBITDA attributable to such Material Project for the
balance of such remaining fiscal quarters (but net of any actual Consolidated
EBITDA attributable to such Material Project). Notwithstanding the foregoing:
(x) no such Material Project EBITDA Adjustment shall be allowed with respect to
any Material Project unless: (i) at least thirty (30) days (or such lesser
period as is reasonably acceptable to the Arrangers) prior to the last day of
the fiscal quarter for which the Borrower desires to commence inclusion of such
Material Project EBITDA Adjustment in Consolidated EBITDA with respect to a
Material Project (the “Initial Quarter”), the



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha033.jpg]
Borrower shall have delivered to the Administrative Agent written pro forma
projections of Consolidated EBITDA attributable to such Material Project; and
(ii) prior to the last day of the Initial Quarter, the Arrangers shall have
approved such projections and shall have received such other information and
documentation as the Arrangers may reasonably request, all in form and substance
satisfactory to the Arrangers; and (y) the aggregate amount of all Material
Project EBITDA Adjustments during any period shall be limited to 20% of
Consolidated EBITDA (determined without including Material Project EBITDA
Adjustments) for such period. “Maturity Date” means (a) the Stated Maturity
Date, or (b) such earlier effective date of any other termination, cancellation
or acceleration of all Commitments under this Agreement. “Maximum Amount” and
“Maximum Rate” respectively mean, for each Lender, the maximum non-usurious
amount and the maximum non-usurious rate of interest which, under applicable
Law, such Lender is permitted to contract for, charge, take, reserve, or receive
on the Obligations. “MET” means Martin Energy Trading LLC, a Texas limited
liability company. “Midstream Business” means (a) terminalling and storage
services for petroleum products and by-products, (b) natural gas gathering,
processing, storage and LPG and natural gas distribution, (c) marine
transportation services for petroleum products and by-products, (d) sulfur
gathering, processing and distribution, (e) fertilizer manufacturing and
marketing, and (f) other businesses reasonably related or complementary to the
foregoing clauses (a) through (e). “MLP” has the meaning set forth in the
introductory paragraph hereof. “MLP Common Unit Redemption” has the meaning set
forth in Section 7.07(e). “MLP General Partner” means the general partner of the
MLP. As of the Closing Date, the general partner of the MLP is Martin Midstream
GP LLC, a Delaware limited liability company. “MLP Security Agreement” means the
Third Amended and Restated Pledge and Security Agreement executed by the MLP
substantially in the form of Exhibit F-2, together with all supplements,
amendments and restatements thereof. “MLP Senior Notes” means (i) the 7.250%
Senior Notes due 2021 issued by the MLP and Martin Midstream Finance Corp. and
(ii) any other unsecured Indebtedness of the MLP, Martin Midstream Finance
Corp., the Borrower and the Guarantors permitted to be incurred under Section
7.04(d). “MLP Senior Notes Repurchase” has the meaning set forth in Section
7.16. “Mortgaged Properties” means all real property subject to a Mortgage.



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha034.jpg]
“Mortgages” means the mortgages, leasehold mortgages, deeds of trust, or similar
instruments executed by any of the Loan Parties in favor of the Collateral
Agent, for the benefit of the Lenders and the Lender Swap Parties (including,
without limitation, the Vessel Mortgages), and all supplements, assignments,
amendments and restatements thereto and substitutions therefor. “Multiemployer
Plan” means any employee benefit plan of the type described in Section
4001(a)(3) of ERISA, to which the Borrower, any Guarantor or any ERISA Affiliate
(a) makes or is obligated to make contributions, or (b) during the current or
preceding five (5) plan years, has made or been obligated to make contributions.
“Net Cash Proceeds” means: (a) with respect to any Disposition, cash (including
all cash received by way of deferred payment as and when received and payment of
amounts due under any insurance policy) received by a Loan Party in connection
with and as consideration therefor, on or after the date of consummation of such
transaction, after (i) deduction of taxes payable in connection with or as a
result of such transaction, and (ii) payment of all usual and customary
brokerage commissions and all other reasonable fees and expenses related to such
transaction (including, without limitation, reasonable attorneys’ fees and
closing costs incurred in connection with the consummation of such transaction);
(b) with respect to any Indebtedness, proceeds of such Indebtedness received by
a Loan Party after payment of underwriting discounts and commissions, closing
costs, and other out-of-pocket expenses incurred in connection with the issuance
of such Indebtedness; and (c) with respect to any Equity Issuance, cash
received, on or after the date of incurrence of such Equity Issuance, by the MLP
from such Equity Issuance after payment of underwriting discounts and
commissions, closing costs, and other out-of-pocket expenses incurred by the MLP
in connection with such Equity Issuance. “New Financed Inventory” has the
meaning “New Financed Inventory” has the meaning set forth in Section 4.02(e).
“New York Process Agent” has the meaning set forth in Section 10.15(b). “Ninth
Amendment” means that certain Ninth Amendment to Third Amended and Restated
Credit Agreement dated as of July 18, 2019, by and among the Borrower, the MLP,
the other Loan Parties party thereto, the Lenders party thereto, the
Administrative Agent and the Collateral Agent. “Ninth Amendment Effective Date”
means July 18, 2019. “Non-Defaulting Lender” means, at any time, each Lender
that is not a Defaulting Lender at such time. “Non-Pledgeable Collateral” has
the meaning set forth in Section 6.16 (a)(iii) hereof.



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha035.jpg]
“Non-Recourse Obligations” means Indebtedness, Guaranty Obligations and other
obligations of any type as to which (a) neither the Borrower nor any other Loan
Party (i) is obligated to provide credit support in any form (other than
obligations that may remain with such Person pursuant to applicable law solely
based on such Person having been a predecessor-in- interest or operator with
respect to Fixed Assets contributed or transferred to an Unrestricted
Subsidiary), or (ii) is directly or indirectly liable, and (b) no default with
respect to which (including any rights that the holders thereof may have to take
enforcement action against an Unrestricted Subsidiary) would permit (upon
notice, lapse of time or both) any holder of any Indebtedness or Guaranty
Obligations of the Borrower or any other Loan Party to declare a default on such
Indebtedness prior to its stated maturity or cause any such Guaranty Obligations
to become payable. “Nonrenewal Notice Date” has the meaning specified in Section
2.13(b)(iii). “Notes” means the promissory notes, substantially in the form of
Exhibit B, and all renewals or extensions of any part thereof, evidencing the
obligation of the Borrower to repay the Loans. “Obligations” means all advances
to, and debts, liabilities, obligations, covenants and duties of, any Loan Party
arising under any Loan Document, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest that accrues after the
commencement by or against any Loan Party of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, other than
Excluded Swap Obligations. In addition, all references to the “Obligations” in
the Collateral Documents and in Section 2.12, Section 8.03 and Section 10.09
shall include all present and future indebtedness, liabilities and obligations
(and all renewals and extensions thereof or any part thereof) of any Person now
or hereafter owed to any Lender Swap Party arising pursuant to any Lender
Hedging Agreement, other than Excluded Swap Obligations. “OFAC” means the U.S.
Department of the Treasury’s Office of Foreign Assets Control. “Off-Balance
Sheet Indebtedness” of a Person means (a) any repurchase obligation or liability
of such Person with respect to accounts or notes receivable sold by such Person
(including, at any time following the Qualified Factoring Program
Reclassification Date, any such obligation or liability incurred in connection
with any Permitted Factoring Transaction), (b) any liability under any sale and
leaseback transaction which is not a Capital Lease, or (c) any obligation
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which does not constitute a liability on
the balance sheets of such Person, but excluding from this clause (c) operating
leases. “Omnibus Agreement” means the Omnibus Agreement dated as of November 1,
2002, among the MLP, the Borrower, the MLP General Partner and Martin Resource,
as amended by such parties pursuant to Amendment No. 1 to the Omnibus Agreement
dated as of November 24, 2009, and as further amended in accordance with Section
7.13.



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha036.jpg]
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws, (b) with respect to any
limited liability company, the certificate of formation and operating agreement,
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership joint venture or other applicable agreement of
formation and any agreement, instrument, filing or notice with respect thereto
filed in connection with its formation with the secretary of state or other
department in the state of its formation, in each case as amended from time to
time. “Original Credit Agreement” has the meaning set forth in the recitals
hereof. “Other Connection Taxes” means, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.07). “Outstanding Amount” on any date (a) with
respect to Committed Loans, means the aggregate outstanding principal amount of
all Committed Loans after giving effect to any Committed Borrowings and
prepayments or repayments occurring on such date, (b) with respect to any L/C
Obligations, means the amount of such L/C Obligations on such date after giving
effect to any L/C Credit Extension occurring on such date and any other changes
in the aggregate amount of the L/C Obligations as of such date, including as a
result of any reimbursements of outstanding unpaid drawings under any Letters of
Credit or any reductions in the maximum amount available for drawing under
Letters of Credit taking effect on such date, and (c) with respect to
Obligations under a Lender Hedging Agreement, means the amount then due and
payable under such Lender Hedging Agreement. “Participant” has the meaning
specified in Section 10.07(d). “Participant Register” has the meaning specified
in Section 10.07(d). “PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Act” means the Pension Protection Act of 2006. “Pension Funding Rules”
means the rules of the Code and ERISA regarding minimum required contributions
(including any installment payment thereof) to Pension Plans and set forth in,
with respect to plan years ending prior to the effective date of the Pension
Act, Section 412 of the Code and Section 302 of ERISA, each as in effect prior
to the Pension Act and, thereafter, Sections 412, 430, 431, 432 and 436 of the
Code and Sections 302, 303, 304 and 305 of ERISA.



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha037.jpg]
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2)(A) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer plan
(as described in Section 4064(a) of ERISA) has made contributions at any time
during the immediately preceding five plan years. “Permitted Eligible Inventory
Encumbrances” means Liens permitted under Section 7.01 (c), (d), (f) and (l).
“Permitted Factoring Transaction” means a transaction entered into in the
ordinary course of business by the Borrower or any of its Restricted
Subsidiaries under a Qualified Factoring Program and pursuant to which the
Borrower or such Restricted Subsidiary agrees to sell, convey, transfer or
otherwise assign to a Qualified Factor (which sale, conveyance, transfer or
assignment may include or be supported by the grant of a security interest in)
its right, title and interest in and to all or a portion of the Borrower’s or
such Restricted Subsidiary’s Accounts owing from a Qualified Account Debtor;
provided, that, in connection therewith, all of the following conditions are
satisfied as determined by the Administrative Agent in its reasonable
discretion: (a) the Borrower or the applicable Restricted Subsidiary provides or
has provided written notice to the Administrative Agent of its intent to enter
into the Qualified Factoring Program not less than ten (10) Business Days prior
to execution of the Factoring Documents relating thereto and, promptly after the
execution thereof, provides to the Administrative Agent copies of all such
Factoring Documents executed or delivered in connection therewith; (b) pursuant
to the applicable Factoring Documents, neither the Borrower nor any such
Restricted Subsidiary grants (and the applicable Qualified Factor does not
otherwise obtain) any Liens on any Collateral other than Factoring Transaction
Assets arising from the Borrower’s or the applicable Restricted Subsidiary’s
sale of Inventory or provision of services to the applicable Qualified Account
Debtor; (c) if the Qualified Factor will have a Lien on the Accounts or other
assets, then prior to the sale or other conveyance of any Accounts to such
Qualified Factor, the Administrative Agent shall have received an intercreditor
agreement in form and substance satisfactory to the Administrative Agent in its
reasonable discretion, duly executed by such Qualified Factor, providing for
Lien priorities not violative of the Loan Documents and an agreement by such
Qualified Factor, upon written instruction of the Administrative Agent, to remit
proceeds of sales or other conveyances of factored Accounts directly to the
Administrative Agent, and containing such other terms to which the
Administrative Agent may consent in its reasonable discretion; (d) no Default or
Event of Default has occurred and is continuing at the time of the Borrower's or
the applicable Restricted Subsidiary’s execution of the applicable Factoring
Documents (unless the Administrative Agent otherwise provides its prior written
consent) or at the time of any sale of Accounts pursuant to such Qualified
Factoring Program, and no Default or Event of Default would occur as a result
thereof; (e) the applicable Factoring Documents establish procedures to ensure
that payments and other proceeds of the factored Accounts owing by the Qualified
Account Debtor are not commingled with other Property of the Borrower or the
applicable Restricted Subsidiary; (f) the aggregate outstanding amount of all
Permitted Factoring Transactions (deemed at any time to be the cash purchase
price paid by the Qualified Factor in connection with its purchase of Accounts
less the amount of collections received by the Borrower or any such Restricted
Subsidiary in respect of such Accounts and paid to such Qualified Factor) does
not exceed $100,000,000 at any time; and (g) at any time prior to



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha038.jpg]
the Qualified Factoring Program Reclassification Date, (i) such transaction does
not constitute Indebtedness of the Borrower or the applicable Restricted
Subsidiary, (ii) the applicable Factoring Documents indicate that such
transaction is a sale of the Borrower’s or the applicable Restricted
Subsidiary’s Accounts. “Permitted Holders” means (a) Ruben S. Martin, III and
his heirs at law, (b) entities or trusts established by Ruben S. Martin, III for
estate planning purposes and owned by or established for his benefit or his
heirs at law, and (c) Martin ESOP Trust. “Permitted Joint Venture” means any
Person (other than a Subsidiary) in which the Borrower owns (including ownership
through any Restricted Subsidiary) equity interests representing less than 100%
of the total outstanding equity interests of such Person, provided, that such
Person is engaged only in the businesses that are permitted for the Borrower and
its Restricted Subsidiaries pursuant to Section 7.09. “Permitted Liens” means
Liens permitted under Section 7.01 as described in such Section. “Person” means
any natural person, trustee, corporation, general partnership, limited
partnership, limited liability company, joint stock company, trust,
unincorporated organization, bank, business association, firm, joint venture,
Governmental Authority, company or other entity. “Petroleum Products” means
crude oil condensate, natural gas, natural gas liquids, liquified petroleum
gases, refined petroleum products or any blend thereof. “Plan” means any
“employee benefit plan” (as such term is defined in Section 3(3) of ERISA)
established by the Borrower or any ERISA Affiliate or any such Plan to which the
Borrower or any ERISA Affiliate is required to contribute on behalf of any of
its employees. “Plan Assets Regulation” shall have the meaning set forth in
Section 5.12 hereof. “Platform” has the meaning set forth in Section 10.02(e).
“Pro Rata Share” means, at any date of determination, for any Lender, the
percentage (carried out to the ninth decimal place) that its Committed Sum bears
to the Aggregate Committed Sums of all Lenders. “Project South Sale” means the
Disposition by the Borrower of approximately 184 miles of pipeline, consisting
of the “Longview to Center Pipeline System” and the “Center to Beaumont Pipeline
System,” together with four booster stations and various assets related to the
foregoing identified in the Project South Sale APA. “Project South Sale APA”
means the Asset Purchase Agreement dated as of February 27, 2019, between the
Borrower and FHR Crockett Acquisition Company, LLC, a Delaware limited liability
company.



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha039.jpg]
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible. “Qualified Account Debtor” means
an Account Debtor that is a retailer of national standing acceptable to the
Administrative Agent in its reasonable discretion. “QFC” has the meaning
assigned to the term “qualified financial contract” in, and shall be interpreted
in accordance with, 12 U.S.C. 5390(c)(8)(D). “QFC Credit Support” has the
meaning set forth in Section 10.24. “Qualified ECP Guarantor” means, with
respect to any Swap Obligation, each Loan Party that (a) has total assets
exceeding $10,000,000 at the time the relevant guaranty by such Loan Party of
such Swap Obligation, the grant by such Loan Party of a security interest or
Lien to secure such Swap Obligation, or the provision of other support by such
Loan Party becomes effective with respect to such Swap Obligation, (b) otherwise
constitutes an “eligible contract participant” under the Commodity Exchange Act
and can cause another Person to qualify as an “eligible contract participant” at
such time by entering into a “keepwell, support or other agreement” under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act, or (c) constitutes an
“eligible contract participant” under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act because its obligations with respect to such Swap Obligation are
supported by the keepwell in Section 10.20 hereof from the MLP and the Borrower,
each of which is an “eligible contract participant” under Section
1a(18)(A)(v)(I) of the Commodity Exchange Act. “Qualified Factor” means any
Lender or any other bank or financial institution satisfactory to the
Administrative Agent in its reasonable discretion. “Qualified Factoring Program”
means a factoring program sponsored by a Qualified Account Debtor in partnership
with one (1) or more Qualified Factors, pursuant to which each participating
supplier of such Qualified Account Debtor may in its reasonable discretion sell,
convey, transfer or assign from time to time, on a non-recourse basis, all or a
portion of its Factoring Transaction Assets to such Qualified Factor(s) for fair
value on mutually-agreed terms and conditions. “Qualified Factoring Program
Reclassification Date” means the date on which the most recent financial
statements of the Borrower and its Restricted Subsidiaries delivered to
Administrative Agent pursuant to Section 6.01(a) or (b) evidence that any
Qualified Factoring Program constitutes Indebtedness in accordance with GAAP.
“Quarterly Distributions” means (a) with respect to the Borrower, the
distributions by the Borrower of Available Cash (as defined in the Limited
Partnership Agreement (Borrower) as in effect on the Closing Date), or (b) with
respect to MLP, the distributions by the MLP of Available Cash (as defined in
the Limited Partnership Agreement (MLP) as in effect on the Closing Date).
“Recipient” means (a) the Administrative Agent, (b) any Lender, and (c) any L/C
Issuer, as applicable.



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha040.jpg]
“Reduction Amount” has the meaning set forth in the definition of “Triggering
Disposition.” “Register” has the meaning set forth in Section 10.07(c).
“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the MLP and the Borrower as prescribed by the
Securities Laws. “Reinvested” means used for Capital Expenditures or
Acquisitions in connection with the Midstream Business of a Loan Party or
Investments in Persons permitted by Section 7.02. “Related Parties” means, with
respect to any specified Person, such Person’s Affiliates and the respective
partners, directors, officers, employees, agents, trustees, administrators,
managers, advisors and representatives of such Person and such Person’s
Affiliates. “Release” means any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposal,
deposit, dispersal, migrating or other movement into the air, ground, surface
water or soil. “Replacement Rate” shall have the meaning set forth in Section
3.03. “Replacement Rate Amendment” shall have the meaning set forth in Section
3.03. “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived. “Request for Credit Extension” means (a) with respect to a Committed
Borrowing, conversion or continuation of Committed Loans, a Committed Loan
Notice, and (b) with respect to an L/C Credit Extension, a Letter of Credit
Application. “Required Lenders” means (a) on any date of determination prior to
the Maturity Date, those Lenders holding more than 50% of the Aggregate
Commitments, and (b) on any date of determination on or after the Maturity Date,
those Lenders holding more than 50% of the Outstanding Amount of Loans and of
L/C Obligations (with the aggregate amount of each Lender’s risk participation
and funded participation in L/C Obligations being deemed “held” by such Lender
for purposes of this definition); provided, that the Commitment of, and the
portion of the outstanding Loans held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders.
“Responsible Officer” means the president, chief executive officer, chief
financial officer, controller, treasurer or assistant treasurer of a Person. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership, limited liability company and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party. “Restricted Payment” by a
Person means any dividend or other distribution (whether in cash, securities or
other property) with respect to any equity interest in such Person, or any



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha041.jpg]
payment (whether in cash, securities or other property), including any sinking
fund or similar deposit on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such equity interest or of any
option, warrant or other right to acquire any such equity interest. “Restricted
Subsidiary” means any Subsidiary of the MLP that is neither the Borrower nor an
Unrestricted Subsidiary. “Returned Capital” means, with respect to any
Investment, Cash Equivalents received by a Loan Party with respect to such
Investment by way of dividend, distribution, repayment of loan or advance, or
other return of capital, as the case may be, in each case which amount has been
set forth as “Returned Capital” on a certificate of a Responsible Officer of the
MLP delivered to the Administrative Agent in connection with such returned
capital; provided, that the failure of such Responsible Officer to deliver such
certificate to the Administrative Agent shall result in the exclusion of such
amount from “Returned Capital.” “Revolver Principal Debt” means, on any date of
determination, the aggregate unpaid principal balance of all Committed Loans.
“Rights” means rights, remedies, powers, privileges and benefits. “Royal Bank”
means Royal Bank of Canada. “Sale Value” means, as to Financed Eligible
Inventory that is subject to sales contracts, an amount equal to the volumes of
such Financed Eligible Inventory multiplied by the sale price with respect
thereto in the corresponding sales contracts. “Same-Day Borrowing” has the
meaning set forth in Section 2.02(f). “Sanctions” means any economic or trade
sanctions or restrictive measures enacted, administered, imposed or enforced by
OFAC, the U.S. Department of State or , the United Nations Security Council, the
European Union, any European Union member state or Her Majesty’s Treasury of the
United Kingdom. “SEC” means the Securities and Exchange Commission, or any
Governmental Authority succeeding to any of its principal functions. “Second
Amendment” means that certain Second Amendment to Third Amended and Restated
Credit Agreement dated as of May 5, 2014 by and among the Borrower, MLP, the
other Loan Parties party thereto, the Lenders party thereto, the Administrative
Agent and the Collateral Agent. “Second Amendment Effective Date” means May 5,
2014. “Securities Laws” means the Securities Act of 1933, the Securities
Exchange Act of 1934, and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha042.jpg]
Oversight Board, as each of the foregoing may be amended and in effect on any
applicable date hereunder. “Security Agreements” means, collectively, the
Borrower Security Agreement, the Subsidiary Security Agreements, the MLP
Security Agreement and all other security agreements, or similar instruments,
executed by any of the Loan Parties in favor of the Collateral Agent for the
benefit of the Lenders and the Lender Swap Parties, and all supplements,
assignments, amendments, and restatements thereto (or any agreement in
substitution therefor). “Senior Leverage Ratio” means the ratio of (a)
Consolidated Secured Funded Debt as of the determination date, to (b)
Consolidated EBITDA for the period of the four fiscal quarters ending on such
date. “Seventh Amendment” means that certain Seventh Amendment to Third Amended
and Restated Credit Agreement dated as of July 24, 2018 by and among the
Borrower, the MLP, the other Loan Parties party thereto, the Lenders party
thereto, the Administrative Agent and the Collateral Agent. “Seventh Amendment
Effective Date” means July 24, 2018. “Sixth Amendment” means that certain Sixth
Amendment to Third Amended and Restated Credit Agreement dated as of February
21, 2018 by and among the Borrower, MLP, the other Loan Parties party thereto,
the Lenders party thereto, the Administrative Agent and the Collateral Agent.
“Sixth Amendment Effective Date” means February 21, 2018. “Solvent” means, as to
a Person, that (a) the aggregate fair market value of its assets exceeds its
liabilities (whether contingent, subordinated, unmatured, unliquidated or
otherwise), (b) it has sufficient cash flow to enable it to pay its Indebtedness
as its matures, and (c) it does not have unreasonably small capital to conduct
its businesses. “South Texas Land Transfers” means the Disposition by the
Borrower, directly or indirectly, to a Permitted Joint Venture of (a)
approximately 96 acres of real property and related assets located in Jefferson
County, Texas, commonly known as #1 Gulf States Rd, Beaumont, Texas 77701 and
(b) approximately 18 acres of real property and related assets located in Nueces
County, Texas, commonly known as NE of Old State Hwy 361, Aransas Pass, Texas
78336. “Stated Maturity Date” means March 28August 31, 2023; provided the Stated
Maturity Date shall be August 19, 2020 if the MLP Senior Notes due February 15,
2021 are not refinanced in a manner not prohibited by Section 7.04 on or prior
to August 19, 2020. “Subsidiary” of a Person means a corporation, partnership,
joint venture, limited liability company or other business entity of which a
majority of the shares of securities or other interests having ordinary voting
power for the election of directors or other governing body (other than
securities or interests having such power only by reason of the happening of a
contingency) are at the time beneficially owned, or the management of which is
otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha043.jpg]
specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall
refer to a Subsidiary or Subsidiaries of the Borrower. “Subsidiary Security
Agreement” means each Pledge and Security Agreement, Amended and Restated Pledge
and Security Agreement, Second Amended and Restated Pledge and Security
Agreement or Third Amended and Restated Pledge and Security Agreement, as
applicable, executed by a Restricted Subsidiary of the Borrower or the MLP
substantially in the form of Exhibit F-3, together with all supplements,
amendments and restatements thereof. “Supported QFC” has the meaning assigned to
such term in Section 10.24. “Swap” means any “swap” within the meaning of
Section 1a(47) of the Commodity Exchange Act. “Swap Contract” means (a) any and
all rate swap transactions, basis swaps, credit derivative transactions, forward
rate transactions, commodity swaps, commodity options, forward commodity
contracts, equity or equity index swaps or options, bond or bond price or bond
index swaps or options or forward bond or forward bond price or forward bond
index transactions, interest rate options, forward foreign exchange
transactions, cap transactions, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, spot contracts, or any other similar transactions or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement. “Swap Obligation” means
any obligation to pay or perform under any Swap. “Swap Termination Value” means,
in respect of any one (1) or more Swap Contracts, after taking into account the
effect of any legally enforceable netting agreement relating to such Swap
Contracts, (a) for any date on or after the date such Swap Contracts have been
closed out and termination value(s) determined in accordance therewith, such
termination value(s), and (b) for any date prior to the date referenced in
clause (a) the amount(s) determined as the mark- to-market value(s) for such
Swap Contracts, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Swap Contracts
(which may include any Lender). “Syndication Agent” means Wells Fargo Bank, N.A.
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so- called synthetic or tax retention lease, or (b) an agreement for the use
or possession of property creating obligations that do not appear on the balance
sheet of such Person but which are depreciated for tax purposes by such Person.
The amount of any Synthetic Lease Obligation as



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha044.jpg]
of any date shall be deemed to be the amount of Attributable Indebtedness in
respect thereof as of such date. “Taxes” means all present or future taxes,
levies, imposts, duties, deductions, withholdings (including backup
withholding), assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto. “Third Amendment” means that certain Third Amendment to Third Amended
and Restated Credit Agreement dated as of June 27, 2014 by and among the
Borrower, MLP, the other Loan Parties party thereto, the Lenders party thereto,
the Administrative Agent and the Collateral Agent. “Third Amendment Effective
Date” means June 27, 2014. “Threshold Amount” at any time means an amount equal
to 10% of the book value of the MLP’s , the Borrower’s and the Restricted
Subsidiaries’ consolidated assets measured as of the close of the then most
recent fiscal quarter end. “Triggering Disposition” means any Disposition
(including sales of stock of Restricted Subsidiaries) (other than a transfer of
assets by the Borrower or any Restricted Subsidiary that is a Subsidiary of the
Borrower to the Borrower or to a Restricted Subsidiary that is a Wholly- Owned
Subsidiary of the Borrower) with respect to which the Net Cash Proceeds realized
by any Loan Party for such Disposition, when aggregated with the Net Cash
Proceeds from all such other Dispositions by all Loan Parties occurring since
the Closing Ninth Amendment Effective Date, equals or exceeds the Threshold
Amount. The portion of the Net Cash Proceeds in excess of the Threshold Amount
is herein called the “Reduction Amount.” For purposes of the definition of
Triggering Disposition and Section 2.03(b)(i), Dispositions shall not include
Dispositions permitted by Section 7.06(a, (b), (g) or (hb). “Type” means, with
respect to a Committed Loan, its character as a Base Rate Loan or a Eurodollar
Rate Loan. “U.C.C.” means the Uniform Commercial Code, as in effect in the state
of New York. “U.S. Flag Vessels” shall have the meaning set forth in Section
5.21(a). “U.S. Person” means any Person that is a “United States Person” as
defined in Section 7701(a)(30) of the Code. “U.S. Special Resolution Regimes”
has the meaning set forth in Section 10.24. “U.S. Tax Compliance Certificate”
has the meaning assigned to such term in of Section 3.01(f)(ii). “U.S. Vessel
Mortgages” means, collectively, (a) that certain Second Amended and Restated
First Preferred Fleet Mortgage dated as of November 10, 2005, executed by the
Borrower in favor of Royal Bank, as collateral agent, as amended by that certain
First Supplement to Second Amended and Restated First Preferred Fleet Mortgage
dated effective as



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha045.jpg]
of January 25, 2006, that certain Addendum to First Supplement to Second Amended
and Restated First Preferred Fleet Mortgage dated March 2, 2006, that certain
Second Supplement and Amendment to Second Amended and Restated First Preferred
Fleet Mortgage dated effective as of June 30, 2006, that certain Third
Supplement to Second Amended and Restated First Preferred Fleet Mortgage dated
effective as of November 22, 2006 as modified by that certain Addendum to Third
Supplement to Second Amended and Restated First Preferred Fleet Mortgage dated
effective as of November 22, 2006, that certain Fourth Supplement to Second
Amended and Restated First Preferred Fleet Mortgage dated effective as of
December 21, 2009, that certain Fifth Supplement to Second Amended and Restated
First Preferred Fleet Mortgage dated effective as of January 14, 2010, that
certain Sixth Supplement to Second Amended and Restated First Preferred Fleet
Mortgage dated effective as of February 9, 2011, that certain Seventh Supplement
to Second Amended and Restated First Preferred Fleet Mortgage dated effective as
of April 15, 2011, that certain Eighth Supplement to Second Amended and Restated
First Preferred Fleet Mortgage dated effective as of August 19, 2011, that
certain Ninth Supplement to Second Amended and Restated First Preferred Fleet
Mortgage dated effective as of February 13, 2012, and that certain Tenth
Supplement to Second Amended and Restated First Preferred Fleet Mortgage dated
effective as of even date herewith (as hereafter renewed, extended, amended or
restated from time to time), which amends and restates that certain Amended and
Restated First Preferred Fleet Mortgage dated as of October 29, 2004, which
amends and restates (x) that certain First Preferred Fleet Mortgage dated
effective as of November 6, 2002, executed by the Borrower in favor of Royal
Bank, as collateral agent, as supplemented and amended, and (y) that certain
First Preferred Fleet Mortgage dated effective as of November 6, 2002, executed
by the Borrower (as the successor-by-merger with Martin Gas Marine LLC) in favor
of Royal Bank, as collateral agent, as supplemented and amended, and (b) that
certain First Preferred Fleet Mortgage dated effective as of March 6, 2006
executed by CF Martin Sulfur, L.P. in favor of Royal Bank, as collateral agent,
as modified by that certain Assumption Agreement and Amendment to First
Preferred Fleet Mortgage dated effective as of June 30, 2006 executed between
the Borrower, the Administrative Agent. “Unfunded Pension Liability” means the
excess of a Pension Plan’s benefit liabilities under Section 4001(a)(16) of
ERISA, over the current value of that Pension Plan’s assets, determined in
accordance with the assumptions used for funding the Pension Plan pursuant to
Section 412 of the Code for the applicable plan year. “Unreimbursed Amount” has
the meaning set forth in Section 2.13(c)(i). “Unrestricted Subsidiary” means any
Subsidiary of the MLP (other than the Borrower) or the Borrower that (a) has
been designated by the Borrower in writing to the Administrative Agent as an
Unrestricted Subsidiary pursuant to Section 6.17, and (b) has not been
designated by the Borrower as a Restricted Subsidiary pursuant to Section 6.17.
For the avoidance of doubt, no Permitted Joint Venture shall be an Unrestricted
Subsidiary. “Vessel Mortgages” means, collectively, the U.S. Vessel Mortgages
and any other vessel mortgage now or hereafter executed by any of the Borrower,
the MLP or the Restricted Subsidiaries in favor of the Collateral Agent for the
benefit of the Lenders and the Lender Swap Parties.



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha046.jpg]
“Vessels” means all vessels owned by the MLP, the Borrower and the Restricted
Subsidiaries. “Welfare Plan” means an “employee welfare benefit plan” as defined
in Section 3(1) of ERISA established or maintained by the Borrower, any
Guarantor or any ERISA Affiliate or that covers any current or former employee
of the Borrower, any Guarantor or any ERISA Affiliate. “West Texas LPG” means
West Texas LPG Pipeline Limited Partnership, a Texas limited partnership. “West
Texas LPG Sale” means the Disposition by the applicable Subsidiaries of 100% of
the equity interests of West Texas LPG held by such Subsidiaries, as further
described in the West Texas LPG PSA and disclosed to the Administrative Agent
and the Lenders prior to the Seventh Amendment Effective Date. “West Texas LPG
PSA” means that certain Partnership Interest Purchase Agreement dated on or
about July 24, 2018, among Martin Midstream NGL Holdings, LLC, a Delaware
limited liability company, Martin Midstream NGL Holdings II, LLC, a Delaware
limited liability company, as sellers, ONEOK Permian NGL Pipeline GP, L.L.C., a
Delaware limited liability company, and ONEOK Permian NGL Pipeline LP, L.L.C., a
Delaware limited liability company, as buyers. “Wholly-Owned” when used in
connection with a Person means any Subsidiary of such Person of which all of the
issued and outstanding equity interests (except shares required as directors’
qualifying shares) shall be owned by such Person or one or more of its
Wholly-Owned Subsidiaries. “Withholding Agent” means the Borrower or the
Administrative Agent. “Write-Down and Conversion Powers” means, with respect to
any EEA Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write- down and conversion powers are
described in the EU Bail-In Legislation Schedule. “WTP Documents” means,
collectively, (a) that certain Purchase and Sale Agreement between the Borrower
and Atlas Pipeline Mid-Continent Holdings, LLC, a Delaware limited liability
company, pursuant to which the Borrower has agreed to acquire, subject to the
terms and conditions set forth therein, 100% of the membership interests in
Atlas Pipeline NGL Holdings, LLC, a Delaware limited liability company, and
Atlas Pipeline NGL Holdings II, LLC, a Delaware limited liability company, which
entities own a 19.8% limited partner interest and a 0.2% general partner
interest in West Texas LPG and (b) the WTP Limited Partnership Agreement. “WTP
Limited Partnership Agreement” means the First Amended and Restated Limited
Partnership Agreement of West Texas LPG, dated as of May 1, 1999, as amended by
that Amendment to First Amended and Restated Limited Partnership Agreement of
the West Texas LPG Pipeline Limited Partnership dated February 2, 2004, but
effective August 8, 2003.



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha047.jpg]
Section 1.02 Other Interpretive Provisions. (a) The meanings of defined terms
are equally applicable to the singular and plural forms of the defined terms.
The meanings of defined terms in any Loan Document are equally applicable to the
singular and plural forms of such defined terms. (b) (i) The words “herein” and
“hereunder” and words of similar import when used in any Loan Document shall
refer to such Loan Document as a whole and not to any particular provision
thereof. (ii) Unless otherwise specified herein, Article, Section, Exhibit and
Schedule references are to this Agreement. (iii) The term “including” is by way
of example and not limitation. (iv) The term “documents” includes any and all
instruments, documents, agreements, certificates, notices, reports, financial
statements and other writings, however evidenced. (c) In the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including”; the words “to” and “until” each mean “to but
excluding”; and the word “through” means “to and including.” (d) Section
headings herein and the other Loan Documents are included for convenience of
reference only and shall not affect the interpretation of this Agreement or any
other Loan Document. Section 1.03 Accounting Terms. All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data required to be submitted pursuant to this Agreement shall
be prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the audited financial statements, except as otherwise specifically prescribed
herein. Section 1.04 Rounding. Any financial ratios required to be maintained by
the Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number). Section 1.05 Other. Unless otherwise expressly
provided herein, (a) references to agreements (including this Agreement and the
Loan Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law; (c) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha048.jpg]
contract rights; and (d) any reference herein to any Person shall be construed
to include such Person’s successors and assigns. Section 1.06 Uniform Commercial
Code. Any term used in this Agreement or in any financing statement filed in
connection herewith which is defined in the U.C.C. and not otherwise defined in
this Agreement or in any other Loan Document shall have the meaning given such
term in the U.C.C., including “Account”, “Account Debtor”, “Inventory” and
“Proceeds”. Section 1.07 Rates. The Administrative Agent does not warrant or
accept responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “Eurodollar Rate”. Section 1.08 Divisions. For all purposes under
the Loan Documents, in connection with any division or plan of division under
Delaware law (or any comparable event under a different jurisdiction’s laws):
(a) if any asset, right, obligation or liability of any Person becomes the
asset, right, obligation or liability of a different Person, then it shall be
deemed to have been transferred from the original Person to the subsequent
Person, and (b) if any new Person comes into existence, such new Person shall be
deemed to have been organized on the first date of its existence by the holders
of its equity interests at such time. ARTICLE II THE COMMITMENTS AND COMMITTED
BORROWINGS Section 2.01 Loans. (a) Subject to and in reliance upon the terms,
conditions, representations and warranties in the Loan Documents, each Lender
severally, but not jointly, agrees to make loans (including any Loan advanced
under the Inventory Financing Sublimit Tranche pursuant to Section 2.01(c), each
such Loan, a “Committed Loan”) to the Borrower from time to time on any Business
Day during the period from the Closing Date to the Maturity Date (the
“Availability Period”), in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Pro Rata Share of one or more Committed
Borrowings under the Facility, not to exceed, when aggregated with such Lender’s
Pro Rata Share of the Outstanding Amount of the L/C Obligations, such Lender’s
Committed Sum. Such Committed Borrowings may be repaid and reborrowed from time
to time in accordance with the terms and provisions of the Loan Documents;
provided, that, each such Committed Borrowing must occur on a Business Day and
no later than the Business Day immediately preceding the Maturity Date. (b)
Committed Loans shall be available to Borrower for the purposes set forth in
Section 6.12. After giving effect to any Committed Borrowing under the Facility,
the aggregate Outstanding Amount of all Committed Loans and L/C Obligations
shall not exceed the Aggregate Committed Sum then in effect. (c) Subject to and
in reliance upon the terms, conditions, representations and warranties in the
Loan Documents, each Lender agrees that, upon the request of the Borrower,
certain Committed Loans made pursuant to Section 2.01(a), as are specified by
the Borrower in the applicable Committed Loan Notice (Financed Inventory), will
be designated as part of a



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha049.jpg]
sublimit (the “Inventory Financing Sublimit Tranche”) to finance (i) the
purchase and sale by the Borrower or any Restricted Subsidiary of Eligible
Inventory, (ii) the Eligible Inventory subject to a Swap Contract entered into
by the Borrower or any Restricted Subsidiary, and (iii) storage and
transportation costs relating thereto; provided, that on the date any such
Committed Loan is so designated, the aggregate outstanding Committed Loans under
the Inventory Financing Sublimit Tranche shall not exceed the Inventory
Financing Sublimit Availability. With respect to any Inventory Financing
Sublimit Borrowing, such Inventory Financing Sublimit Borrowing shall be deemed
to have been used to finance the Eligible Inventory specified in the applicable
Committed Loan Notice (Financed Inventory) in accordance with clause (i), (ii)
and (iii) of the preceding sentence, regardless of the manner in which the
proceeds of such Inventory Financing Sublimit Borrowing are actually applied.
Section 2.02 Committed Borrowings, Conversions and Continuations of Loans. (a)
Each Committed Borrowing, each conversion of Committed Loans from one Type to
the other or one Class to the other, and each continuation of Committed Loans as
the same Type shall be made upon the Borrower’s irrevocable (except as expressly
provided otherwise in Section 3.03 with respect to Eurodollar Rate Loans) notice
to the Administrative Agent, which may be given by telephone. Each such notice
must be received by the Administrative Agent not later than 12:00 noon, New
York, New York time, (i) three (3) Business Days prior to the requested date of
any Committed Borrowing of, conversion to or continuation of Eurodollar Rate
Loans, and (ii) one (1) Business Day prior to the conversion of Eurodollar Rate
Loans to Base Rate Loans, or, except as set forth in clause (f) below with
respect to Same-Day Borrowings, one (1) Business Day prior to the requested date
of any Committed Borrowing of Base Rate Loans. Each such telephonic notice must
be confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by an authorized
officer of the Borrower. Each Committed Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof. Each Committed
Borrowing of or conversion to Base Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof. Each Committed
Loan Notice (whether telephonic or written) shall specify (i) whether the
Borrower is requesting a Committed Borrowing, a conversion of Committed Loans
from one Type to the other, or a continuation of Committed Loans as the same
Type, (ii) the requested date of the Committed Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Committed Loans to be borrowed, converted or continued, (iv)
the Type of Committed Loans to be borrowed or to which existing Committed Loans
are to be converted, (v) the Class of Committed Loans to be borrowed or to which
existing Committed Loans are to be converted, (vi) in case of an Inventory
Financing Sublimit Borrowing, the certifications required by Section 4.02(e) and
(vii) if applicable, the duration of the Interest Period with respect thereto.
If the Borrower fails to specify a Type of Committed Loan in a Committed Loan
Notice or if the Borrower fails to give a timely notice requesting a conversion
or continuation, then the applicable Committed Loans shall be made or continued
as, or converted to, Base Rate Loans. Any such automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans. If the Borrower
requests a Committed Borrowing of, conversion to, or continuation of Eurodollar
Rate Loans in any such Committed



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha050.jpg]
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one (1) month. (b) Following receipt of a
Committed Loan Notice, the Administrative Agent shall promptly notify each
Lender of its Pro Rata Share of the applicable Committed Loans, and if no timely
notice of a conversion or continuation is provided by the Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans described in the preceding subsection. In the case
of a Committed Borrowing, each Lender shall make the amount of its Committed
Loan available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 12:00 Noon, New York, New York time
(or as set forth in clause (f) below with respect to Same-Day Borrowings), on
the Business Day specified in the applicable Committed Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Committed Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Royal Bank with the amount of such
funds, or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to the Administrative Agent by the Borrower; provided,
however, that if, on the date of the Committed Borrowing there are L/C
Borrowings outstanding, then the proceeds of such Committed Borrowing shall be
applied, first, to the payment in full of any such L/C Borrowings, and second to
the Borrower as provided above. (c) Except as otherwise provided herein, a
Eurodollar Rate Loan may be continued or converted only on the last day of the
Interest Period for such Eurodollar Rate Loan. During the existence of a Default
or Event of Default, no Loans may be requested as,, converted to or continued as
Eurodollar Rate Loans without the consent of the Required Lenders, and the
Required Lenders may demand that any or all of the then outstanding Eurodollar
Rate Loans be converted immediately to Base Rate Loans. (d) The Administrative
Agent shall promptly notify the Borrower and the Lenders of the interest rate
applicable to any Eurodollar Rate Loan upon determination of such interest rate.
The determination of the Eurodollar Rate by the Administrative Agent shall be
conclusive in the absence of manifest error. (e) After giving effect to all
Committed Borrowings, all conversions of Loans from one Type to the other, and
all continuations of Committed Loans as the same Type, there shall not be more
than six (6) Interest Periods in effect at any given time with respect to
Committed Loans. (f) Notwithstanding anything to the contrary set forth in this
Section 2.02, the Borrower may request Committed Borrowings of Committed Loans
bearing interest at the Base Rate, in an aggregate amount not to exceed
$10,000,000, on a same-day basis, by delivery of a Committed Loan Notice as set
forth in clause (a) above to the Administrative Agent by no later than 11:00
a.m. New York, New York time (each, a “Same-Day Borrowing”). Following receipt
of a Committed Loan Notice with respect to a Same-Day Borrowing, each Lender
shall make the amount of its Committed Loan available to the Administrative
Agent in immediately



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha051.jpg]
available funds at the Administrative Agent’s Office by no later than 2:00 p.m.,
New York, New York time. Section 2.03 Prepayments. (a) Optional Prepayments. The
Borrower may, upon notice to the Administrative Agent, at any time or from time
to time voluntarily prepay in whole or in part Committed Loans without premium
or penalty; provided, that (i) such notice must be received by the
Administrative Agent not later than 10:00 a.m., New York, New York time, (A)
three (3) Business Days prior to any date of prepayment of Eurodollar Rate
Loans, and (B) one (1) Business Day prior to any date of prepayment of Base Rate
Loans; (ii) any prepayment of Eurodollar Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $500,000 in excess thereof; and (iii)
any prepayment of Base Rate Loans shall be in a principal amount of $500,000 or
a whole multiple of $500,000 in excess thereof. Each such notice (x) shall
specify the date and amount of such prepayment and the Type(s) and Class(es) of
Committed Loans to be prepaid and (y) may be revocable and condition such
prepayment on the closing of a refinancing or transaction permitted hereunder,
the proceeds of which shall be used to prepay the Committed Loans. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of such Lender’s Pro Rata Share of such prepayment. If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied
by all accrued interest thereon, together with any additional amounts required
pursuant to Section 3.05. Prepayments provided for in this Section 2.03(a) shall
be applied as follows: (x) first, as a payment of all L/C Borrowings then
outstanding, until paid in full, and (y) second, as the Borrower may direct
(subject to clause (d) below). Unless a Default or Event of Default has occurred
and is continuing or would arise as a result thereof, any payment or prepayment
of Committed Loans may be reborrowed by the Borrower, subject to the terms and
conditions hereof. Any notice of prepayment that fails to specify the Class of
any Committed Loan being prepaid shall be deemed to have specified such Class to
be a General Loan. (b) Mandatory Prepayments from Net Cash Proceeds. (i)
Dispositions. (A) If any portion of the Net Cash Proceeds realized by a Loan
Party from any Triggering Disposition (other than a Casualty or Condemnation
Disposition) (including any deferred purchase price therefor) has not been
Reinvested within one hundred eighty (180) days from the receipt by such Loan
Party of such Net Cash Proceeds (including receipt of any deferred payments for
any such Triggering Disposition or portion thereof, if and when received), then
on or before the first Business Day following such one hundred eightieth (180th)
day the Loans shall be prepaid in an amount equal to the portion of the
Reduction Amount that is not so Reinvested.



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha052.jpg]
(B) If any portion of the Net Cash Proceeds realized by a Loan Party from any
Casualty or Condemnation Disposition that constitutes a Triggering Disposition
has not been Reinvested within one (1) year from the receipt by such Loan Party
of such Net Cash Proceeds (including receipt of any deferred payments for any
such Triggering Disposition or portion thereof, if and when received), then on
or before the first Business Day following such one year period the Loans shall
be prepaid in an amount equal to the portion of the Reduction Amount that is not
so Reinvested. (C) Net Cash Proceeds of a Disposition that equal, when
aggregated with Net Cash Proceeds of all Dispositions since the Closing Ninth
Amendment Effective Date, an amount less than the Threshold Amount shall not be
required to be used for mandatory prepayments pursuant to this Section
2.03(b)(i), and to the extent Net Cash Proceeds of a Disposition equal, when
aggregated with Net Cash Proceeds of all Dispositions since the Closing Ninth
Amendment Effective Date, an amount in excess of the Threshold Amount, only Net
Cash Proceeds in excess of the Threshold Amount shall be required to be used for
mandatory prepayments pursuant to this Section 2.03(b)(i). (D) Notwithstanding
anything to the contrary in clauses (A) and (B) above, the applicable Loan Party
shall have an additional one hundred twenty (120) days after the dates
referenced in such clauses to make the mandatory prepayments required therein so
long as such Loan Party has begun construction or entered into a purchase
agreement with respect to the applicable replacement asset prior to such date.
(E) Notwithstanding anything to the contrary in clauses (A) and (C) above, an
amount equal to the Net Cash Proceeds realized from the closing of the Cardinal
Project South Sale shall be applied as a mandatory prepayment in accordance with
Section 2.03(b)(ii) below within three (3) Business Days of the receipt thereof
by the applicable Loan Party. (ii)(ii) Application of Mandatory Prepayments. If
no Default or Event of Default exists, the mandatory prepayments provided for in
this Section 2.03(b) shall be applied first, as a payment of all Unreimbursed
Amounts then outstanding until paid in full, and second, as a repayment of
Revolver Principal Debt, but in each case without a corresponding reduction of
the Aggregate Committed Sum. (c) Mandatory Payments/Reductions. If for any
reason the Outstanding Amount of all Committed Loans and L/C Obligations under
the Facility exceeds the Aggregate Committed Sum, the Borrower shall prepay
Committed Loans and/or Cash Collateralize the L/C Obligations in an aggregate
amount equal to such excess within three (3) Business Days of such excess
occurring. (d) Prepayments: Interest/Consequential Loss. All prepayments under
this Section 2.03 shall be made together with accrued interest to the date of
such prepayment on the principal amount prepaid and any amounts due under
Section 3.05.



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha053.jpg]
(e) Pro Rata Treatment. Each prepayment under this Section 2.03 shall be applied
to the Committed Loans of the applicable Lenders in accordance with their
respective Pro Rata Shares. (f) Inventory Financing Sublimit Borrowings. If on
any Inventory Financing Sublimit Borrowing Base Date the aggregate outstanding
Inventory Financing Sublimit Borrowings exceed the lesser of (x) the Inventory
Financing Sublimit Availability and (y) the Inventory Financing Sublimit
Borrowing Base (such excess, the “Inventory Financing Sublimit Prepayment
Amount”), then, on or prior to the tenth Business Day of the calendar month
immediately succeeding such Inventory Financing Sublimit Borrowing Base Date,
the Borrower shall (i) prepay the outstanding Inventory Financing Sublimit
Borrowings, (ii) convert outstanding Inventory Financing Sublimit Borrowings to
General Loans or (iii) prepay the outstanding Inventory Financing Sublimit
Borrowings and convert outstanding Inventory Financing Sublimit Borrowings to
General Loans, in any case of the foregoing clauses (i), (ii) or (iii), in an
amount equal to the Inventory Financing Sublimit Prepayment Amount for such
Inventory Financing Sublimit Borrowing Base Date. (g) Prepayment Class. Unless
otherwise specified in the applicable prepayment notice delivered pursuant to
Section 2.03(a), or in writing by the Borrower prior to such prepayment, all
prepayments pursuant to Section 2.03(a), (b) or (c) shall be deemed to be
prepayments of first, General Loans and then, to the extent no General Loans are
outstanding, Inventory Financing Loans. Section 2.04 Reduction or Termination of
Commitments. The Borrower may, upon notice to the Administrative Agent,
terminate or permanently reduce the Aggregate Committed Sum to an amount not
less than the sum of the Outstanding Amount of the then-existing Section 2.4(x)
Revolver Principal Debt and Section 2.4(y) L/C Obligations; provided, that (xi)
any such notice shall be received by the Administrative Agent not later than
11:00 a.m. New York, New York time, five (5) Business Days prior to the date of
such termination or reduction, and (yii) any such partial reduction shall be in
an aggregate amount of $500,000 or any whole multiple of $500,000 in excess
thereof. Any such notice may be revocable and condition such termination or
reduction of the Aggregate Committed Sum on the closing of a refinancing or
transaction permitted hereunder, the proceeds of which shall be used to prepay
the Committed Loans. The Administrative Agent shall promptly notify the Lenders
of any such notice of such reduction or termination. Once Except as set forth in
Section 2.14, once reduced in accordance with this Section 2.04, the Aggregate
Committed Sum may not be increased. Any reduction of the Aggregate Committed Sum
shall be applied to the Commitment of each Lender according to its Pro Rata
Share. All commitment fees on the portion of the Aggregate Committed Sum so
terminated which have accrued to the effective date of any termination of
Aggregate Committed Sum shall be paid on the effective date of such termination.
Section 2.05 Repayment of Loans. The Borrower shall repay to the Administrative
Agent for the pro rata benefit of the Lenders on the Maturity Date the aggregate
principal amount of all Committed Loans outstanding on such date.



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha054.jpg]
Section 2.06 Interest. (a) Subject to the provisions of clause (b) below, (i)
each Eurodollar Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurodollar Rate for such Interest Period plus the Applicable Rate, and (ii) each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate. (b) The Borrower shall pay interest on all past due
amounts at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Law. Accrued and
unpaid interest on such past due amounts (including interest on past due
interest) shall be due and payable upon demand. (c) Interest on each Loan shall
be due and payable in arrears on each Interest Payment Date applicable thereto
and at such other times as may be specified herein. Interest hereunder shall be
due and payable in accordance with the terms hereof before and after judgment,
and before and after the commencement of any proceeding under any Debtor Relief
Law. (d) If the designated rate applicable to any Committed Borrowing exceeds
the Maximum Rate, the rate of interest on such Committed Borrowing shall be
limited to the Maximum Rate, but any subsequent reductions in such designated
rate shall not reduce the rate of interest thereon below the Maximum Rate until
the total amount of interest accrued thereon equals the amount of interest which
would have accrued thereon if such designated rate had at all times been in
effect. In the event that at maturity (stated or by acceleration), or at final
payment of the Outstanding Amount of any Committed Loans, or L/C Obligations,
the total amount of interest paid or accrued is less than the amount of interest
which would have accrued if such designated rates had at all times been in
effect, then, at such time and to the extent permitted by Law, the Borrower
shall pay an amount equal to the difference between (i) the lesser of the amount
of interest which would have accrued if such designated rates had at all times
been in effect and the amount of interest which would have accrued if the
Maximum Rate had at all times been in effect, and (ii) the amount of interest
actually paid or accrued on such Outstanding Amount. Section 2.07 Fees. (a)
Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender (except for any Defaulting Lender) in accordance with its
Pro Rata Share, a commitment fee equal to the Applicable Rate times the actual
daily amount by which the Aggregate Committed Sum exceeds the sum of (i) the
Outstanding Amount of Committed Loans and (ii) the Outstanding Amount of L/C
Obligations. The commitment fee shall accrue at all times from the Closing Date
until the Maturity Date and shall be due and payable quarterly in arrears on the
last Business Day of each March, June, September and December, commencing with
the first such date to occur after the Closing Date, and on the Maturity Date.
The commitment fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha055.jpg]
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. The commitment fee shall accrue at all
times, including at any time during which one or more of the conditions in
Article IV is not met. (b) Arrangers’ and Agency Fees. The Borrower shall pay
certain fees to the Arrangers for their respective accounts in the amounts and
at the times specified in (i) the letter agreement, dated March 7, 2013 (the
“RBC Fee Letter”), between the Borrower and Royal Bank, and (ii) the letter
agreement, dated March 7, 2013 (the “Wells Fee Letter;” the Wells Fee Letter and
the RBC Fee Letter, collectively, the “Agent/Arranger Fee Letters”), among the
Borrower, Wells Fargo Bank, National Association, and Wells Fargo Securities,
LLC. The fees referenced in this clause (b) shall be fully earned when paid and
shall be nonrefundable for any reason whatsoever. (c) Lenders’ Upfront Fee. On
the Closing Date, the Borrower shall pay to the Administrative Agent, for the
account of the Lenders in accordance with their respective Pro Rata Shares, an
upfront fee in the agreed amount in accordance with the letter agreement, dated
March 7, 2013 (the “Engagement Letter”), among the Borrower, the Arrangers, and
the other parties thereto. Such upfront fees are for the credit facilities by
the applicable Lenders under this Agreement and are fully earned on the date
paid. The upfront fee paid to each Lender is solely for its own account and is
nonrefundable for any reason whatsoever. Section 2.08 Computation of Interest
and Fees. Computation of interest on Base Rate Loans (solely to the extent
determined with respect to the Administrative Agent’s prime commercial lending
rate in accordance with clause (b) of the definition thereof) shall be
calculated on the basis of a year of 365 or 366 days, as the case may be, and
the actual number of days elapsed. Computation of all other types of interest
and all fees shall be calculated on the basis of a year of 360 days and the
actual number of days elapsed, which results in a higher yield to the payee
thereof than a method based on a year of 365 or 366 days. Interest shall accrue
on each Loan for the day on which the Loan is made, and shall not accrue on a
Loan, or any portion thereof, for the day on which the Loan or such portion is
paid, provided, that any Loan that is repaid on the same day on which it is made
shall bear interest for one (1) day. Section 2.09 Evidence of Debt. (a) The
Credit Extensions made by each Lender shall be evidenced by one or more accounts
or records maintained by such Lender and by the Administrative Agent in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure so to record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of such Lender shall control. Upon the
request of any Lender made through the Administrative Agent, such Lender’s Loans
may be evidenced by one or more Notes. Each Lender may attach schedules to its
Note(s) and endorse thereon the date, Type (if applicable), amount and maturity
of the applicable Loans and payments with respect thereto.



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha056.jpg]
(b) In addition to the accounts and records referred to in clause (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control. Section 2.10 Payments Generally. (a) All
payments to be made by the Borrower shall be made without condition or deduction
for any counterclaim, defense, recoupment or setoff. Except as otherwise
expressly provided herein, all payments by the Borrower hereunder shall be made
to the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the Administrative Agent’s Office in Dollars and in
immediately available funds not later than 12:00 noon, New York, New York time,
on the date specified herein. The Administrative Agent will promptly distribute
to each Lender its Pro Rata Share (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender’s
Lending Office. All payments received by the Administrative Agent after 12:00
noon, New York, New York time, shall be deemed received on the next succeeding
Business Day and any applicable interest or fee shall continue to accrue. (b)
Subject to the definition of “Interest Period”, if any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be. (c) If no Default
or Event of Default exists and if no order of application is otherwise specified
in the Loan Documents, payments and prepayments of the Obligations shall be
applied first to fees, second to accrued interest then due and payable on the
Outstanding Amount of Loans and L/C Obligations, and then to the remaining
Obligations in the order and manner as Borrower may direct. (d) Unless the
Borrower has notified the Administrative Agent prior to the date any payment is
required to be made by it to the Administrative Agent hereunder, that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has timely made such payment in accordance herewith and may (but
shall not be so required to), in reliance thereon, make available a
corresponding amount to the Lenders or the L/C Issuer Issuers entitled thereto.
If and to the extent that such payment was not in fact made to the
Administrative Agent in immediately available funds, then each Lender and the
each L/C Issuer, as the case may be, severally agrees to forthwith on demand
repay to the Administrative Agent the portion of such assumed payment that was
made available to such Lender or the such L/C Issuer, as applicable in
immediately available funds, together with interest thereon in respect of each
day from and including the date such amount was made available by the
Administrative Agent to such Lender to the date such amount is repaid to the
Administrative Agent in immediately available funds, at the greater of the
Federal Funds Rate from time to time in effect and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha057.jpg]
(e) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Committed Borrowing of Eurodollar Rate Loans
(or, in the case of any Committed Borrowing of Base Rate Loans, prior to 12:00
noon on the date of such Committed Borrowing) that such Lender will not make
available to the Administrative Agent such Lender’s share of such Committed
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Committed Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, and (ii) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans. If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Committed Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Loan included in such Committed
Borrowing. Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent. (f) If any Lender makes available to the
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and such funds are not made
available to the Borrower by the Administrative Agent because the conditions to
the applicable Committed Borrowing set forth in Article IV are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest. (g) The obligations of the Lenders hereunder to make Loans are
several and not joint. The failure of any Lender to make any Loan on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan or purchase its participation.
(h) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner. Section 2.11 Sharing of Payments. If, other than as
expressly provided elsewhere herein, any Lender shall obtain on account of the
Committed Loans made by it, or the participations in the L/C Obligations, any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Committed



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha058.jpg]
Loans made by them, and/or such subparticipations in the participations in L/C
Obligations held by them, as the case may be, as shall be necessary to cause
such purchasing Lender to share the excess payment in respect of such Committed
Loan or such participations, as the case may be, pro rata with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from the purchasing Lender, such purchase shall to that
extent be rescinded and each other Lender shall repay to the purchasing Lender
the purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of the amount of such paying
Lender’s required repayment to the total amount so recovered from the purchasing
Lender) of any interest or other amount paid or payable by the purchasing Lender
in respect of the total amount so recovered. The Borrower agrees that any Lender
so purchasing a participation from another Lender may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
set-off, but subject to Section 10.09) with respect to such participation as
fully as if such Lender were the direct creditor of the Borrower in the amount
of such participation. The Administrative Agent will keep records (which shall
be conclusive and binding in the absence of manifest error) of participations
purchased under this Section and will in each case notify the Lenders following
any such purchases or repayments. Each Lender that purchases a participation
pursuant to this Section shall from and after such purchase have the right to
give all notices, requests, demands, directions and other communications under
this Agreement with respect to the portion of the Obligations purchased to the
same extent as though the purchasing Lender were the original owner of the
Obligations purchased. Notwithstanding the foregoing, in the event that any
Defaulting Lender shall exercise any such right of setoff, (a) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.15 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the L/C Issuer
Issuers and the Lenders, and (b) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. Section 2.12 Priority of Hedging Obligations. Any amounts received in
satisfaction of any Obligations arising under the Loan Documents, including,
without limitation, Obligations under this Agreement and any Lender Hedging
Agreement, shall rank pari passu in right of payment and shall be used to repay
such Obligations on a pro rata basis provided, that to the extent that any
Excluded Swap Obligation exists, payments may not be shared on a pari passu
basis to the extent that doing so would violate the Commodity Exchange Act.
Section 2.13 Letters of Credit. (a) The Letter of Credit Commitment. (i) Subject
to the terms and conditions set forth herein, (A) the L/C Issuer agreesIssuers
agree, in reliance upon the agreements of the other Lenders set forth in this
Section 2.13, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Borrower or its Restricted Subsidiaries, and to
amend or renew Letters of Credit previously issued by it, in accordance with
clause (b) below, and (2) to honor drafts under the Letters of Credit, and (B)
the Lenders severally agree to participate in



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha059.jpg]
Letters of Credit issued for the account of the Borrower and its Restricted
Subsidiaries; provided, that the no L/C Issuer shall not be obligated to make
any L/C Credit Extension with respect to any Letter of Credit, and no Lender
shall be obligated to participate in, any Letter of Credit if as of the date of
such L/C Credit Extension, (x) the Outstanding Amount of all L/C Obligations and
all Committed Loans would exceed the Aggregate Committed Sum under the Facility,
(y) the aggregate Outstanding Amount of the Committed Loans of any Lender, plus
such Lender’s Pro Rata Share of the Outstanding Amount of all L/C Obligations,
would exceed such Lender’s Committed Sum under the Facility, or (z) the
Outstanding Amount of the L/C Obligations would exceed the Letter of Credit
Sublimit. Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed. (ii) The An L/C Issuer shall be under no
obligation to issue any Letter of Credit if: (A) any order, judgment or decree
of any Governmental Authority or arbitrator shall by its terms purport to enjoin
or restrain the such L/C Issuer from issuing such Letter of Credit, or any Law
applicable to the such L/C Issuer or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
the such L/C Issuer shall prohibit, or request that the such L/C Issuer refrain
from, the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon the such L/C Issuer with respect to such Letter
of Credit any restriction, reserve or capital requirement (for which the such
L/C Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon the such L/C Issuer any unreimbursed loss, cost or
expense which was not applicable on the Closing Date and which the such L/C
Issuer in good faith deems material to it; or (B) the issuance of such Letter of
Credit would violate one or more policies of the such L/C Issuer. (iii) The An
L/C Issuer shall not issue any Letter of Credit if: (A) subject to Section
2.13(b)(iii), the expiry date of such requested Letter of Credit would occur
more than twelve (12) months after the date of issuance or last renewal, unless
the Required Lenders have approved such expiry date; (B) the expiry date of such
requested Letter of Credit would occur after the Letter of Credit Expiration
Date, unless all the Lenders have approved such expiry date; or (C) such Letter
of Credit is in a face amount less than $100,000, or is to be used for a purpose
other than as described in Section 6.12 or is denominated in a currency other
than Dollars.



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha060.jpg]
(iv) The No L/C Issuer shall be under no any obligation to amend any a Letter of
Credit if (A) the such L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit. (b) Procedures for Issuance and Amendment of Letters of
Credit; Evergreen Letters of Credit. (i) Each Letter of Credit shall be issued
or amended, as the case may be, upon the request of the Borrower delivered to
the applicable L/C Issuer (with a copy to the Administrative Agent) in the form
of a Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of the Borrower. Such L/C Letter of Credit Application must
be received by the such L/C Issuer and the Administrative Agent not later than
11:00 a.m., New York, New York time, at least two (2) Business Days (or such
later date and time as the such L/C Issuer may agree in a particular instance in
its sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be. In the case of a request for an initial issuance of a Letter
of Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the such L/C Issuer (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day), (B) the amount
thereof, (C) the expiry date thereof, (D) the name and address of the
beneficiary thereof, (E) the documents to be presented by such beneficiary in
case of any drawing thereunder, (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder, and (G) such
other matters as the such L/C Issuer may require. In the case of a request for
an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the applicable L/C
Issuer (w) the Letter of Credit to be amended, (x) the proposed date of
amendment thereof (which shall be a Business Day), (y) the nature of the
proposed amendment, and (z) such other matters as the such L/C Issuer may
require. (ii) Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Borrower and, if not, the such L/C Issuer will
provide the Administrative Agent with a copy thereof. Upon receipt by the
applicable L/C Issuer of confirmation from the Administrative Agent that the
requested issuance or amendment is permitted in accordance with the terms
hereof, then, subject to the terms and conditions hereof, the such L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of the
Borrower or enter into the applicable amendment, as the case may be, in each
case in accordance with the such L/C Issuer’s usual and customary business
practices. Immediately upon the issuance of each Letter of Credit, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the applicable L/C Issuer a participation in such Letter of Credit
in an amount equal to the product of such Lender’s Pro Rata Share times the
amount of such Letter of Credit. (iii) If the Borrower so requests in any
applicable Letter of Credit Application, the an L/C Issuer may, in its sole and
absolute discretion, agree to issue a Letter of Credit that has automatic
renewal provisions (each, an “Evergreen Letter of



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha061.jpg]
Credit”); provided, that any such Evergreen Letter of Credit must permit the
such L/C Issuer to prevent any such renewal at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Nonrenewal
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the applicable L/C
Issuer, the Borrower shall not be required to make a specific request to the
such L/C Issuer for any such renewal. Once an Evergreen Letter of Credit has
been issued, the Lenders shall be deemed to have authorized (but may not
require) the applicable L/C Issuer to permit the renewal of such Letter of
Credit at any time to a date not later than the Letter of Credit Expiration
Date; provided, however, that the such L/C Issuer shall not permit any such
renewal if it has received notice on or before the Business Day immediately
preceding the Nonrenewal Notice Date (A) from the Administrative Agent that the
Required Lenders have elected not to permit such renewal, or (B) from any Lender
stating that one or more of the applicable conditions specified in Section 4.02
is not then satisfied and directing the such L/C Issuer not to permit such
renewal. Notwithstanding anything to the contrary contained herein, the an L/C
Issuer shall have no obligation to permit the renewal of any Evergreen Letter of
Credit at any time. (iv) Promptly, after its delivery of any Letter of Credit or
any amendment to a Letter of Credit to an advising bank with respect thereto or
to the beneficiary thereof, the applicable L/C Issuer will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment. (c) Drawings and Reimbursements; Funding of Participations.
(i) Upon any drawing under any Letter of Credit, the applicable L/C Issuer shall
notify the Borrower and the Administrative Agent thereof. If a payment is made
by the an L/C Issuer under a Letter of Credit, the Borrower shall reimburse the
such L/C Issuer through the Administrative Agent not later than 12:00 noon, New
York, New York time, on the date such payment under such Letter of Credit is
made (the “Honor Date”), if the Borrower shall have received notice of such
payment prior to 10:00 a.m., New York, New York time, on the Honor Date, or if
such notice has not been received by the Borrower prior to such time on the
Honor Date, then not later than 12:00 noon, New York, New York time, on (A) the
Business Day that the Borrower receives such notice, if such notice is received
prior to 10:00 a.m., New York, New York time, on the day of receipt, or (B) the
Business Day immediately following the day that the Borrower receives such
notice, if such notice is not received prior to such time on the day of receipt.
Any such reimbursement by the Borrower which is made after the Honor Date shall
be made together with interest on the amount disbursed from and including the
Honor Date until payment in full of such disbursed amount, at a varying rate per
annum equal to the then applicable interest rate for Base Rate Loans through the
date that payment is due to be made pursuant to this Section, and thereafter, at
the Default Rate applicable to Base Rate Loans. If the Borrower fails to so
reimburse the an L/C Issuer by the time required by the terms of this clause
(i), the Administrative Agent shall promptly notify each Lender of the



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha062.jpg]
Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”),
and such Lender’s Pro Rata Share thereof. In such event, the Borrower shall be
deemed to have requested a Committed Borrowing of Base Rate Loans to be
disbursed in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the Aggregate
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice). Any notice given by the an L/C Issuer or
the Administrative Agent pursuant to this Section 2.13(c)(i) may be given by
telephone if immediately confirmed in writing; provided, that the lack of such
an immediate confirmation shall not affect the conclusiveness or binding effect
of such notice. (ii) Each Lender (including the each Lender acting as an L/C
Issuer) shall upon any notice pursuant to Section 2.13(c)(i) make funds
available to the Administrative Agent for the account of the applicable L/C
Issuer at the Administrative Agent’s Office in an amount equal to its Pro Rata
Share of the Unreimbursed Amount not later than 2:00 p.m., New York, New York
time, on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.13(c)(iii), each Lender that
so makes funds available shall be deemed to have made a Base Rate Loan to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the applicable L/C Issuer. (iii) With respect to any Unreimbursed
Amount that is not fully refinanced by a Committed Borrowing of Base Rate Loans
because the conditions set forth in Section 4.02 cannot be satisfied or for any
other reason, the Borrower shall be deemed to have incurred from the applicable
L/C Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is not
so refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate. In such event, each
Lender’s payment to the Administrative Agent for the account of the such L/C
Issuer pursuant to Section 2.13(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this Section
2.13. (iv) Until each Lender funds its Committed Loan or L/C Advance pursuant to
this Section 2.13(c) to reimburse the applicable L/C Issuer for any amount drawn
under any Letter of Credit, interest in respect of such Lender’s Pro Rata Share
of such amount shall be solely for the account of the such L/C Issuer. (v) Each
Lender’s obligation to make Committed Loans or L/C Advances to reimburse the an
L/C Issuer for amounts drawn under Letters of Credit, as contemplated by this
Section 2.13(c), shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any set-off, counterclaim, recoupment,
defense or other right which such Lender may have against the such L/C Issuer,
the Borrower or any other Person for any reason whatsoever, (B) the occurrence
or continuance of a Default or Event of Default, or (C) any other occurrence,
event or condition, whether or not similar to any of the foregoing. Any such
reimbursement shall not relieve or otherwise impair the obligation of the
Borrower to reimburse the applicable



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha063.jpg]
L/C Issuer for the amount of any payment made by the such L/C Issuer under any
Letter of Credit, together with interest as provided herein. (vi) If any Lender
fails to make available to the Administrative Agent for the account of the an
L/C Issuer any amount required to be paid by such Lender pursuant to the
foregoing provisions of this Section 2.13(c) by the time specified in Section
2.13(c)(ii), the such L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the such L/C Issuer at a rate per
annum equal to the Federal Funds Rate from time to time in effect. A certificate
of the an L/C Issuer submitted to any Lender (through the Administrative Agent)
with respect to any amounts owing under this Section 2.13(c)(iv2.13(c)(vi) shall
be conclusive absent manifest error. (d) Repayment of Participations. (i) At any
time after the an L/C Issuer has made a payment under any Letter of Credit and
has received from any Lender such Lender’s L/C Advance in respect of such
payment in accordance with Section 2.13(c), if the Administrative Agent receives
for the account of the such L/C Issuer any payment related to such Letter of
Credit (whether directly from the Borrower or otherwise, including proceeds of
cash Collateral applied thereto by the Administrative Agent), or any payment of
interest thereon, the Administrative Agent will distribute to such Lender its
Pro Rata Share thereof in the same funds as those received by the Administrative
Agent. (ii) If any payment received by the Administrative Agent for the account
of the an L/C Issuer pursuant to Section 2.13(c)(i) is required to be returned,
each Lender shall pay to the Administrative Agent for the account of the such
L/C Issuer its Pro Rata Share thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect. (e) Obligations Absolute. The obligation of the
Borrower to reimburse the L/C Issuer Issuers for each drawing under each Letter
of Credit, and to repay each L/C Borrowing and each drawing under a Letter of
Credit that is refinanced by a Committed Borrowing of Loans, shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following: (i)
any lack of validity or enforceability of such Letter of Credit, this Agreement,
or any other agreement or instrument relating thereto; (ii) the existence of any
claim, counterclaim, set-off, defense or other right that the Borrower may have
at any time against any beneficiary or any transferee of such Letter of Credit
(or any Person for whom any such beneficiary or any such transferee may be
acting), the an L/C Issuer or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or by such Letter of Credit or
any agreement or instrument relating thereto, or any unrelated transaction;



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha064.jpg]
(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit; (iv) any payment by the
an L/C Issuer under such Letter of Credit against presentation of a draft or
certificate that does not strictly comply with the terms of such Letter of
Credit, or any payment made by the an L/C Issuer under such Letter of Credit to
any Person purporting to be a trustee in bankruptcy, debtor-in-possession,
assignee for the benefit of creditors, liquidator, receiver or other
representative of or successor to any beneficiary or any transferee of such
Letter of Credit, including any arising in connection with any proceeding under
any Debtor Relief Law; or (v) any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing, that might otherwise constitute
a defense available to, or a discharge of, the Borrower. The Borrower shall
promptly examine a copy of each Letter of Credit and each amendment thereto that
is delivered to it and, in the event of any claim of noncompliance with the
Borrower’s instructions or other irregularity, the Borrower will immediately
notify the applicable L/C Issuer. The Borrower shall be conclusively deemed to
have waived any such claim against the such L/C Issuer and its correspondents
unless such notice is given as aforesaid. (f) Role of L/C Issuer. Each Lender
and the Borrower agree that, in paying any drawing under a Letter of Credit, the
no L/C Issuer shall not have any responsibility to obtain any document (other
than any sight draft, certificates and documents expressly required by the
Letter of Credit) or to ascertain or inquire as to the validity or accuracy of
any such document or the authority of the Person executing or delivering any
such document. No Agent- Related Person nor any of the respective
correspondents, participants or assignees of the an L/C Issuer shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Required Lenders, as
applicable, (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct, or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Letter of Credit Application. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. No Agent-Related Person, nor any of the respective correspondents,
participants or assignees of the an L/C Issuer, shall be liable or responsible
for any of the matters described in clauses (i) through (v) of Section 2.13(e);
provided, however, that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against the an L/C Issuer, and
the an L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the such L/C
Issuer’s willful misconduct or gross negligence or the such L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha065.jpg]
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the an L/C Issuer may accept documents that appear on their
face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the no L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason. (g) Cash
Collateral. Upon the request of the Administrative Agent, (i) if the an L/C
Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing that has not been
repaid in full, or (ii) if, as of the Letter of Credit Expiration Date, any
Letter of Credit may for any reason remain outstanding and partially or wholly
undrawn, the Borrower shall immediately Cash Collateralize the then- Outstanding
Amount of all L/C Obligations (in an amount equal to such Outstanding Amount).
In addition, at any time that there shall exist a Defaulting Lender, within one
(1) Business Day following the written request of the Administrative Agent or
the an L/C Issuer (with a copy to the Administrative Agent) the Borrower shall
Cash Collateralize the such L/C Issuers’ Issuer’s Fronting Exposure with respect
to such Defaulting Lender (determined after giving effect to Section 2.15(a)(iv)
and any Cash Collateral provided by such Defaulting Lender). (i) Grant of
Security Interest. The Borrower, and to the extent provided by any Defaulting
Lender, such Defaulting Lender, hereby grants to the Administrative Agent, for
the benefit of the L/C Issuers, and agrees to maintain, a first priority
security interest in all such Cash Collateral as security for the obligations to
which Cash Collateral may be applied. If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent and the L/C Issuers as herein provided
(other than Permitted Liens), the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender). (ii)
Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.13(g) or Section 2.15
in respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of L/C
Obligations (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein. (iii) Termination of Requirement. Cash Collateral (or the
appropriate portion thereof) provided to reduce the an L/C Issuer’s Fronting
Exposure shall no longer be required to be held as Cash Collateral pursuant to
this Section 2.13(g) following (A) the elimination of the applicable Fronting
Exposure (including by the termination of Defaulting Lender status of the
applicable Lender), or (B) the determination by the Administrative Agent and the
such L/C Issuer that there exists excess Cash Collateral; provided, that,
subject to Section 2.15, the Person providing Cash Collateral and the such



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha066.jpg]
L/C Issuer may agree that Cash Collateral shall be held to support future
anticipated Fronting Exposure or other obligations and provided further that to
the extent that such Cash Collateral was provided by the Borrower, such Cash
Collateral shall remain subject to the security interest granted pursuant to the
Loan Documents. (iv) Adjustment. If at any time any L/C Obligations with respect
to which Cash Collateral has been provided by the Borrower are able to be
reallocated pursuant to Section 2.15(a)(iv) or are also Cash Collateralized by a
Defaulting Lender, then, if and to the extent the amount of such excess Cash
Collateral provided by the Borrower exceeds $100,000, the Collateral Agent shall
promptly return such excess amount in full to the Borrower. (h) Applicability of
ISP98. Unless otherwise expressly agreed by the applicable L/C Issuer and the
Borrower when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), the rules of the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance) shall apply to each Letter of Credit. (i) Letter of Credit Fees.
Subject to Section 2.15 at any time there is a Defaulting Lender, the Borrower
shall pay to the Administrative Agent for the account of each Lender in
accordance with its Pro Rata Share a Letter of Credit fee for each Letter of
Credit issued equal to the product of the Applicable Rate times the actual daily
undrawn amount under each Letter of Credit. Such fee for each Letter of Credit
shall be due and payable in arrears on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the issuance of such Letter of Credit, and on the Letter of Credit Expiration
Date. If there is any change in the Applicable Rate during any quarter, the
actual daily undrawn amount of each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. (j) Fronting Fee and Documentary and
Processing Charges Payable to L/C IssuerIssuers. The Borrower shall pay directly
to the applicable L/C Issuer for its own account an annual fronting fee in an
amount with respect to each Letter of Credit issued equal to the greater of (i)
$500 or (ii) 1/4 of 1% per annum calculated on the daily undrawn face amount
thereof. In addition, the Borrower shall pay directly to the applicable L/C
Issuer for its own account the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of the such L/C
Issuer relating to letters of credit as from time to time in effect. Such fees
and charges are due and payable on demand and are nonrefundable. (k) Conflict
with Letter of Credit Application. In the event of any conflict between the
terms hereof and the terms of any Letter of Credit Application, the terms hereof
shall control. Section 2.14 [Reserved]. Section 2.14 Increase in Aggregate
Committed Sum.



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha067.jpg]
(a) Request for Increase. Provided there exists no Default or Event of Default
and the MLP Senior Notes due February 15, 2021 have been refinanced in a manner
not prohibited by Section 7.04 prior to or contemporaneously with the
effectiveness of such increase, upon notice to the Administrative Agent (which
shall promptly notify the Lenders), the Borrower may request an increase in the
Aggregate Committed Sum to an amount not exceeding $500,000,000; provided, that
any such request for an increase shall be in a minimum amount of $25,000,000 (or
such lesser amount as required for the Aggregate Commitments, as increased
hereby, to equal $500,000,000). The Borrower may request that one or more
Lenders agree to increase its or their Committed Sum. In addition, subject to
the approval of the Administrative Agent and the applicable L/C Issuers (which
approvals shall not be unreasonably withheld or delayed), the Borrower may also
invite additional Eligible Assignees to become Lenders pursuant to joinder
agreements in form and substance reasonably satisfactory to the Administrative
Agent. (b) Effective Date and Allocations. No Lender’s Committed Sum may be
increased without its written agreement to such increase. If the Aggregate
Commitments are increased in accordance with this Section 2.14, the
Administrative Agent and the Borrower shall determine the effective date (such
date, “Increase Effective Date”) and the final allocation of such increase. The
Administrative Agent shall notify the Lenders of the allocation of such increase
and the Increase Effective Date. (c) Conditions to Effectiveness of Increase. As
a condition precedent to each increase, the Borrower shall deliver to the
Administrative Agent such Loan Documents (or amendments thereto), in form and
substance reasonably satisfactory to the Administrative Agent, as the
Administrative Agent shall reasonably request to reflect such increase
(including, without limitation, if reasonably requested by the Administrative
Agent, one or more supplements to the Vessel Mortgages reflecting such
increase), together with a certificate of each Loan Party dated as of the
Increase Effective Date signed by a Responsible Officer of such Loan Party (i)
certifying and attaching the resolutions adopted by each such Loan Party
approving or consenting to the increased Aggregate Committed Sum (or certifying
as to resolutions previously certified to the Administrative Agent and such
resolutions include such approval of or consent to such increased Aggregate
Committed Sum), and (ii) in the case of the Borrower and the MLP, certifying
that, before and after giving effect to such increased Aggregate Committed Sum,
(A) the representations and warranties of the Borrower and the MLP contained in
Article V and the other Loan Documents are true and correct in all material
respects on and as of the Increase Effective Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects as of such earlier
date, (B) no Default or Event of Default exists and (C) the MLP Senior Notes due
February 15, 2021 have been refinanced in a manner not prohibited by Section
7.04 prior to or contemporaneously with the effectiveness of such increase. On
the Increase Effective Date, (x) the Aggregate Committed Sum shall be increased
and (y) each Lender increasing its Commitment and each additional Lender, as
applicable, shall purchase a portion of the outstanding Loans (and participation
interests in Letters of Credit) of each of the other Lenders (and such Lenders
hereby agree to sell and to take all such further action to effectuate such
sale) such that each Lender (including any additional Lender, if applicable)
shall hold its Pro Rata Share of the outstanding Loans (and participation
interests) after giving effect to the increase in



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha068.jpg]
the Aggregate Committed Sum. The Borrower shall pay any additional amounts
required pursuant to Section 3.05. (d) Conflicting Provisions. This Section 2.14
shall supersede any provisions in Section 2.11 or Section 10.01 to the contrary.
Section 2.15 Defaulting Lenders. (a) Defaulting Lender Adjustments.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law: (i)
Waivers and Amendments. Such Defaulting Lender’s right to approve or disapprove
any amendment, waiver or consent with respect to this Agreement shall be
restricted as set forth in the definition of Required Lenders and as set forth
in Section 10.01(a). (ii) Defaulting Lender Waterfall. Any payment of principal,
interest, fees or other amounts received by the Administrative Agent for the
account of such Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Article VIII or otherwise) or received by the Administrative Agent
from a Defaulting Lender pursuant to Section 2.11 shall be applied at such time
or times as may be determined by the Administrative Agent as follows: first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment of any amounts owing by such Defaulting
Lender to the L/C Issuer Issuers hereunder; third, to Cash Collateralize the L/C
Issuers’ Fronting Exposure with respect to such Defaulting Lender in accordance
with Section 2.13(g); fourth, as the Borrower may request (so long as no Default
or Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (A) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement, and (B)
Cash Collateralize the L/C Issuer’s Issuers’ future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.13(g); sixth, to the
payment of any amounts owing to the Lenders or the L/C Issuer Issuers as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender or the L/C Issuer against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided, that if (x) such payment is a payment of the
principal amount of any Loans or L/C Advances in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha069.jpg]
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Advances owed to, all Non-Defaulting Lenders on a pro rata basis prior
to being applied to the payment of any Loans of, or L/C Disbursements Advances
owed to, such Defaulting Lender until such time as all Loans and funded and
unfunded participations in L/C Obligations are held by the Lenders pro rata in
accordance with the Commitments under the Facility without giving effect to
Section 2.15(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section
2.15(a)(iii2.15(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto. (iii) Certain Fees. (A) No
Defaulting Lender shall be entitled to receive any Commitment Fee commitment fee
for any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender). (B) Each Defaulting
Lender shall be entitled to receive Letter of Credit fees pursuant to Section
2.13(i) for any period during which that Lender is a Defaulting Lender only to
the extent allocable to its Pro Rata Share of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.13(g).
(C) With respect to any such Letter of Credit fee not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Borrower shall (I) pay to
each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Advances that has been reallocated to such Non-Defaulting Lender pursuant to
clause (iv) below, (II) pay to the applicable L/C Issuer the amount of any such
fee otherwise payable to such Defaulting Lender to the extent of the such L/C
Issuer’s Fronting Exposure, and (III) not be required to pay the remaining
amount of any such fee to the extent the Borrower has Cash Collateralized
outstanding L/C Obligations. (iv) Reallocation of Participations to Reduce
Fronting Exposure. All or any part of such Defaulting Lender’s participation in
L/C Obligations shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Pro Rata Shares (calculated without regard to
such Defaulting Lender’s Commitment) but only to the extent that (A) the
conditions set forth in Section 4.02 are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(B) such reallocation does not cause the aggregate Outstanding Amount of all
Loans and L/C Obligations of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Commitment. Subject to Section 10.22, no reallocation
hereunder shall constitute a waiver or release of any claim of any party



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha070.jpg]
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation. (v)
Cash Collateral. If the reallocation described in clause (iv) above cannot, or
can only partially, be effected, the Borrower shall, without prejudice to any
right or remedy available to it hereunder or under law, Cash Collateralize the
such L/C Issuer’s Fronting Exposure in accordance with the procedures set forth
in Section 2.13(g). (b) Defaulting Lender Cure. If the Borrower, the
Administrative Agent and the L/C Issuer Issuers agree in writing that a Lender
is no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit to
be held pro rata by the Lenders in accordance with the Commitments under the
applicable Facility (without giving effect to Section 2.15(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided, that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender. (c) New Letters of Credit. So
long as any Lender is a Defaulting Lender, the no L/C Issuer shall not be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY Section 3.01 Taxes. (a) Any
and all payments by or on account of any obligation of the Borrower under any
Loan Document shall be made without deduction or withholding for any Taxes,
except as required by applicable law. If any applicable law (as determined in
the good faith discretion of an applicable Withholding Agent) requires the
deduction or withholding of any Tax from any such payment by a Withholding
Agent, then the applicable Withholding Agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the Borrower
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha071.jpg]
(b) The Borrower shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes. (c) The Borrower shall
indemnify each Recipient, within ten (10) days after demand therefor, for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error. (d)
Each Lender shall severally indemnify the Administrative Agent, within ten (10)
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.07 relating to the
maintenance of a Participant Register, and (iii) any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by the Administrative
Agent in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this clause (d).
(e) As soon as practicable after any payment of Taxes by the Borrower to a
Governmental Authority pursuant to this Section 3.01, the Borrower shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent. (f) (i) Any Lender that is entitled to an exemption
from or reduction of withholding Tax with respect to payments made under any
Loan Document shall deliver to the Borrower and the Administrative Agent, at the
time or times reasonably requested by the Borrower or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha072.jpg]
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.01(f)(ii)(A), Section 3.01(f)(ii)(B) and
Section 3.01(f)(ii)(D) below) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender. (ii) Without limiting
the generality of the foregoing, in the event that the Borrower is a U.S.
Borrower: (A) any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent) executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax; (B) any Foreign Lender shall, to the extent it
is legally entitled to do so, deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent) whichever of the following is applicable:
(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (I) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty, and (II) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(2) executed originals of IRS Form W-8ECI; (3) in the case of a Foreign Lender
claiming the benefits of the exemption for portfolio interest under Section
881(c) of the Code, (1) a certificate substantially in the form of the
applicable Exhibit H to the effect that such Foreign Lender is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (a “U.S. Tax Compliance Certificate”), and (2) executed originals of
IRS Form W-8BEN; or (4) to the extent a Foreign Lender is not the beneficial
owner, executed originals of IRS Form W-8IMY, accompanied by IRS



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha073.jpg]
Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided, that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H-4 on behalf of each such direct and indirect partner; (C) any
Foreign Lender shall, to the extent it is legally entitled to do so, deliver to
the Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made; and (D) if a payment made to a
Lender under any Loan Document would be subject to U.S. federal withholding Tax
imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the Borrower
and the Administrative Agent at the time or times prescribed by law and at such
time or times reasonably requested by the Borrower or the Administrative Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this AgreementNinth
Amendment Effective Date. Each Lender agrees that if any form or certification
it previously delivered expires or becomes obsolete or inaccurate in any
respect, it shall update such form or certification or promptly notify the
Borrower and the Administrative Agent in writing of its legal inability to do
so. (g) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 3.01 (including by the payment of additional amounts
pursuant to this Section 3.01), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha074.jpg]
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this clause (g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this clause (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this clause (g) the payment of which would place
the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This clause (g) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person. (h) For purposes of this Section 3.01, the term “Lender”
includes and each L/C Issuer and the term “applicable law” includes FATCA.
Section 3.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or materially restricts the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the applicable offshore
Dollar market, or to determine or charge interest rates based upon the
Eurodollar Rate, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Committed Loans to Eurodollar Rate
Loans shall be suspended until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period thereof, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans.
Upon any such prepayment or conversion, the Borrower shall also pay interest on
the amount so prepaid or converted. Each Lender agrees to designate a different
Lending Office if such designation will avoid the need for such notice and will
not, in the reasonable judgment of such Lender, otherwise be materially
disadvantageous to such Lender. Section 3.03 Inability to Determine Rates. If
the Administrative Agent determines in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof that (a) Dollar
deposits are not being offered to banks in the applicable offshore Dollar market
for the applicable amount and Interest Period of such Eurodollar Rate Loan, or
adequate and reasonable means do not exist for determining the Eurodollar Rate
for such Eurodollar Rate Loan, or (b) if the Required Lenders determine and
notify the Administrative Agent that the Eurodollar Rate for such Eurodollar
Rate Loan does not adequately and fairly reflect the cost to the Lenders of
funding such Eurodollar Rate Loan, then the Administrative Agent will promptly
notify the Borrower and all Lenders. Thereafter, the obligation of the Lenders
to make or



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha075.jpg]
maintain Eurodollar Rate Loans shall be suspended until the Administrative Agent
revokes such notice. Upon receipt of such notice, the Borrower may revoke any
pending request for a Committed Borrowing, conversion or continuation of
Eurodollar Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Committed Borrowing of Base Rate Loans in the
amount specified therein. Notwithstanding the foregoing, if (i) the
Administrative Agent determines that (A) the circumstances described in clause
(a) of this Section have arisen and such circumstances are unlikely to be
temporary (subject to clause (ii) below, such determination to be in the sole
discretion of the Administrative Agent), or (B) the circumstances described in
clause (a) of this Section have not arisen but the supervisor for the
administrator of the Eurodollar Rate or an applicable Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the Eurodollar Rate shall no longer be
used for determining interest rates for loans or (ii) the Required Lenders have
determined and notified the Administrative Agent that the circumstances
described in clause (a) of this Section are unlikely to be temporary, then the
Administrative Agent and the Borrower shall endeavor to establish an alternate
rate of interest (the “Replacement Rate”) to the Eurodollar Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time, and shall enter
into an amendment to this Agreement (a “Replacement Rate Amendment”) to reflect
such Replacement Rate and such other related changes to this Agreement and any
other Loan Document as may be applicable, provided that to the extent the
Administrative Agent determines that adoption of any portion of such market
convention is not administratively feasible or that no market convention for the
administration of such Replacement Rate exists, the Administrative Agent shall
administer such Replacement Rate in a manner determined by the Administrative
Agent in consultation with the Borrower. Notwithstanding anything to the
contrary, such Replacement Rate Amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five (5) Business Days of
the date notice of such Replacement Rate is provided to the Lenders, a written
notice from the Required Lenders stating that such Required Lenders object to
such Replacement Rate Amendment. If a notice of a Replacement Rate has been
given and no such Replacement Rate has been determined, and (x) the
circumstances under clause (i)(A) or clause (ii) above exist or (y) the specific
date referred to in clause (i)(B) has occurred (as applicable), then the
obligation of the Lenders to make or maintain Eurodollar Rate Loans (other than
with respect to any Eurodollar Rate Loans then existing until the end of the
applicable interest period for such Loans) shall be suspended, and the Borrower
may revoke any pending request for a Committed Borrowing, conversion or
continuation of Eurodollar Rate Loans provided that, absent such revocation, the
Borrower will be deemed to have converted such request into a request for a
Committed Borrowing of Base Rate Loans in the amount specified therein, in each
case without regard to clause (c) of the definition of “Base Rate”. If the
Replacement Rate shall be less than zero, such Replacement Rate shall be deemed
to be zero for the purposes of this Agreement. Section 3.04 Increased Cost. (a)
Increased Costs Generally. If any Change in Law shall:



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha076.jpg]
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or any L/C
Issuer; (ii) subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes, and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or (iii) impose on any Lender
or any L/C Issuer or the London interbank market any other condition, cost or
expense (other than Taxes) affecting this Agreement or Loans made by such Lender
or any Letter of Credit or participation therein; and the result of any of the
foregoing shall be to increase the cost to such Lender or such other Recipient
of making, converting to, continuing or maintaining any Loan or of maintaining
its obligation to make any such Loan, or to increase the cost to such Lender,
such L/C Issuer or such other Recipient of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender, L/C Issuer or other Recipient
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender, L/C Issuer or other Recipient, the Borrower will pay to
such Lender, L/C Issuer or other Recipient, as the case may be, such additional
amount or amounts as will compensate such Lender, L/C Issuer or other Recipient,
as the case may be, for such additional costs incurred or reduction suffered.
(b) Capital Requirements. If any Lender or L/C Issuer determines that any Change
in Law affecting such Lender or L/C Issuer or any lending office of such Lender
or such Lender’s or L/C Issuer’s holding company, if any, regarding capital or
liquidity requirements, has or would have the effect of reducing the rate of
return on such Lender’s or L/C Issuer’s capital or on the capital of such
Lender’s or L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by any L/C Issuer, to a level below that which such Lender or L/C
Issuer or such Lender’s or L/C Issuer’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or L/C Issuer’s
policies and the policies of such Lender’s or L/C Issuer’s holding company with
respect to capital adequacy), then from time to time the Borrower will pay to
such Lender or L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or L/C Issuer or such Lender’s or L/C Issuer’s
holding company for any such reduction suffered. (c) Certificates for
Reimbursement. A certificate of a Lender or L/C Issuer setting forth the amount
or amounts necessary to compensate such Lender or L/C Issuer or its holding
company, as the case may be, as specified in clause (a) or (b) above and
delivered to the Borrower, shall be conclusive absent manifest error. The
Borrower shall pay such Lender or L/C Issuer, as the case may be, the amount
shown as due on any such certificate within 15 days after receipt thereof.



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha077.jpg]
(d) Delay in Requests. Failure or delay on the part of any Lender or L/C Issuer
to demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or L/C Issuer’s right to demand such compensation; provided, that
the Borrower shall not be required to compensate a Lender or L/C Issuer pursuant
to this Section for any increased costs incurred or reductions suffered more
than nine months prior to the date that such Lender or L/C Issuer, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions, and of such Lender’s or L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof). (e) The Borrower shall pay to each Lender, as long as such Lender
shall be required under regulations of the Board to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits additional costs on the unpaid principal amount of each Eurodollar
Rate Loan equal to the actual costs of such reserves allocated to such Loan by
such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which shall be due and payable on each date on which
interest is payable on such Loan, provided the Borrower shall have received at
least fifteen (15) days’ prior notice (with a copy to the Administrative Agent)
of such additional interest from such Lender. If a Lender fails to give notice
fifteen (15) days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable fifteen (15) days from receipt of such notice.
Section 3.05 Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of: (a) any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise); (b) any assignment of a
Eurodollar Rate Loan on a day other than the last day of the Interest Period
therefor as a result of a request by the Borrower pursuant to Section 3.07 or
(c) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower,
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing. For purposes of calculating amounts
payable by the Borrower to the Lenders under this Section 3.05, each Lender
shall be deemed to have funded each Eurodollar Rate Loan made by it at the
Eurodollar Rate for such Loan by a matching deposit or other borrowing in the
applicable offshore Dollar interbank market for a comparable amount and for a
comparable period, whether or not such Eurodollar Rate Loan was in fact so
funded.



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha078.jpg]
Section 3.06 Matters Applicable to all Requests for Compensation. (a) A
certificate of the Administrative Agent or any Lender claiming compensation
under this Article III and setting forth the additional amount or amounts to be
paid to it hereunder shall be conclusive in the absence of manifest error. In
determining such amount, the Administrative Agent or such Lender may use any
reasonable averaging and attribution methods. (b) If any Lender requests
compensation under Section 3.04, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or Section 3.04, as the case may be, in the future and (ii)
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment. Section 3.07 Replacement of Lenders. If any
Lender requests compensation under Section 3.04, or if the Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, or if any Lender is a
Non-Consenting Lender (as defined below in this Section 3.07), or if any Lender
becomes a Defaulting Lender, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.07), all
of its interests, rights and obligations under this Agreement and the related
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment), provided, that: (a)
the Borrower or the assignee shall have paid to the Administrative Agent the
assignment fee specified in Section 10.07(b); (b) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and L/C Advances, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents (including any
amounts under Section 3.01 and Section 3.04) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts); (c) in the case of any such assignment resulting
from a claim for compensation under Section 3.04 or payments required to be made
pursuant to Section 3.01, such assignment will result in a reduction in such
compensation or payments thereafter; and (d) such assignment does not conflict
with applicable Laws. A Lender shall not be required to make any such assignment
or delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha079.jpg]
Borrower to require such assignment and delegation cease to apply. In the event
that (x) the Borrower or the Administrative Agent requests that the Lenders
consent to a waiver of any provision of the Loan Documents or agree to any
amendment thereto, (y) such consent or amendment requires the agreement of all
of the Lenders in accordance with the terms of Section 10.01, and (z) at least
the Required Lenders have agreed to such consent or amendment, then any Lender
that does not agree to such consent or amendment shall be a “Non-Consenting
Lender”. Section 3.08 Survival. All of the Borrower’s obligations under this
Article III shall survive termination of the Commitments and payment in full of
all the other Obligations. ARTICLE IV CONDITIONS PRECEDENT TO COMMITTED
BORROWINGS Section 4.01 Conditions to Initial Credit Extension. The obligation
of each Lender to fund its portion of the initial Credit Extension hereunder is
subject to satisfaction of the following conditions precedent (other than each
item or condition, if any, listed on Schedule 4.01, which items or conditions
are hereby permitted to be delivered or satisfied after the Closing Date, but
not later than the respective dates for delivery or satisfaction specified on
Schedule 4.01 (or such later date as the Administrative Agent shall otherwise
permit)): (a) The Administrative Agent’s receipt of the following, each of which
shall be originals or facsimiles (followed promptly by originals) and unless
otherwise specified, each properly executed by an authorized officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance satisfactory to the Administrative Agent: (i) executed
counterparts of this Agreement, the Borrower Security Agreement, Subsidiary
Security Agreements, MLP Security Agreement and Guaranties, each dated as of the
Closing Date and the Mortgages (or amendments or supplements thereto or
confirmations thereof), and all other Collateral Documents required by the
Administrative Agent; (ii) Notes executed by the Borrower in favor of each
Lender requesting such Notes, each in a principal amount equal to such Lender’s
Committed Sum, each dated as of the Closing Date; (iii) such certificates of
resolutions or other action, incumbency certificates and/or other certificates
of officers of each Loan Party as the Administrative Agent may require to
establish the identities of and verify the authority and capacity of each
officer thereof authorized to act in connection with this Agreement and the
other Loan Documents to which such Loan Party is a party; (iv) such evidence as
the Administrative Agent may reasonably require to verify that each Loan Party
is duly organized or formed, validly existing, and in good standing in the
jurisdiction of its organization; (v) a certificate signed by a Responsible
Officer of the Borrower certifying that (A) the representations and warranties
contained in Article V are true and



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha080.jpg]
correct in all respects on and as of such date, (B) no Default or Event of
Default, and no “Default” or “Event of Default” as defined in the Existing
Credit Agreement, has occurred and is continuing as of such date, (C) since
December 31, 2012, there has occurred no material adverse change in the
business, assets, liabilities (actual or contingent), operations or condition
(financial or otherwise) of the MLP, the Borrower General Partner or the
Borrower and its Restricted Subsidiaries, taken as a whole, (D) there is no
litigation, investigation or proceeding known to and affecting any Company for
which the Borrower is required to give notice pursuant to Section 6.03(c) (or,
if there is any such litigation, investigation or proceeding, then a notice
containing the information required by Section 6.03(c) shall be given
concurrently with the delivery of the certificate given pursuant to this clause
(v)), and (E) no action, suit, investigation or proceeding is pending or
threatened in any court or before any arbitrator or Governmental Authority by or
against the Borrower, any Guarantor, the MLP General Partner or any of their
respective properties, that could reasonably be expected to result in a Material
Adverse Effect; (vi) a duly completed Compliance Certificate substantially in
the form of Exhibit C signed by a Responsible Officer of the Borrower and a
Responsible Officer of the MLP demonstrating compliance with Section 7.14 as of
the most recent fiscal quarter end; and (vii) a certification from the
Borrower’s Chief Financial Officer that the MLP, the Borrower and each
Subsidiary thereof are Solvent as of the Closing Date. (b) The Administrative
Agent’s receipt of the following, each in form and substance satisfactory to the
Administrative Agent: (i) opinions, in form and substance satisfactory to the
Administrative Agent, from (A) Sidley Austin LLP, counsel to the Loan Parties,
(B) Louisiana counsel to Talen’s Marine & Fuel, LLC, and (C) the internal
general counsel to the MLP; (ii) a letter from CT Corporation System, Inc., to
accept service of process in the State of New York on behalf of each Loan Party;
and (iii) such other assurances, certificates, documents, consents or opinions
as the Administrative Agent, the L/C Issuer Issuers or the Required Lenders
reasonably may require. (c) Any fees due and payable at the Closing Date shall
have been paid. (d) The Borrower shall have paid Attorney Costs of the
Administrative Agent to the extent invoiced prior to, or on, the Closing Date.
(e) Each Loan Party shall have delivered the following: (i) such Lien searches
as the Administrative Agent shall have requested, and such termination
statements or other documents as may be necessary to confirm that the Collateral
is subject to no other Liens in favor of any Persons (other than



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha081.jpg]
Permitted Liens) or evidence that releases of such other Liens shall be filed
contemporaneously with or after the Closing Date; (ii) funds sufficient to pay
any filing or recording tax or fee in connection with any and all UCC-1
financing statements or UCC-3 amendment financing statements, and fees
associated with the filing of the Mortgages or amendments to Mortgages (or
arrangements satisfactory to the Administrative Agent for payment of such
amounts shall have been made); (iii) evidence that the Collateral Agent has been
named as loss payee and mortgagee under all policies of casualty insurance
pertaining to the Collateral; (iv) certificates evidencing all of the issued and
outstanding shares of capital stock pledged pursuant to the Collateral
Documents, which certificates shall in each case be accompanied by undated stock
powers duly executed in blank, and, with respect to uncertificated securities
pledged pursuant to the Collateral Documents, confirmation and evidence
satisfactory to the Administrative Agent that the security interest in such
uncertificated securities has been transferred to and perfected by the
Collateral Agent for the benefit of the Lenders in accordance with the U.C.C.;
(v) an amendment to each Mortgage excluding Buildings and Manufactured (Mobile)
Homes from the “Collateral” described therein; (vi) evidence that such other
actions that have been requested by the Administrative Agent, the Collateral
Agent, or the Lenders, in connection with perfection of the first priority Lien
created by the Collateral Documents (except to the extent otherwise permitted
hereunder), have been taken; and (v) (A) certificates of title for each of the
Vessels, and (B) other information regarding the Collateral requested by the
Administrative Agent. Without limiting the generality of the provisions of the
last paragraph of Section 9.04, for purposes of determining compliance with the
conditions specified in this Section 4.01, each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or been
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto. The Administrative Agent
shall notify the Borrower and the Lenders of the Closing Date, and such notice
shall be conclusive and binding. Section 4.02 Conditions to all Loans and L/C
Credit Extension. The obligation of each Lender to honor any Committed Loan
Notice and the obligation of the L/C Issuer Issuers to issue any Letter of
Credit, is subject to the following conditions precedent: (a) The
representations and warranties of the Companies contained in Article V, or which
are contained in any document furnished at any time under or in connection



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha082.jpg]
herewith, including, but not limited to the Collateral Documents, shall be true
and correct in all material respects on and as of the date of such Loan is made,
continued or converted, as applicable, or such Letter of Credit is issued except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects as of such earlier date; provided, that for purposes of this Section
4.02, the representations and warranties of the Borrower and the MLP contained
in Section 5.05(a) shall be deemed to refer to the most recent financial
statements furnished by the MLP and the Borrower pursuant to Section 6.01. (b)
No Default or Event of Default shall exist or would result from such proposed
Loan, continuation or conversion, or L/C Credit Extension. (c) The
Administrative Agent and, if applicable, the applicable L/C Issuer shall have
received a Request for Credit Extension and, if applicable, a Letter of Credit
Application in accordance with the requirements hereof. (d) If the proceeds of
the Loan will be used to fund in whole or in part an Acquisition or Investment
(other than an Investment in an existing Restricted Subsidiary or a Permitted
Joint Venture) and the purchase price for such Acquisition or Investment, when
aggregated with the purchase price for all other Acquisitions and Investments
(other than Investments in such Restricted Subsidiaries and Permitted Joint
Ventures) made by the MLP, the Borrower and the Restricted Subsidiaries during
the twelve-month period ending on the date of such Acquisition or Investment,
exceeds an amount equal to $50,000,000, then not less than five (5) Business
Days (or such shorter period as may be determined by the Administrative Agent)
prior to the closing of such Acquisition or Investment, the Borrower shall (i)
in the case of an Investment in equity interests, or an Acquisition of all or
substantially all of the assets of a Person or of all or substantially all of
the assets of a business unit of a Person, deliver historical financial
statements of the acquisition target (to the extent available and which may be
unaudited financial statements, so long as such financial statements are
otherwise in form and substance reasonably satisfactory to the Administrative
Agent), and (ii) deliver to the Administrative Agent pro forma financial
statements acceptable to the Administrative Agent and a certificate of a
Responsible Officer of the Borrower demonstrating pro forma compliance with
Section 7.14 as of the closing of such Acquisition or Investment after giving
effect thereto and after giving effect to any Indebtedness (including
Obligations) incurred in connection therewith. (e) In case of any Inventory
Financing Sublimit Borrowing, (i) all of the Petroleum Products to which such
Inventory Financing Sublimit Borrowing relates (the “New Financed Inventory”)
shall constitute Eligible Inventory, (ii) the price risk relating to such New
Financed Inventory shall have been fully hedged pursuant to a Swap Contract or
sold forward pursuant to a sales contract (subject to immaterial deficiencies
described in Section 6.19(b)) and (iii) the Borrower shall have delivered to the
Administrative Agent a Committed Loan Notice (Financed Inventory), whereby the
Borrower certifies (A) as to the clauses (i) and (ii) above, and (B) that the
principal amount of such Inventory Financing Sublimit Borrowing does not exceed
an amount equal to the product of (a) 90% and (b) an amount equal to the sum of
(in each case, as determined as of such Inventory Financing Sublimit Borrowing
Base Date) (x) the Sale Value of Financed Eligible Inventory that is subject to
sales contracts, plus (y) the Hedged Value of Financed Eligible Inventory that
is not subject to sales contracts, minus (z) all storage,



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha083.jpg]
transportation and other applicable costs related to such Financed Eligible
Inventory as reasonably estimated by the Borrower. Each Request for Credit
Extension submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Section 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension. ARTICLE V
REPRESENTATIONS AND WARRANTIES Each of the Borrower, the MLP, each Guarantor by
its execution of a Guaranty, and each of the foregoing, to the extent
applicable, on behalf of the other Subsidiaries, represents and warrants to the
Administrative Agent and the Lenders: Section 5.01 Existence; Qualification and
Power; Compliance with Laws. As of the Closing Date, the Borrower is a direct or
indirect Wholly-Owned Subsidiary of the MLP, and Martin Resource owns a majority
of the equity interests in the MLP General Partner. Each Company (a) is a
corporation, partnership or limited liability company organized or formed,
validly existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
governmental licenses, authorizations, consents and approvals to own its assets,
carry on its business and to execute, deliver, and perform its obligations under
the Loan Documents to which it is a party, (c) is duly qualified and is licensed
and in good standing under the Laws of each jurisdiction where its ownership,
lease or operation of properties or the conduct of its business requires such
qualification or license, and (d) is in compliance with all Laws, except in each
case referred to in clause (c) or this clause (d), to the extent that failure to
do so could not reasonably be expected to have a Material Adverse Effect. Each
of the MLP, the Borrower and the Restricted Subsidiaries is a citizen of the
United States as defined in Section 2 of the Shipping Act of 1916, as amended,
entitled to own and operate the Vessels under their respective Certificates of
Documentation, which the MLP and the Borrower shall maintain, or cause to be
maintained, in full force and effect, and each is duly qualified to engage in
coastwise trade, except for such failures that would not, individually or in the
aggregate, have a Material Adverse Effect. Section 5.02 Authorization; No
Contravention. The execution, delivery and performance by each Loan Party of
each Loan Document to which such Person is party have been duly authorized by
all necessary corporate or other organizational action, and do not and will not
(a) contravene the terms of any of such Person’s Organization Documents, (b)
conflict with or result in any breach or contravention of, or the creation of
any Lien under, any material Contractual Obligation to which such Person is a
party or any order, injunction, writ or decree of any Governmental Authority to
which such Person or its property is subject, or (c) violate any Law relating to
such Loan Party. Section 5.03 Governmental Authorization. No approval, consent,
exemption, authorization or other action by, or notice to, or filing with, any
Governmental Authority, except for the filings of mortgages and lien notices in
connection with the granting of security interests pursuant to the Collateral
Documents, is necessary or required in connection with the execution,



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha084.jpg]
delivery or performance by, or enforcement against, any Loan Party of this
Agreement or any other Loan Document. Section 5.04 Binding Effect. This
Agreement has been, and each other Loan Document, when delivered hereunder, will
have been, duly executed and delivered by each Loan Party that is party thereto.
This Agreement constitutes, and each other Loan Document when so delivered will
constitute, a legal, valid and binding obligation of such Loan Party,
enforceable against each Loan Party that is party thereto in accordance with its
terms except as such enforceability may be limited by applicable bankruptcy,
insolvency, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and general principles of equity. Section 5.05
Financial Statements; No Material Adverse Effect. (a) The Initial Financial
Statements were prepared in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein. The
Initial Financial Statements (i) fairly present the financial condition of the
entities therein named and their respective Subsidiaries as of the date thereof
and their results of operations for the period covered thereby in accordance in
all material respects with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein and except for
footnotes with respect to unaudited financial statements included therein, and
(ii) show all material indebtedness and other liabilities, direct or contingent,
of the entities therein named and their Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness in
accordance with GAAP consistently applied throughout the period covered thereby.
(b) Since December 31, 20122018, there has been no event or circumstance that
has or could reasonably be expected to have a Material Adverse Effect. Section
5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of a Responsible Officer of the MLP or a
Responsible Officer of the Borrower, threatened or contemplated in writing, at
law, in equity, in arbitration or before any Governmental Authority, by or
against any Company or against any Company’s properties or revenues which (a)
seek to affect or pertain to this Agreement or any other Loan Document, the
borrowing of Loans, the use of the proceeds thereof, or the issuance of Letters
of Credit hereunder, or (b) could reasonably be expected to have a Material
Adverse Effect. Section 5.07 No Default. No Company is in default under or with
respect to any Contractual Obligation (including any Material Agreement) which
could be reasonably expected to have a Material Adverse Effect. No Default or
Event of Default has occurred and is continuing or would result from the
consummation of the transactions contemplated by this Agreement or any other
Loan Document. Section 5.08 Ownership of Property; Liens. Each Loan Party and
its Restricted Subsidiaries (a) have valid leasehold interests in all its leased
real property, and (b) have good title to all its personal and real property
(other than its leased real property) necessary or used in the ordinary conduct
of its business, except for such defects in leasehold interests or title that
would not, individually or in the aggregate, have a Material Adverse Effect. The
property of the



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha085.jpg]
MLP, the Borrower and the Restricted Subsidiaries are subject to no Liens, other
than Permitted Liens. Section 5.09 Environmental Compliance. The MLP and the
Borrower have reasonably concluded that (a) there are no claims against any
Company alleging potential liability under or responsibility for violation of
any Environmental Law except any such claims that could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect, (b)
there is no environmental condition or circumstance, such as the presence or
Release of any Hazardous Substance, on any property owned, operated or used by
any Company that could reasonably be expected to have a Material Adverse Effect,
and (c) there is no violation of or by any Company of any Environmental Law,
except for such violations as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Section 5.10
Insurance. The properties of the Borrower and the other Loan Parties are insured
with financially sound and reputable insurance companies not Affiliates of the
Borrower, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the other Loan Parties
operate. Section 5.11 Taxes. Each Company has filed all federal, state and other
material tax returns and reports required to be filed, and have paid all
federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings and for which adequate reserves have been
provided in accordance with GAAP. There is no proposed tax assessment against
any Company that would, if made, have a Material Adverse Effect. Section 5.12
ERISA Compliance. The representations and warranties set forth in this Section
5.12 shall apply only if the Borrower or an ERISA Affiliate establishes a Plan.
(a) Each Plan is in compliance in all material respects with, and has been
administered in all material respects in compliance with, the applicable
provisions of ERISA, the Code and other federal or state Laws except to the
extent that noncompliance could not reasonably be expected to have a Material
Adverse Effect. Each Plan that is intended to qualify under Section 401(a) of
the Code has received a favorable determination letter from the IRS to the
effect that the form of such Plan is qualified under Section 401(a) of the Code
and the trust related thereto has been determined by the IRS to be exempt from
federal income tax under Section 501(a) of the Code or, if maintained pursuant
to a prototype plan, an opinion letter, from the IRS, or an application for such
a letter is currently being processed by the IRS with respect thereto and
nothing has occurred which would prevent, or cause the loss of, such
qualification, except to the extent that nonqualification could not reasonably
be expected to have a Material Adverse Effect. The Borrower and each ERISA
Affiliate have made all required contributions to each Plan subject to Section
412 of the Code, and no application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Code has been made with
respect to any Plan, except to the extent that nonpayment could not reasonably
be expected to have a Material Adverse Effect.



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha086.jpg]
(b) (i) The Borrower and each ERISA Affiliate have met all applicable
requirements under the Pension Funding Rules with respect to each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained, and (ii) as of the most recent valuation date
for any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither the Borrower nor any
ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date. (c) There are no pending or
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. None of the MLP, the Borrower or any ERISA Affiliate has engaged
in or permitted to occur and no other party has engaged in or permitted to occur
any prohibited transaction or violation of the fiduciary responsibility rules
with respect to any Plan that has resulted or could reasonably be expected to
result in a Material Adverse Effect. (i) No ERISA Event has occurred or is
reasonably expected to occur that could reasonably be expected to have a
Material Adverse Effect; (A) no Pension Plan has any Unfunded Pension Liability
that (when aggregated with any other Unfunded Pension Liability) has resulted or
could reasonably be expected to result in a Material Adverse Effect; and (B)
neither the Borrower nor any ERISA Affiliate has engaged in a transaction that
could be subject to Sections 4069 or 4212(c) of ERISA that could reasonably be
expected to have a Material Adverse Effect. (d) Except as disclosed in the
financial statements delivered pursuant to Section 6.01, no Welfare Plan
provides or will provide benefits, including death or medical benefits (whether
or not insured), with respect to any current or former employee of the Borrower
or any ERISA Affiliate beyond such Person’s retirement or other termination of
service, other than (i) coverage mandated by applicable law, (ii) death or
disability benefits that have been fully provided for by fully paid up
insurance, or (iii) severance benefits. Section 5.13 Subsidiaries and other
Investments. As of the Closing Date, (a) the Borrower has no Subsidiaries other
than those specifically disclosed in Schedule 5.13, and no equity investment in
any other corporation or other entity other than those specifically disclosed in
Schedule 5.13, and (b) Schedule 5.13 accurately reflects each Subsidiary’s
designation as either a Restricted Subsidiary or an Unrestricted Subsidiary. The
MLP has no Subsidiaries other than the Borrower, the Borrower General Partner,
Martin Midstream Finance Corp., a Delaware corporation, and the Borrower’s
Subsidiaries. Section 5.14 Margin Regulations; Investment Company Act; Public
Utility Holding Company Act; Use of Proceeds. (a) Neither the Borrower nor any
other Loan Party is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the Board), or extending credit
for the purpose of purchasing or carrying margin stock. Following the
application of the proceeds of each Committed Borrowing or drawing under each
Letter of Credit, margin stock constitutes less



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha087.jpg]
than 25% of the value of those assets of each Loan Party which are subject to
any limitation on a sale, pledge, or other restrictions hereunder. (b) None of
the Borrower, any other Loan Party, any Person controlling the Borrower or any
other Loan Party, or any Subsidiary thereof is or is required to be registered
as an “investment company” under the Investment Company Act of 1940. (c) The
Borrower will use all proceeds of Credit Extensions in the manner set forth in
Section 6.12. Section 5.15 Disclosure. All material factual information hereto
furnished by or on behalf of the Borrower in writing to the Administrative Agent
or any Lender for purposes of or in connection with this Agreement or any
transaction contemplated hereby, as modified or supplemented by other
information so furnished, is, taken as a whole, true and accurate in all
material respects, and such information is not incomplete by omitting to state
any material fact necessary to make such information not misleading; provided,
that (a) to the extent any such certificate, statement, report or information
was based upon or constitutes a forecast, projection or other forward looking
information, the Borrower represents only that it acted in good faith and
utilized reasonable assumptions and due care in the preparation of such
certificate, statement, report, or information (it being recognized by the
Lenders, however, that projections as to future events are not to be viewed as
facts and that results during the period(s) covered by such projections may
differ from the projected results and that such differences may be material and
that the Borrower makes no representation that such projections will be
realized), and (b) as to statements, information and reports supplied by third
parties after the Closing Date, the Borrower represents only that it is not
aware of any material misstatement or omission therein. Section 5.16 Labor
Matters. There are no actual or threatened strikes, labor disputes, slowdowns,
walkouts or other concerted interruptions of the MLP’s, the Borrower’s, or any
of their Subsidiaries’ operations that could reasonably be expected to have a
Material Adverse Effect. Section 5.17 Compliance with Laws. No Company is in
violation of any Laws, other than such violations which could not, individually
or collectively, reasonably be expected to have a Material Adverse Effect. No
Company has received notice alleging any noncompliance with any Laws, except for
such noncompliance which no longer exists, or which non-compliance could not
reasonably be expected to have a Material Adverse Effect. Section 5.18 Third
Party Approvals. Except for consents obtained prior to the Closing Date and as
set forth on Schedule 5.18, no material approval, consent, exemption,
authorization or other action by, or notice to, or filing with, any party that
is not a party to this Agreement is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, any Loan Party of
this Agreement or any other Loan Document. Section 5.19 Solvency. The Borrower
and its Subsidiaries on a consolidated basis and the MLP and its Subsidiaries on
a consolidated basis are not “insolvent” as such term is used and defined in (a)
the United States Bankruptcy Code and (b) the New York Uniform Fraudulent
Conveyance Act.



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha088.jpg]
Section 5.20 Collateral. (a) The provisions of each of the Collateral Documents
are effective to create in favor of the Collateral Agent, for the benefit of the
Lenders and the Lender Swap Parties, a legal, valid and enforceable first
priority security interest in all right, title and interest of each Loan Party
in the Collateral described therein, except as otherwise permitted hereunder,
and the Collateral Agent is authorized to file financing statements in the
offices in all of the jurisdictions listed in the schedule to all Security
Agreements and Mortgages. (b) None of the terms or provisions of any indenture,
mortgage, deed of trust, agreement or other instrument to which the Borrower or
any other Loan Party is a party or by which the Borrower or any other Loan Party
or the property of the Borrower or any other Loan Party is bound prohibit the
filing or recordation of any of the Loan Documents or any other action which is
necessary or appropriate in connection with the perfection of the Liens on
material assets evidenced and created by any of the Loan Documents. Section 5.21
Concerning the Vessels. (a) Schedule 5.21 sets forth a true and correct list
describing each of the Vessels owned on the Closing Date by the Borrower, the
MLP and the Restricted Subsidiaries and correctly sets forth whether each such
Vessel is owned by the Borrower, the MLP or one of the Restricted Subsidiaries.
Each Vessel has been appropriately registered under the laws of its jurisdiction
of registration, including, with respect to each Vessel shown on Schedule 5.21
hereof, the laws of the United States of America (the “U.S. Flag Vessels”), and
as of the Closing Date except as disclosed to the Lenders in writing, none of
the Borrower, the MLP or any of the Restricted Subsidiaries owns any Vessels
registered under the laws of the United States of America other than the U.S.
Flag Vessels. (b) Each Vessel complies with all applicable maritime laws and
regulations, including, with respect to each U.S. Flag Vessel, all applicable
requirements of the Shipping Act of 1916, as amended and in effect, and all
applicable regulations thereunder and all applicable requirements of the
maritime laws of the United States of America and all applicable regulations
thereunder except in such instances in which the failure to comply therewith
could not, individually or collectively, reasonably be expected to have a
Material Adverse Effect. Each of the Borrower, the MLP and the Restricted
Subsidiaries is a citizen of the United States for purposes of operating each of
the U.S. Flag Vessels in the coastwise trade in accordance with Section 2 of the
Shipping Act of 1916, as amended and in effect, and the regulations thereunder.
Each bareboat or demise charterer of each of the U.S. Flag Vessels operated in
the coastwise trade of the United States (i) is a citizen of the United States
for purposes of operating and maintaining such U.S. Flag Vessels in the
coastwise trade in accordance with Section 2 of the Shipping Act of 1916, as
amended and in effect, and the regulations thereunder, or (ii) is in compliance
with the citizenship requirements set forth in 46 App. U.S.C.A. Section 883-1.
Each of the U.S. Flag Vessels in operation is covered by a valid Coast Guard
Certificate of Inspection, has a load line certificate, and is classed by the
American Bureau of Shipping (or any other classification society or societies
satisfactory to the Administrative Agent and the Lenders), in each case except
for such failures that would not, individually or in the aggregate, have a
Material Adverse Effect. Each U.S. Flag Vessel operated and maintained as a
vessel in the



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha089.jpg]
coastwise trade of the United States is so operated in accordance with the
Shipping Act of 1916, as amended and in effect, and the regulations thereunder,
and all other U.S. Flag Vessels if operated and maintained in the coastwise
trade would be eligible to be so operated in accordance with the Shipping Act of
1916, as amended and in effect, and the regulations thereunder, in each case
except for such failures that would not, individually or in the aggregate, have
a Material Adverse Effect. In addition to the information regarding U.S. Flag
Vessels, Schedule 5.21 sets forth a list of all other Vessels owned by the
Borrower, the MLP and the Restricted Subsidiaries. (c) Each Vessel subject to a
Vessel Mortgage is covered by hull and machinery, protection and indemnity, war
risk, loss of earnings and excess liability insurance in accordance with the
requirements of such Vessel Mortgage. Section 5.22 Intellectual Property;
Licenses, etc. Each Loan Party owns, or possesses the right to use, all of the
material trademarks, service marks, trade names, copyrights, patents, patent
rights, franchises, licenses and other intellectual property rights that are
necessary for the operation of its business. To the knowledge of each Loan
Party, no such intellectual property infringes upon any rights held by any other
Person except where such infringement could not reasonably be expected to result
in a Material Adverse Effect. No claim or litigation regarding any of the
foregoing is pending or, to the best knowledge of each Loan Party, threatened,
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect. Section 5.23 OFAC. (a) No Loan Party, none of
their respective Subsidiaries or, to the knowledge of the Borrower, any
director, officer, controlled Affiliate, agent or employee of such Loan Party or
any of its Subsidiaries that will act in any capacity in connection with or
benefit from the credit facility established hereby, is an individual or entity
that (i) is a person whose property or interest in property is blocked or
subject to blocking pursuant to Section 1 of Executive Order 13224 of September
23, 2001 Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)), (ii)
engages in any dealings or transactions prohibited by Section 2 of such
executive order, or is otherwise associated with any such person in any manner
violative of Section 2, (iii) is a person on the list of Specially Designated
Nationals and Blocked Persons or subject to the limitations or prohibitions
under any other OFAC regulation or executive order or (iv) is, or is owned or
controlled by Persons that are, the subject of any Sanctions or located,
organized or resident in a country or territory that is, or whose government is,
the subject of Sanctions broadly prohibiting dealings with such government,
country, or territory. Section 5.24 USA Patriot Act. Each Company is in
compliance, in all material respects, with (a) the Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, and (b) the
Uniting And Strengthening America By Providing Appropriate Tools Required To
Intercept And Obstruct Terrorism (USA Patriot Act of 2001) (the “Act”). No part
of the proceeds of the Credit Extensions will be used, directly or indirectly,
for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha090.jpg]
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended. Section 5.25 Money Laundering. The operations of each
Company are and have been conducted at all times in material compliance with
applicable financial recordkeeping and reporting requirements of money
laundering Laws, including, but not limited to, Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001, and the Act, and no action,
suit or proceeding by or before any Governmental Authority involving any Company
with respect to money laundering Laws is pending or, to the best knowledge of
each Company, threatened. To the knowledge of each Company, it is not a Person
with which any Lender is prohibited from dealing or otherwise engaging with in
any transaction under applicable money laundering Laws. Section 5.26 Commodity
Exchange Act. Each Loan Party is a Qualified ECP Guarantor. Section 5.27 EEA
Financial Institutions. No Loan Party is an EEA Financial Institution. ARTICLE
VI AFFIRMATIVE COVENANTS So long as any Lender shall have any Commitment
hereunder, or any Loan or other Obligation shall remain unpaid or unsatisfied,
or any Letter of Credit shall remain outstanding, each of the Borrower and the
MLP shall, and shall cause each of the Restricted Subsidiaries (and, with
respect to Section 6.08 and Section 6.11, any other Subsidiary) to: Section 6.01
Financial Statements. Deliver to the Administrative Agent, in form and detail
reasonably satisfactory to the Administrative Agent and the Required Lenders:
(a) as soon as available, but in any event within ninety (90) days (or such
shorter time as required to be filed with the SEC) after the end of each fiscal
year of the MLP, consolidated balance sheets of the MLP and its Subsidiaries as
at the end of such fiscal year, and the related statements of income and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year of the MLP, all in reasonable detail,
audited and accompanied by a report and opinion of a Registered Public
Accounting Firm of nationally recognized standing acceptable to the Required
Lenders, which report and opinion shall be prepared in accordance with GAAP and
shall not be subject to any “going concern” or like qualifications or
exceptions, any qualifications or exceptions as to the scope of the audit, or to
any qualifications and exceptions not reasonably acceptable to the Required
Lenders (the preceding may be in the form of the MLP’s annual report filed on
Form 10-K with the SEC; December 31 is the fiscal year end of the MLP and the
Borrower); (b) as soon as available, but in any event within forty-five (45)
days (or such shorter time as required to be filed with the SEC) after the end
of each of the first three (3) fiscal quarters of each fiscal year of the MLP,
an unaudited consolidated balance sheet of the MLP and its Subsidiaries as at
the end of such fiscal quarter, and the related statements of income and cash
flows for such fiscal quarter and for the portion of the MLP’s fiscal year then
ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha091.jpg]
fiscal year of the MLP, and the corresponding portion of the previous fiscal
year of the MLP, all in reasonable detail (the preceding may be in the form of
the MLP’s quarterly report filed on Form 10-Q with the SEC) and certified by a
Responsible Officer of the MLP as fairly presenting the financial condition,
results of operations and cash flows of the MLP and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes; and (c) so long as any Inventory Financing Loans are
outstanding, on or prior to the tenth Business Day of each calendar month, a
Borrowing Base Certificate providing information as of the last day of the
immediately preceding calendar month. Section 6.02 Certificates; Other
Information. Deliver to the Administrative Agent, at the expense of the
Borrower, in form and detail reasonably satisfactory to the Administrative Agent
and the Required Lenders: (a) concurrently with the delivery of the financial
statements referred to in Section 6.01(a) and (b), a duly completed Compliance
Certificate substantially in the form of Exhibit C signed by a Responsible
Officer of the Borrower who is a senior financial officer and responsible for
regulatory reporting and filing and a Responsible Officer of the MLP; (b)
promptly after the same are available, copies of each annual report, proxy or
financial statement or other report or written communication sent to the equity
owners of the MLP, and copies of all annual, regular, periodic and special
reports and registration statements which the MLP may file or be required to
file with the SEC under Section 13 or 15(d) of the Exchange Act, and not
otherwise required to be delivered to the Administrative Agent pursuant hereto;
(c) promptly after execution thereof, copies of Material Agreements and any
material amendment thereto; (c) (d)annually, together with the items delivered
pursuant to Section 6.01(a) herein, projections of operations for the year
commencing the preceding January 1 for the MLP and its Subsidiaries; (d) (e)all
agreements, documents, instruments or other items listed on Schedule 4.01 on or
prior to the date specified for delivery thereof on Schedule 4.01 (or such later
date as the Administrative Agent shall otherwise permit);and (e) promptly
following any reasonable request therefor, a Beneficial Ownership Certification
and other information and documentation reasonably requested by the
Administrative Agent or any Lender and required for purposes of compliance with
applicable “know your customer” requirements under the Act or other applicable
anti-money laundering laws (but, for the avoidance of doubt, neither the
Borrower nor any Loan Party shall be under any requirement to provide any
information in excess of the minimum amount of information required under the
Act or such applicable anti-money laundering laws); and (f) promptly, such
additional information regarding the business, financial or company affairs of
any Company as the Administrative Agent, at the request of any Lender, may



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha092.jpg]
from time to time reasonably request, which information may include copies of
any detailed audit reports, if any, management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of the MLP or the Borrower by independent accountants in connection
with the accounts or books of the MLP, the Borrower or any Restricted
Subsidiary, or any audit of any of them. Any information that the Borrower, the
MLP or any Restricted Subsidiary is required to deliver to the Administrative
Agent or any Lender pursuant to Section 6.01 and this Section 6.02 shall be
deemed delivered if and when such information is filed on EDGAR or the
equivalent thereof with the SEC. Section 6.03 Notices. Promptly notify the
Administrative Agent within ten (10) days of a Responsible Officer of a Loan
Party having knowledge of any of the following: (a) the occurrence of any
Default or Event of Default; (b) any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect, including any of
the following events if such has resulted or could reasonably be expected to
result in a Material Adverse Effect: (i) breach or non-performance of, or any
default under, a Contractual Obligation of any Loan Party; (ii) any litigation,
investigation by or required by a Governmental Authority, proceeding or
suspension of licenses or permits between any Loan Party and any Governmental
Authority; and (iii) any dispute, litigation, investigation or proceeding
involving any Company related to any Environmental Law; (c) any litigation,
investigation or proceeding affecting any Company in which (i) the amount
involved exceeds (individually or collectively) $10,000,000, or (ii) injunctive
relief or other relief is sought that could be reasonably expected to have a
Material Adverse Effect; or (d) any material change in accounting policies or
financial reporting practices by the Borrower or the MLP. Each notice pursuant
to this Section shall be accompanied by a statement of a Responsible Officer of
the Borrower setting forth details of the occurrence referred to therein and
stating what action the Borrower has taken and proposes to take with respect
thereto. Each notice pursuant to Section 6.03(a) shall describe with
particularity any and all provisions of this Agreement or other Loan Document
that have been breached. Section 6.04 Payment of Obligations. Pay and discharge
as the same shall become due and payable all obligations and liabilities,
including (a) all material tax liabilities, assessments and governmental charges
or levies upon it or its properties or assets, and (b) all lawful claims which,
if unpaid, would by law become a Lien upon its property, except, in the case of
clauses (a) or (b), where (x) the validity thereof are being contested in good
faith by appropriate proceedings, and (y) adequate reserves in accordance with
GAAP are being maintained by the appropriate Company. Section 6.05 Preservation
of Existence, Etc. (a) Preserve, renew and maintain in full force and effect its
legal existence and good standing under the Laws of the jurisdiction of its



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha093.jpg]
organization, except in a transaction permitted by Section 7.05 or Section 7.06,
and (b) take all action to maintain all rights, privileges, permits, licenses
and franchises material to the conduct of its business, except in a transaction
permitted by Section 7.05 or Section 7.06. Section 6.06 Maintenance of Assets
and Business. (a) Maintain all properties, equipment, licenses, permits and
franchises necessary for its normal business, (b) keep all of its assets which
are necessary to its business in good working order and condition (ordinary wear
and tear excepted) and make all necessary repairs thereto and replacements
thereof, (c) do all things necessary to obtain, renew, extend and continue in
effect all Authorizations which may at any time and from time to time be
necessary for the operation of its business in compliance with applicable Law,
except where the failure to so maintain, renew, extend or continue in effect
could not reasonably be expected to have a Material Adverse Effect, (d) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect, and (e) use the standard of care typical in the
industry in the operation and maintenance of its facilities. Section 6.07
Maintenance of Insurance. (a) Maintain with responsible insurance companies
insurance with respect to its properties and business against such casualties
and contingencies and of such types and in such amounts as is customary in the
case of similar businesses and which is satisfactory to the Administrative Agent
and the Required Lenders, (b) furnish to the Administrative Agent, promptly
after the Administrative Agent’s request therefor, (i) a certificate or
certificates of insurance from the applicable insurance company evidencing the
existence of insurance required to be maintained by this Agreement and the other
Loan Documents and evidencing that Collateral Agent is listed as sole loss payee
on property insurance and the Administrative Agent, the Collateral Agent and
Lenders are additional insureds on liability insurance, and (ii) standard flood
hazard determination certificates (e.g. FEMA form 81-93) with respect to any
Mortgaged Property on which there is a Mortgage securing Buildings or
Manufactured (Mobile) Homes and, to the extent required by applicable law, proof
of flood insurance meeting applicable requirements of federal law, and (c) upon
request of the Administrative Agent, furnish to each Lender at reasonable
intervals a certificate of a Responsible Officer of the Borrower setting forth
the nature and extent of all insurance maintained in accordance with this
Section. Section 6.08 Compliance with Laws and Contractual Obligations. (a)
Comply with the requirements of all Laws (including Environmental Laws)
applicable to it or to its business or property, except in such instances in
which (i) such requirement of Law is being contested in good faith or a bona
fide dispute exists with respect thereto, or (ii) the failure to comply
therewith could not be reasonably expected to have a Material Adverse Effect,
(b) comply with all Contractual Obligations, except where the failure to comply
therewith could not be reasonably expected to have a Material Adverse Effect,
and (c) comply with the rules and requirements of any classification society in
which any Vessel is classed except where the failure to comply therewith could
not be reasonably expected to have a Material Adverse Effect. Section 6.09 Books
and Records. (a) Maintain in all material respects proper books of record and
account (including the Eligible Inventory and the Swap Contracts and sales
contracts related thereto), in which full, true and correct entries in
conformity with GAAP consistently applied shall be made of all financial
transactions and matters involving its assets and business,



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha094.jpg]
and (b) maintain such books of record and account (including the Eligible
Inventory and the Swap Contracts and sales contracts related thereto) in
material conformity with all applicable requirements of any Governmental
Authority having regulatory jurisdiction over it. Section 6.10 Inspection
Rights. Permit representatives and independent contractors of the Administrative
Agent and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers and independent public accountants, at such reasonable times during
normal business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided, however, that when an Event of Default
exists the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and without
advance notice. Section 6.11 Compliance with ERISA. With respect to each Plan
maintained by a Company, do each of the following: (a) maintain each Plan in
compliance in all material respects with the applicable provisions of ERISA, the
Code and other federal or state Laws; (b) cause each Plan which is qualified
under Section 401(a) of the Code to maintain such qualification; and (c) make
all required contributions to any Plan subject to Section 412 and Section 430 of
the Code, except to the extent that noncompliance, with respect to each event
listed above, could not be reasonably expected to have a Material Adverse
Effect. Section 6.12 Use of Proceeds. Use the proceeds of the Facility (a) to
finance Investments, Acquisitions, Restricted Payments, Capital Expenditures and
the prepayment of Indebtedness, in each case not otherwise prohibited by this
Agreement and subject to compliance with this Agreement, including Section 7.02,
Section 7.07 and Section 7.09, (a) to refinance Indebtedness of the Borrower
under the Existing Credit Agreement, (b) for working capital and other general
partnership and corporate purposes of the Borrower, the MLP and the Borrower’s
Restricted Subsidiaries, including without limitation, payments to Martin
Resource pursuant to the Omnibus Agreement for reimbursement of expenses and
corporate overhead, and (c) to pay fees, costs and expenses associated with this
Agreement. Section 6.13 Concerning the Vessels. At all times (a) operate each
Vessel in compliance in all respects with all applicable governmental rules,
regulations and requirements pertaining to such Vessels (including, without
limitation, all requirements of the Shipping Act of 1916, as amended and in
effect, applicable to each U.S. Flag Vessel) and, to the extent required to be
classed, in compliance in all respects with all rules, regulations and
requirements of the applicable classification society except in such instances
in which the failure to so operate could not reasonably be expected to have a
Material Adverse Effect, (b) maintain and assure that each demise or bareboat
charterer of the U.S. Flag Vessels operated and maintained in the coastwise
trade of the United States shall maintain, as required, its citizenship of the
United States for purposes of operating each of the U.S. Flag Vessels in the
coastwise trade in accordance with Section 2 of the Shipping Act of 1916, as
amended and in effect, and the regulations thereunder or the citizenship
requirements set forth in 46 App. U.S.C.A. Section 883, (c) upon request of the
Administrative Agent, furnish to the Administrative Agent the certificate of
each classification society covering each of the U.S. Flag Vessels, and (d) keep
each U.S. Flag Vessel registered under the laws of the United States and each
Vessel (other than a U.S. Flag Vessel) flagged



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha095.jpg]
under the laws of another jurisdiction and shall maintain in full force and
effect the Coast Guard Certificate of Inspection (or the equivalent for any
Vessel registered under the laws of another jurisdiction) of each Vessel that is
in operation and which requires such a certificate and furnish to the
Administrative Agent copies of all renewals and extensions thereof. Section 6.14
Guaranties and other Collateral Documents. As an inducement to the
Administrative Agent and Lenders to enter into this Agreement, cause the MLP and
each Restricted Subsidiary on the Closing Date to execute and deliver to the
Administrative Agent a Guaranty, each substantially in the form and upon the
terms of Exhibit E-1 and Exhibit E-2, respectively, providing for the guaranty
of payment and performance of the Obligations, and a Security Agreement. After
the Closing Date, but in each case subject to the limitations and thresholds in
Section 6.16 at the time of the formation or acquisition of any Restricted
Subsidiary (or at such later time as may be permitted pursuant to Section
6.16(a)(vii) or as the Administrative Agent shall otherwise agree), cause such
Restricted Subsidiary to execute and deliver to the Administrative Agent (a) a
Guaranty substantially in the form and upon the terms of Exhibit E-1, providing
for the guaranty of payment and performance of the Obligations, (b) Collateral
Documents (including a Subsidiary Security Agreement) in form and substance
satisfactory to the Administrative Agent creating liens and security interests
in all assets and properties of such Restricted Subsidiary and in the equity
interests in such Restricted Subsidiary, and (c) certified copies of such
Restricted Subsidiary’s Organization Documents and, at the Administrative
Agent’s request, opinions of counsel with respect to such Restricted Subsidiary,
such Guaranty and such Collateral Documents, in form and substance satisfactory
to the Administrative Agent and the Collateral Agent, and (d) such other
documents and instruments as may be required with respect to such Restricted
Subsidiary pursuant to Section 6.16; provided, however, that a Foreign
Subsidiary shall not be required to execute a Guaranty if the execution of such
Guaranty would have an adverse tax effect on the Companies. Section 6.15 Company
Identity. In addition to the agreements set forth in Section 6.18, the MLP and
the Borrower shall do or cause to be done (or refrain from doing or causing to
be done, as the case may be) all things necessary to ensure that the separate
legal identity of the Borrower and the MLP and, except as permitted by Section
7.05, each of their respective Subsidiaries, will at all times be respected and
that none of the Borrower, the MLP or any of their Subsidiaries will be liable
for any obligations, contractual or otherwise, of the MLP General Partner,
Martin Resource or any other entity in which the MLP General Partner or Martin
Resource owns any equity interest (other than the MLP and its Subsidiaries),
except as permitted by Section 5.13 and Section 7.02. Without limiting the
foregoing, the MLP and the Borrower will, and will cause each of their
respective Subsidiaries to, (a) observe all requirements, procedures and
formalities necessary or advisable in order that the MLP, the Borrower and each
of their respective Subsidiaries will be considered validly existing Persons
separate and distinct from the MLP General Partner, Martin Resource and their
other Subsidiaries, (b) not permit any commingling of the assets of the MLP
General Partner, Martin Resource or any of their Subsidiaries (other than the
MLP and its Subsidiaries) with assets of the MLP, the Borrower or any of their
respective Subsidiaries which would prevent the assets of the MLP General
Partner, Martin Resource or any of their Subsidiaries (other than the MLP and
its Subsidiaries) from being readily distinguished from the assets of the MLP,
the Borrower, and their respective Subsidiaries, and (c) take reasonable and
customary actions to ensure that creditors of the MLP General Partner, Martin
Resource, and their Subsidiaries (other than the MLP and its



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha096.jpg]
Subsidiaries) are aware that each such Person is an entity separate and distinct
from the MLP, the Borrower and their respective Subsidiaries. Section 6.16
Further Assurances; Additional Collateral. (a) The Borrower and the MLP shall,
and shall cause each Restricted Subsidiary of the Borrower and the MLP to, take
such actions and execute and deliver such documents and instruments as the
Administrative Agent shall request pursuant to this Section 6.16 to ensure that
the Collateral Agent, on behalf of the Lenders and the Lender Swap Parties,
shall, at all times, have currently effective duly executed Loan Documents
granting Liens and security interests in substantially all of the (x) material
Vessels and material Fixed Assets, (y) accounts receivable, inventory,
equipment, general intangibles and deposit accounts, and (z) other material
assets and properties of the MLP, the Borrower and the Restricted Subsidiaries,
including all capital stock, partnership, joint venture, membership interests or
other equity interests; provided, that, (i) general partnership interests in the
Borrower shall not be pledged by the Borrower General Partner until (A) such
time as the Borrower General Partner Organization Documents no longer prohibit
the Borrower General Partner from granting a Lien and security interest in the
general partnership interests of the Borrower, and (B) such pledge shall not
result in any material adverse tax consequences to the MLP, the Borrower or the
Restricted Subsidiaries; (ii) the grant of a Lien on the assets described on
Schedules 4.01 and Section 6.16 shall not be required until such time as
indicated thereon; (iii) if the grant of a Lien on (A) any specific lease,
contract right, governmental license or approval or similar property, or (B)
subject to the Administrative Agent’s consent, any property acquired by a Loan
Party after the Closing Date (the property described in this clause (iii) is
herein referred to collectively as the “Non- Pledgeable Collateral”) is
expressly prohibited by, or would cause a default under or termination,
avoidance or forfeiture of, any lease, contract, agreement, license or Law to
which the MLP, the Borrower, or any of the Restricted Subsidiaries is a party or
is subject, then the Loan Parties shall not be required to grant a Lien to the
Collateral Agent on such Non-Pledgeable Collateral for so long as such grant is
prohibited or would result in such default; provided, that, that upon the
request of the Administrative Agent, the Loan Parties agree to use commercially
reasonable efforts to obtain any consents, authorizations, waivers, or other
approvals that may be required in order to grant a Lien on Non-Pledgeable
Collateral specifically requested by the Administrative Agent. Notwithstanding
anything to the contrary set forth herein, no lease, contract or license between
(x) the MLP, the Borrower or any of the Restricted Subsidiaries and (y) Martin
Resource or any of its Restricted Subsidiaries shall prohibit a Lien in favor
of, or foreclosure by, the Collateral Agent thereon; (iv) the Loan Parties shall
not be required to grant a Lien on equity interests in a Foreign Subsidiary, and
a Foreign Subsidiary shall not be required to grant



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha097.jpg]
Liens on its assets to the extent that the granting of such Liens would have an
adverse tax effect on the Companies; (v) the Borrower shall not be required to
grant a Lien on any asset that could result in the contravention of applicable
law, unless such applicable law would be rendered ineffective with respect to
the creation of the security interest hereunder pursuant to Sections 9-406,
9-407, 9-408 or 9-409 of the U.C.C. (or any successor provision or provisions);
provided, that this clause (v) shall not prohibit the grant of a Lien or a
provision of a Guaranty at such time as the legal prohibition shall no longer be
applicable and to the extent severable (which Lien shall attach immediately to
any portion not subject to the prohibitions specified above); (vi) the Loan
Parties shall not be required to grant Liens on any real or personal property
(including any Vessel, Building or Manufactured (Mobile) Home) to the extent
that all such property has an aggregate fair market value of less than
$25,000,000 at all times; provided, that this clause (a)(vi) shall not apply to
any real or personal property listed on Schedule 4.01; (vii) in the case of the
Acquisition of assets by a Loan Party after the Closing Date, upon request made
by the Borrower, the Administrative Agent may extend the time period for
compliance with this Section 6.16 and Section 6.14 for a period of up to sixty
(60) days after the date of such Acquisition (or such later date as the
Administrative Agent shall agree in its sole discretion); (viii) the Borrower
shall not be required to grant a Lien on any asset with respect to which the
Administrative Agent determines in its sole discretion the costs of obtaining
such Lien are excessive in relation to the value of the security to be afforded
thereby; and (ix) no Loan Party shall be required to grant a Lien on the equity
interests in any Unrestricted Subsidiary. (b) In connection with the actions
required pursuant to this Section 6.16, (i) the Borrower and the MLP shall, and
shall cause each applicable Subsidiary of the Borrower and the MLP to, execute
and deliver such stock certificates, blank stock powers, evidence of corporate
authorization, opinions of counsel, current valuations, evidence of title, title
opinions, title insurance, evidence of insurance and other documents, and shall
use commercially reasonable efforts to obtain landlord and mortgagee waivers and
third party consents, in each case as shall be reasonably requested by the
Administrative Agent in form and substance reasonably satisfactory to the
Administrative Agent, and (ii) the applicable Loan Party shall, prior to
delivering any Mortgage securing Buildings or Manufactured (Mobile) Homes, or
any amendment of or supplement to any Mortgage adding Buildings or Manufactured
(Mobile) Homes as “Collateral” defined therein, deliver to the Administrative
Agent (A) a standard flood hazard determination with respect to the real
property subject to such Mortgage, and (B) if such real property is located in a
special flood hazard area, (1) confirmation of receipt by the Borrower and any
applicable Loan Party of notice from the Administrative Agent as to the
existence of a special flood hazard and, if applicable, the unavailability of
flood hazard insurance



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha098.jpg]
under applicable Flood Insurance Regulations, and (2) evidence of applicable
flood insurance, if available, in each case in such form, on such terms and in
such amounts as required by applicable Flood Insurance Regulations or as
otherwise reasonably required by the Administrative Agent, in each case as shall
be reasonably requested by the Administrative Agent in form and substance
reasonably satisfactory to the Administrative Agent. (c) The Liens required by
this Section 6.16 shall be perfected Liens in favor of the Collateral Agent for
the benefit of the Lenders and the Lender Swap Parties, subject in priority to
no other Liens except Permitted Liens of the type described in Section 7.01
(other than Section 7.01(h) and, in the case of the Vessels and other fixed
assets required to be pledged pursuant to Section 6.16(a)(i), other than Section
7.01(b), (h), (i), (j), and (k)). (d) The Borrower and the MLP shall, and shall
cause each of the Restricted Subsidiaries to, (i) execute and deliver amendments
to any Loan Documents relating to Swap Obligations that are necessary to comply
with the Commodity Exchange Act, and (ii) deliver or report any information to
any Lender Swap Party necessary for such Lender Swap Party to comply with the
Commodity Exchange Act. Section 6.17 Designation and Conversion of Restricted
and Unrestricted Subsidiaries. (a) Unless designated in writing to the
Administrative Agent pursuant to this Section, any Person that becomes a
Subsidiary of the MLP, the Borrower or any Restricted Subsidiary after the
Closing Date shall be classified as a Restricted Subsidiary. (b) The Borrower
may designate any Subsidiary (including any newly-formed or newly-acquired
Subsidiary) of the MLP or the Borrower as an Unrestricted Subsidiary if (i) the
representations and warranties of the Loan Parties contained in each of the Loan
Documents are true and correct on and as of such date as if made on and as of
the date of such designation (or, if made as of an earlier date, were true and
correct as of such date), (ii) no Default or Event of Default then exists or
would result therefrom, (iii) immediately after giving effect to such
designation, the MLP, the Borrower and their Restricted Subsidiaries are in pro
forma compliance with all of the covenants set forth in Section 7.14, and (iv)
after giving effect to such designation, such Unrestricted Subsidiary has no
Indebtedness, other than Non-Recourse Obligations. (c) The Borrower may
designate any Unrestricted Subsidiary to be a Restricted Subsidiary if (i) the
representations and warranties of the Loan Parties contained in each of the Loan
Documents are true and correct in all material respects on and as of such date
as if made on and as of the date of such redesignation (or, if made as of an
earlier date, were true and correct as of such date), (ii) no Default or Event
of Default then exists or would result therefrom, and (iii) immediately after
giving effect to such designation, the MLP, the Borrower and the Restricted
Subsidiaries are in pro forma compliance with all of the covenants set forth in
Section 7.14. (d) At least ten (10) days prior to the date of any designation or
re-designation pursuant to clauses (b) or (c) above (or such shorter period as
the Administrative Agent shall



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha099.jpg]
agree), the Borrower shall provide a certificate to the Administrative Agent, in
form and substance satisfactory to the Administrative Agent, demonstrating
compliance with the covenants set forth in this Section 6.17. Section 6.18
Agreements Respecting Unrestricted Subsidiaries. (a) The MLP and the Borrower
shall, and shall cause each of the Restricted Subsidiaries to, operate each
Unrestricted Subsidiary in such a manner as to make it apparent to all creditors
of such Unrestricted Subsidiary that such Unrestricted Subsidiary is a legal
entity separate and distinct from the MLP, the Borrower and each Restricted
Subsidiary and as such is solely responsible for its debts and other
obligations. (b) The Borrower will not permit any Unrestricted Subsidiary to
hold any equity interests in, or any Indebtedness of, any Restricted Subsidiary.
Section 6.19 Inventory Financing Sublimit Tranche. (a) The Borrower shall
provide prompt notice of any change, amendment or modification that occurs with
respect to a Swap Contract or sales contract related to Financed Eligible
Inventory to the extent that such change, amendment or modification relates to
the timing or amount of payments thereunder or would cause a prepayment to be
required under Section 2.03(f). (b) The Borrower shall, and shall cause each of
the Restricted Subsidiaries to, maintain full Swap Contracts or forward sale
contracts at all times with respect to Financed Eligible Inventory; provided,
that the unavailability of derivatives with respect to the precise type of
Petroleum Product that constitutes given Financed Eligible Inventory, basis
differentials that cannot be fully hedged, or similar circumstances, shall not
result in given Financed Eligible Inventory being considered to be not "fully
hedged" for the purpose of this clause (b), so long as the Borrower is in good
faith attempting to cause its commodity price risk with respect to such Financed
Eligible Inventory to be minimized as reasonably possible. ARTICLE VII NEGATIVE
COVENANTS So long as any Lender shall have any Commitment hereunder, or any Loan
or other Obligations shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, each of the MLP and the Borrower agrees that it shall
not, and shall not permit any Restricted Subsidiary (or, with respect to Section
7.08 and Section 7.09, any other Subsidiary) to, directly or indirectly: Section
7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following: (a) Liens pursuant to any Loan Document;



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha100.jpg]
(b) Liens listed on Schedule 7.01, and any renewals or extensions thereof,
provided, that (i) the amount of the Indebtedness secured thereby is not
increased, and (ii) any of the Indebtedness thereby secured is permitted by
Section 7.04(e) or (gf); (c) Liens for taxes not yet due or which are being
contested in good faith and by appropriate proceedings, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP; (d) carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than thirty (30) days or which are being
contested in good faith and by appropriate proceedings, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP; (e) pledges or deposits in the ordinary course of business
in connection with workers’ compensation, unemployment insurance and other
social security legislation, other than any Lien imposed by ERISA; (f) deposits
to secure the performance of bids, trade contracts (other than for borrowed
money), leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case incurred in the
ordinary course of business; (g) easements, rights-of-way, restrictions and
other similar encumbrances affecting real property which (i) are described in
any title policy delivered with respect to the Collateral, or (ii) do not
materially interfere with the ordinary conduct of the business of the applicable
Person; (h) judgment Liens not giving rise to an Event of Default; (i) any Lien
existing on any asset (other than stock of a Restricted Subsidiary) prior to
acquisition thereof by the Borrower or a Restricted Subsidiary, and not created
in contemplation of such acquisition, provided, that (i) no such Lien shall be
extended to cover property other than the asset being acquired, and (ii) the
Indebtedness thereby secured is permitted by Section 7.04(e) or (gf); (j) Liens
securing Capital Lease obligations, provided, that the Indebtedness in respect
of such Capital Lease is permitted under Section 7.04(e) or (gf); (k) Purchase
purchase money Liens upon or in any property acquired by Borrower or any of its
Restricted Subsidiaries to secure the deferred portion of the purchase price of
such property or to secure Indebtedness incurred to finance the acquisition of
such property and refinancings, renewals and extensions of such Liens, provided,
that (i) no such Lien shall be extended to cover property other than the
property being acquired and the proceeds, products and replacements thereof, and
(ii) the Indebtedness thereby secured is permitted by Section 7.04(e) or (gf);
(l) Liens reserved in or exercisable under any lease or sublease to which the
Borrower or a Restricted Subsidiary is a lessee which secure the payment of rent
or compliance



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha101.jpg]
with the terms of such lease or sublease; provided, that the rent under such
lease or sublease is not then overdue for a period of thirty (30) days; (m) any
interest or title of a lessor under any lease entered into by the Borrower or
any Restricted Subsidiary in the ordinary course of its business and covering
only the assets so leased; (n) Liens, incurred in the ordinary course of
business in connection with margin requirements under Swap Contracts, on cash
and cash equivalents Cash Equivalents not to exceed in value in the aggregate
$500,000 at any time outstanding; (o) interests of lessees in leases under which
such Person is a lessor, provided such leaseholds are otherwise not prohibited
by the terms of this Agreement; (p) Liens in favor of collecting or payor banks
having a right of setoff, revocation, refund or chargeback with respect to money
or instruments of the MLP, the Borrower or any Restricted Subsidiary on deposit
with or in possession of such bank; (q) Liens represented by the escrow of cash
or Cash Equivalents, and the earnings thereon, securing the obligations of the
Borrower or any of its Restricted Subsidiaries under any agreement to acquire,
or pursuant to which it acquired property, securing the obligations of the
Borrower or any of its Restricted Subsidiaries to the seller of such property
under any agreement pursuant to which the Borrower or any of its Restricted
Subsidiaries may acquire such property; (r) Liens on Non-Pledgeable Collateral,
provided, that the Indebtedness thereby secured is permitted by Section 7.04(e)
or (gf); (s) Liens reserved in customary oil, gas and/or mineral leases for
royalties, bonus or rental payments and for compliance with the terms of such
leases and Liens reserved in customary operating agreements, farm-out and
farm-in agreements, exploration agreements, development agreements and other
similar agreements for compliance with the terms of such agreements, to the
extent that (i) any such Lien referred to in this clause (s) does not materially
impair the use or value of the property subject to such Lien for the purposes
for which such property is held, and (ii) in the case of customary operating
agreements, farm-out and farm-in agreements, exploration agreements, development
agreements and other similar agreements, the amount of any obligations secured
thereby that are delinquent, that are not diligently contested in good faith and
for which adequate reserves are not maintained by the applicable Company do not
exceed, at any time outstanding, the amount owing by such Company, for ninety
(90) days’ billed operating expenses or other expenditures attributable to such
entity’s interest in the property covered thereby; and (t) Liens in favor of
Qualified Factors on Factoring Transaction Assets to secure obligations in
connection with Permitted Factoring Transactions. (t) Liens not otherwise
permitted hereunder securing obligations or liabilities of the Borrower or any
of its Restricted Subsidiaries in the aggregate amount not to exceed $5,000,000.



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha102.jpg]
Section 7.02 Investments and Acquisitions. (a) Make any Investments, except: (i)
cash or Cash Equivalents; (ii) Investments constituting Indebtedness permitted
under Section 7.04; (iii) Investments by the MLP in the Borrower; (iv) (A)
Investments by the Borrower and its Restricted Subsidiaries in a Wholly-Owned
Restricted Subsidiary of the Borrower; and (B) any Investment by the Borrower
and its Restricted Subsidiaries in a Person that becomes a Wholly-Owned
Restricted Subsidiary of the Borrower as a result of such Investment, including,
without limitation, as a result of a merger or consolidation into a Wholly-Owned
Restricted Subsidiary in connection with such Investment; provided, that the
Borrower is in compliance with Section 6.14; (v) trade accounts receivable which
are for goods furnished or services rendered in the ordinary course of business;
(vi) Investments received in satisfaction or partial satisfaction of accounts
receivable from financially troubled account debtors to the extent reasonably
necessary in order to prevent or limit loss; (vii) Guaranty Obligations
permitted by Section 7.04;or (viii) Investments by the Borrower and its
Restricted Subsidiaries in Permitted Joint Ventures and Unrestricted
Subsidiaries, provided, that: (A) the Loan Parties shall be in pro forma
compliance with the covenants set forth in this Section 7.02 and Section 7.14 at
the time that such Investment is made and after giving effect thereto; (B) after
giving pro forma effect to such Investment and the Liens to be granted in
connection therewith, the book value of Collateral in which the Collateral Agent
has a Lien pursuant to the Loan Documents shall not be less than 50% of the book
value of the total assets of the MLP, the Borrower and their Subsidiaries
(calculated on a pro forma basis based on the book value as of the close of the
most recent fiscal quarter and taking into account on a pro forma basis all
Investments made since such quarter-end); (C) the aggregate outstanding amount
of Investments made on or after the Closing Ninth Amendment Effective Date in
Permitted Joint Ventures (other than Cardinal and West the South Texas LPGLand
Transfers) and Unrestricted Subsidiaries shall not exceed the greater of (x)
twenty fifteen percent (2015%) of the Consolidated Net Tangible Assets of the
MLP, the Borrower and



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha103.jpg]
their Subsidiaries and (y) $200,000,000 125,000,000 (as such amount may be
increased on a dollar-for-dollar basis by Returned Capital with respect to any
such Investment); provided that, (I) the Borrower or the applicable Loan Party
shall have pledged its equity interests in West Texas LPG to the Collateral
Agent in accordance with Section 6.16; and (II) with respect to any Investment
in a Permitted Joint Venture (other than the Initial WTP Investment)South Texas
Land Transfers) or Unrestricted Subsidiary, at the time that such Investment is
made and after giving effect thereto, the Aggregate Committed Sum then in effect
less the aggregate Outstanding Amount of all Committed Loans and L/C Obligations
shall be equal to or greater than $50,000,000; and (D) with respect to any
Investment in an amount in excess of $25,000,000, the Borrower shall deliver to
the Administrative Agent at the time such Investment is made a certificate
demonstrating compliance with this Section 7.02(a)(viii) and Section 7.02(b);and
(ix) Investments by the Borrower and its Restricted Subsidiaries in Unrestricted
Subsidiaries, provided, that: (ix) Investments in Permitted Joint Ventures
constituting the South Texas Land Transfers; and (A) the Loan Parties shall be
in pro forma compliance with the covenants set forth in this Section 7.02 and
Section 7.14 at the time that such Investment is made and after giving effect
thereto; (B) the aggregate outstanding amount of Investments made after the
Closing Date in Unrestricted Subsidiaries shall not exceed $25,000,000 (as such
amount may be increased on a dollar-for-dollar basis by Returned Capital with
respect to any such Investment); (C) the Borrower shall deliver to the
Administrative Agent at the time such Investment is made a certificate
demonstrating compliance with this Section 7.02(a)(ix) and Section 7.02(b); and
(x) Investments by the Borrower in MET in an aggregate amount not to exceed
$25,000,000; or (x) (xi)Investments by the Borrower and its Restricted
Subsidiaries (other than Investments referenced in clauses (i) through (viiiix)
above) in an aggregate amount not to exceed $2,000,00015,000,000. (b) Make any
Acquisition, or acquisition of the capital stock or securities of another
Person, unless (i) after giving effect thereto, (A) the Borrower is in pro forma
compliance with Section 7.14 (tested as of the last day of the most recent
fiscal quarter for which financial statements are available), and (B) unfunded
Commitments of at least $30,000,000 50,000,000 then exist, and (ii) if any such
Acquisition or Investment results in the ownership of assets located outside the
United States or equity interests in any Person that is not a Domestic



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha104.jpg]
Person, (A) such Acquisition or Investment constitutes a Foreign Investment, and
(B) the aggregate amount of all Foreign Investments does not exceed $30,000,000.
(c) Make an Investment that is opposed by the board of directors or similar
governing entity of the Person in which the Investment is made. (d)
Notwithstanding anything to the contrary contained in this Section 7.02, make
Investments in MET in excess of the amount set forth in clause (a)(x) at any
time. Section 7.03 Hedging Agreements. Enter into any Swap Contracts other than
in the ordinary course of business for the purpose of protecting against
fluctuations in interest rates, commodity prices or foreign exchange rates and
not for purposes of speculation, provided, that the Swap Contract shall not
contain any provision exonerating the non-defaulting party from its obligation
to make payments on outstanding transactions to the defaulting party. Section
7.04 Indebtedness. Create, incur or assume any Indebtedness, except: (a)
Indebtedness incurred pursuant to the Loan Documents; (b) Indebtedness owed by a
Restricted Subsidiary to the Borrower or to a Wholly-Owned Restricted Subsidiary
that is a Guarantor or by the Borrower to a Wholly-Owned Restricted Subsidiary
that is a Guarantor, provided, that, to the extent such Indebtedness is
evidenced by a promissory note, such note shall be pledged to secure the
Obligations and is in the possession of the Collateral Agent; (c) obligations
(contingent or otherwise) of the Borrower, the MLP or any Restricted Subsidiary
existing or arising under any Swap Contract to the extent permitted by Section
7.03; (d) unsecured Indebtedness of the Borrower, Martin Midstream Finance
Corp., a Delaware corporation, and the MLP, and any guarantees thereof by the
Borrower or a Guarantor, provided, that (A) such Indebtedness (d) shall bear a
market rate of interest, (B) such Indebtedness shall not require any scheduled
payment of principal earlier than a date which is one hundred twenty (120) days
after the Stated Maturity Date at the time of such incurrence, and (C) such
Indebtedness shall not contain covenants, mandatory prepayment events, or events
of default that are , when taken as a whole, more restrictive than those set
forth in this Agreement (except as otherwise reasonably satisfactory to the
Administrative Agent) and (D) both before and after such Indebtedness is
created, incurred or assumed, no Default or Event of Default shall exist; (e)
Indebtedness existing on the Closing Date and identified on Schedule 7.04, and
any renewals or extensions (but not increases) thereof; and (f) Indebtedness
with respect to any Permitted Factoring Transaction; and (f) (g)other
Indebtedness of the MLP, the Borrower and the Restricted Subsidiaries not to
exceed $50,000,000 in aggregate principal amount outstanding at any time;.



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha105.jpg]
provided, that notwithstanding anything to the contrary set forth in clauses (a)
through (g) above, if any Indebtedness is incurred pursuant to this Section
7.04, both before and after such Indebtedness is created, incurred or assumed,
no Default or Event of Default shall exist. Section 7.05 Fundamental Changes.
Merge or consolidate with or into, or convey, transfer, lease or otherwise
Dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that, so long as no Default or Event of Default
exists or would result therefrom: (a) any Person may merge into the Borrower,
provided, that the Borrower is the surviving entity and the requirements set
forth in Section 7.02 are satisfied; (b) any Restricted Subsidiary may merge
with (i) the Borrower, provided, that the Borrower shall be the continuing or
surviving Person, or (ii) any one or more Restricted Subsidiaries, provided,
that when any Wholly-Owned Restricted Subsidiary is merging with another
Restricted Subsidiary, a Wholly-Owned Restricted Subsidiary shall be the
continuing or surviving Person, and provided further that when any Guarantor is
merging with another Restricted Subsidiary, a Guarantor shall be the continuing
or surviving Person; (c) any Restricted Subsidiary may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to the
Borrower or to another Restricted Subsidiary; provided, that (i) if the
transferor in such a transaction is a Wholly-Owned Restricted Subsidiary, then
the transferee must also be the Borrower or a Wholly-Owned Restricted
Subsidiary, and (ii) if the transferor in such a transaction is a Guarantor,
then the transferee must be the Borrower or a Guarantor; (d) any Person (other
than the Borrower or a Restricted Subsidiary of the Borrower) may merge into any
Restricted Subsidiary; provided, that such Restricted Subsidiary is the
surviving entity and the requirements set forth in Section 7.02 are satisfied;
(e) the Borrower and each Restricted Subsidiary may make Dispositions permitted
by Section 7.06; and (f) any Restricted Subsidiary may dissolve or change its
legal form if the Borrower determines in good faith that such action is in the
best interests of the Loan Parties and not materially disadvantageous to the
Lenders. Section 7.06 Dispositions. Make any Disposition or enter into any
agreement to make any Disposition, except: (a) Dispositions by the Borrower or
its Restricted Subsidiaries of inventory or obsolete equipment in the ordinary
course of business; (b) Dispositions by any Restricted Subsidiary to the
Borrower, or by any Restricted Subsidiary or by the Borrower to a Wholly-Owned
Restricted Subsidiary that is a Guarantor;



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha106.jpg]
(c) Dispositions for fair market value in an aggregate amount not to exceed
$50,000,000 for the period commencing on the Fourth Amendment Effective Date and
ending on December 31, 2015 and not to exceed $50,000,000 in any fiscal year
thereafter, so long as (i) no Default or Event of Default then exists or arises
as a result thereof, (ii) if a prepayment is required by Section 2.03(b)(i), the
Borrower shall make such prepayment in accordance with such Section, and (iii)
if the fair market value of any Disposition exceeds $20,000,000, then Cash
Equivalents comprise at least 75% of the consideration received by the
applicable Company in connection therewith; (d) Dispositions resulting from
damage to, or loss or destruction of, any property or other event resulting in
payments made to any Loan Party under an insurance policy or as a result of any
condemnation or vessel condemnation, provided, that the Borrower is in
compliance with Section 2.03(b)(i); (e) Dispositions of Factoring Transaction
Assets by the Borrower or any Restricted Subsidiary in connection with a
Permitted Factoring Transaction; (e) (f)Dispositions to an Unrestricted
Subsidiary so long as such Disposition is an Investment permitted pursuant to
Section 7.02(a)(ix); 7.02(a)(viii); and (g) the West Texas LPG Sale so long as
(i) 100% of the purchase price thereof is paid in cash, (ii) no Default or Event
of Default exists prior to or immediately after giving effect to such
Disposition, (iii) such Disposition is for fair market value on arm’s length
terms, (iv) if a prepayment is required by Section 2.03(b)(i), the Borrower
shall make such prepayment in accordance with such Section and (v) the West
Texas LPG Sale is completed no later than August 31, 2018 in accordance with the
West Texas LPG PSA without giving effect to any modifications, waivers or
changes thereto that are materially adverse to the Administrative Agent or the
Lenders; and (f) (h)the Cardinal the Project South Sale so long as (i) 100% of
the purchase price thereof is paid in cash, (ii) no Default or Event of Default
exists prior to or immediately after giving effect to such Disposition, (iii)
such Disposition is for fair market value on arm’s length terms, (iv) the Net
Cash Proceeds realized from the Cardinal Project South Sale are applied as a
prepayment in accordance with Section 2.03(b)(i)(E) and (v) the Cardinal Project
South Sale is completed no later than September 30December 31, 2019 in
accordance with the Cardinal PSA without giving effect to any modifications,
waivers or changes thereto that are materially adverse to the Administrative
Agent or the LendersProject South Sale APA. Section 7.07 Restricted Payments;
Distributions and Redemptions. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that: (a) each Restricted Subsidiary may make Restricted Payments to the
Borrower and to Wholly-Owned Restricted Subsidiaries of the Borrower (and, in
the case of a Restricted Payment by a non-Wholly-Owned Restricted Subsidiary, to
the Borrower and any Restricted Subsidiary and to each owner of capital stock or
other equity interest of such Restricted Subsidiary on a pro rata basis based on
their relative ownership interests);



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha107.jpg]
(b) the Borrower may declare and make Quarterly Distributions of Available Cash
as defined in the Limited Partnership Agreement (Borrower) as in effect on the
Closing Date (including, without limitation, distributions of the proceeds of
Distribution Loans) to the extent such Quarterly Distributions are made in
accordance with the Limited Partnership Agreement (Borrower); provided, that at
the time each such Quarterly Distribution is declared, no Default or Event of
Default exists or would result therefrom; (c) the MLP may (i) declare and make
Quarterly Distributions of Available Cash as defined in the Limited Partnership
Agreement (MLP) as in effect on the Closing Date (including, without limitation,
distributions of the proceeds of Distribution Loans) to the extent such
Quarterly Distributions are made in accordance with the Limited Partnership
Agreement (MLP) and (ii) purchase units under and in accordance with any MLP
Long-Term Incentive Plan (as defined in the Limited Partnership Agreement
(MLP)); provided, that at the time each such Quarterly Distribution or purchase
is declared, no Default or Event of Default exists or would result therefrom;
(d) the MLP may declare and make dividend payments or other distributions
payable solely in any equity interests representing limited partner interests in
the MLP, including any common units, any subordinated common units, subordinated
Class B Units and Class C Units; and (e) on or after the Fifth Amendment
Effective Date, the MLP may purchase, redeem or otherwise acquire a portion of
the common units representing its limited partner interests (the “MLP Common
Unit Redemption”), and the Borrower may make Restricted Payments to the MLP to
fund the MLP Common Unit Redemption, provided that (i) the aggregate purchase,
redemption or other acquisition amount, together with the aggregate amount paid
by the MLP and its Subsidiaries for the MLP Senior Notes Repurchases, shall not
exceed $25,000,000 on or after the Fifth Amendment Effective Date for all such
redemptions, purchases and other acquisitions, (ii) no Default or Event of
Default then exists or arises as a result thereof, (iii) at the time that such
purchase, redemption or other acquisition is made and immediately after giving
effect thereto, the aggregate Outstanding Amount of all Committed Loans and L/C
Obligations are less than ninety eighty-five percent (9085%) of the Aggregate
Committed Sum, (iv) at the time that such purchase, redemption or other
acquisition is made and immediately after giving effect thereto, the pro forma
Leverage Ratio is less than 4.25 4.00 to 1.00 and (v) such purchase, redemption
or other acquisition is made solely with funds attributable to the net proceeds
of Dispositions of assets permitted hereunder received by a Loan Party no
earlier than 90 days prior to the date of such purchase, redemption or other
acquisition; and (f) the Borrower may make Restricted Payments to the MLP to
fund the MLP Senior Notes Repurchases and any repayments of Indebtedness that
are permitted by Section 7.16. Section 7.08 ERISA. At any time engage in a
transaction which could be subject to Section 4069 or 4212(c) of ERISA, or
permit any Plan maintained by a Company to (a) engage in any non-exempt
“prohibited transaction” (as defined in Section 4975 of the Code), (b) fail to
comply with ERISA or any other applicable Laws, (c) incur any material
“accumulated funding deficiency” (as defined in Section 302 of ERISA), which,
with respect to each event listed above,



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha108.jpg]
could be reasonably expected to have a Material Adverse Effect, (d) permit any
Welfare Plan to provide benefits, including medical benefits (whether or not
insured), with respect to any current or former employee of any Company or ERISA
Affiliate beyond his or her retirement or other termination of service, other
than (i) coverage mandated by applicable law, (ii) death or disability benefits
that have been fully provided for by paid up insurance or otherwise, or (iii)
severance benefits, or (e) adopt, amend (except as may be required by applicable
law) or increase the amount of any benefit or amount payable under, or permit
any ERISA Affiliate to adopt, amend (except as may be required by applicable
law) or increase the amount of any benefit or amount payable under, any employee
benefit plan (including any Welfare Plan) or other plan, policy or arrangement,
except for increases that, in the aggregate, do not result in a Material Adverse
Effect. Section 7.09 Nature of Business. Engage in any line of business other
than the Midstream Business, or make any Capital Expenditures or Acquisitions or
Investments permitted by Section 7.02 except in connection with the Midstream
Business. The MLP may not engage in any business other than ownership of the
Borrower General Partner, the Borrower and its Subsidiaries and the operation of
the MLP. Section 7.10 Transactions with Affiliates. Sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from or otherwise engage in any other transactions with, any
of its Affiliates, except (a) transactions otherwise permitted under this
Agreement and upon fair and reasonable terms no less favorable to the Borrower,
the MLP or such Restricted Subsidiary than such Person could obtain in a
comparable arm’s length transaction with a Person not an Affiliate of the
Borrower, the MLP or such Restricted Subsidiary, (b) transactions among the Loan
Parties, or (c) any Restricted Payment permitted by Section 7.07. Section 7.11
Burdensome Agreements. Enter into any Contractual Obligation (other than this
Agreement or , any other Loan Document or the documents governing the MLP Senior
Notes existing on the Ninth Amendment Effective Date and any Indebtedness
permitted by Section 7.04(d), provided that such Indebtedness permits the
Obligations, each Guaranty, and the Liens securing such Obligations) (a) that
limits the ability of any Restricted Subsidiary to make Restricted Payments to
the Borrower or to otherwise transfer property to the Borrower; provided, that
the foregoing shall not apply to (i) restrictions and conditions (A) imposed by
law or by any Loan Document, (B) existing on the date hereof identified on
Schedule 7.01 (but shall apply to any extension or renewal of, or any amendment
or modification expanding the scope of, any such restriction or condition), (C)
contained in agreements relating to a Disposition to a Person who is not an
Affiliate of the MLP or any Restricted Subsidiaries pending such Disposition,
provided such restrictions and conditions apply only to the property or assets
to be subject to such Disposition and such Disposition is permitted hereunder,
or (D) imposed by any agreement relating to secured Indebtedness permitted by
this Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness, and (ii) customary provisions in leases and
other contracts restricting the assignment thereof, (b) that limits the ability
of the MLP or any Restricted Subsidiary (other than a Foreign Subsidiary that is
not required to deliver a Guaranty pursuant to Section 6.14) to guaranty the
Obligations, or (c) that limits the ability of the MLP, the Borrower or any
Restricted Subsidiary to create, incur, assume or suffer to exist Liens on
property of such Person to secure the Obligations, except to the extent such
Liens are not



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha109.jpg]
required by clauses (i) through (vi) of Section 6.16(a), provided, however, that
this clause (c) shall not prohibit a negative pledge incurred or provided in
favor of any holder of Indebtedness permitted under Section 7.04(e) or Section
7.04(g7.04(f) to the extent such negative pledge relates to the property
financed by such Indebtedness; or (d) that requires the grant of a Lien to
secure an obligation of a Loan Party if a Lien is granted to secure the
Obligations. Section 7.12 Use of Proceeds. Use the proceeds of any Loan for
purposes other than those permitted by Section 6.12, (b) use the proceeds of any
Loan, whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation (including on the part of
any Lender) of any of the regulations of the Board, including Regulations U and
X, or (c) use the proceeds of any Loan (i) to fund any activities or business of
any Person that, at the time of such funding, is, the subject of Sanctions or
located, organized or a resident in a country or territory that is, or whose
government is, the subject of Sanctions or (ii) in any other manner that, to the
Borrower’s knowledge, would result in a violation of Sanctions by any Lender,
L/C Issuer, Arranger, Administrative Agent or Collateral Agent. Section 7.13
Amendments to Organization Documents or Material Agreements. Permit any
amendment to any Loan Party’s Organization Documents or any Material Agreement
(including, without limitation, the Omnibus Agreement), if such amendment could
reasonably be expected to have a Material Adverse Effect, or any amendment,
modification, waiver or supplement to the WTP Documents that alters the voting
provisions in the WTP Limited Partnership Agreement to require the approval of
less than two general partners of West Texas LPG or otherwise materially and
adversely affect the voting rights of any Loan Party under the WTP Limited
Partnership Agreement. Section 7.14 Financial Covenants. (a) Interest Coverage
Ratio. Permit the Interest Coverage Ratio as of the end of any fiscal quarter to
be less than the ratio of 2.50 to 1.0. (b) Leverage Ratio. Permit the Leverage
Ratio as of the end of any fiscal quarter to be greater than: (i) with respect
to the fiscal quarter quarters ended June 30, 20182019 and ending in September
of 2019, 5.75 5.50 to 1.00; (ii) with respect to the fiscal quarters ending in
September and December of 20182019 and March, June and September of 2020, 5.25
to 1.00; 1and (iii) with respect to the fiscal quarter ending in March of 2019,
5.85 to 1.00; (iv) with respect to the fiscal quarter ending in June of 2019,
5.85 to 1.00, unless the Cardinal Sale has occurred in such fiscal quarter, in
which case the Leverage Ratio shall not be greater than 5.50 to 1.00 for such
fiscal quarter; 1 Reflects quarter turn step up as a result of the MTI
acquisition which occurred in Q1 2019.



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha110.jpg]
(v) with respect to the fiscal quarter ending in September of 2019, 5.50 to
1.00; and (iii) (vi)with respect to each fiscal quarter ending thereafter, 5.25
5.00 to 1.00, except that commencing with the fiscal quarter ending in March
December of 2020, the Borrower may elect a maximum Leverage Ratio of 5.50 5.25
to 1.00 for the last day of the fiscal quarter in which an Acquisition or an
acquisition of the equity interests of one or more new Restricted Subsidiaries
has occurred and for the two fiscal quarters immediately following such
acquisition (the “Acquisition Step-up Election”); provided that (A) such
acquisition shall have a purchase price of at least $50,000,000, (B) any
Restricted Subsidiary acquired in connection with such acquisition shall remain
designated as a Restricted Subsidiary at all times during the effectiveness of
the Acquisition Step-up Election and (C) after the conclusion of the applicable
time period for any Acquisition Step-up Election, the Borrower must wait at
least one full fiscal quarter before making another Acquisition Step-up
Election. (c) Senior Leverage Ratio. (i) Except as provided in clause (ii) of
this Section 7.14(c), permit Permit the Senior Leverage Ratio as of the end of
any fiscal quarter to be greater than 3.25 to 1.00;2.75 to 1.00. (ii) Upon
consummation of the West Texas LPG Sale, permit the Senior Leverage Ratio as of
the end of any fiscal quarter to be greater than 3.50 to 1.00. (d) Adjustments
for Acquisitions and Material Projects. For purposes of calculating the Interest
Coverage Ratio, Leverage Ratio and Senior Leverage Ratio, (i) Consolidated
EBITDA and Consolidated Interest Charges shall be adjusted on a pro forma basis
(in a manner acceptable to the Administrative Agent if unaudited or by an
independent certified public accountant of nationally recognized standing
acceptable to the Administrative Agent) for any Person or assets sold or
acquired and any Indebtedness incurred or assumed after the beginning of any
four-fiscal quarter period being measured with respect to such ratios as if such
assets had been sold or acquired or Indebtedness had been incurred at the
beginning of such four-fiscal quarter period, and (ii) Consolidated EBITDA may
include, at the Borrower’s option, Material Project EBITDA Adjustments. Section
7.15 Certain Matters Relating to Permitted Joint Ventures and Unrestricted
Subsidiaries. Vote its equity interests in any Permitted Joint Venture or
Unrestricted Subsidiary to enable such Permitted Joint Venture or Unrestricted
Subsidiary to, or otherwise permit any Permitted Joint Venture or Unrestricted
Subsidiary to, (a) incur, assume or otherwise be liable in respect of any
Indebtedness, other than Indebtedness not to exceed $75,000,000 in the aggregate
at any time outstanding for all Permitted Joint Ventures and Unrestricted
Subsidiaries, or (b) create or suffer to exist any Liens on any of their
property, assets or revenues, whether now owned or hereafter acquired, other
than (i) Liens of the type permitted by Section 7.01 (other than clauses (b),
(i), (j), (k) and (n) thereof), and (ii) other Liens securing obligations not to
exceed $75,000,000 in the aggregate at any time outstanding for all Permitted
Joint Ventures and Unrestricted Subsidiaries (in each case, so long such
Permitted Joint Venture or Unrestricted Subsidiary is in compliance with its
obligations so secured); provided, that (x) the restrictions in this Section
7.15 shall not apply to Cardinal, MET or West



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha111.jpg]
Texas LPG; and (y) any Indebtedness incurred by MET must constitute Non-Recourse
Obligations. Section 7.16 Certain Payments of Indebtedness. Voluntarily prepay
(whether by redemption, purchase, retirement, defeasance, set-off or otherwise),
prior to the stated maturity thereof, the principal amount of any Indebtedness
permitted by Section 7.04(d) unless (a) no Default shall exist or would occur
immediately after giving effect to such payment and (b) such Indebtedness is
repaid solely with funds attributable to the proceeds of other Indebtedness
permitted by such Section 7.04(d) or an equity issuance by the MLP, in either
case received by a Loan Party no earlier than 90 days prior to the date of such
repayment; provided that, on or after the Fifth Amendment Effective Date, the
MLP may purchase, redeem or otherwise acquire a portion of the MLP Senior Notes
(the “MLP Senior Notes Repurchase”), so long as (i) the aggregate purchase,
redemption or other acquisition price, together with the aggregate amount of MLP
Common Unit Redemptions, shall not exceed $25,000,000 on or after the Fifth
Amendment Effective Date for all such redemptions, purchases and other
acquisitions, (ii) no Default or Event of Default then exists or arises as a
result thereof, (iii) at the time that such purchase is made and immediately
after giving effect thereto, the aggregate Outstanding Amount of all Committed
Loans and L/C Obligations are less than ninety eighty-five percent (9085%) of
the Aggregate Committed Sum, (iv) the amount paid in respect of any MLP Senior
Notes being redeemed, purchased or otherwise acquired does not exceed
eighty-five percent (85% ) of the stated principal amount of such MLP Senior
Notes and (v) such purchase, redemption or other acquisition is made solely with
funds attributable to the net proceeds of Dispositions of assets permitted
hereunder received by a Loan Party no earlier than 90 days prior to the date of
such purchase, redemption or other acquisition. ARTICLE VIII EVENTS OF DEFAULT
AND REMEDIES Section 8.01 Events of Default. Any of the following shall
constitute an Event of Default: (a) Non-Payment. The Borrower fails to pay (i)
when and as required to be paid herein, any amount of principal of any Loan or
any L/C Obligation, or (ii) within five (5) Business Days after the same becomes
due, any interest on any Loan, any L/C Obligation, any commitment or other fee
due hereunder, or any other amount payable hereunder or under any other Loan
Document; (b) Specific Covenants. Any Loan Party fails to perform or observe any
term, covenant or agreement contained in any of Section 6.03(a), Section 6.05
(with respect to the MLP’s and the Borrower’s existence), Section 6.12, or
Article VII (other than Section 7.15); (c) Other Defaults. Any Loan Party fails
to perform or observe any other covenant or agreement (not specified in clause
(a) or (b) above) contained in any Loan Document on its part to be performed or
observed and such failure continues for thirty (30) days after the earlier of
(i) the date notice has been given to the Borrower by the Administrative Agent
or a Lender, or (ii) the date a Responsible Officer knew or reasonably should
have known of such Default;



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha112.jpg]
(d) Representations and Warranties. Any representation or warranty made or
deemed made by any Company herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith proves to have been
incorrect in any material respect when made or deemed made; (e) Cross-Default.
(i) The Borrower or any other Loan Party (A) fails to make any payment when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness or Guaranty Obligation (other than
Indebtedness under Swap Contracts) having an aggregate principal amount (or, in
the case of a Capitalized Lease or a Synthetic Lease Obligation, Attributable
Indebtedness) (including undrawn or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than (individually or collectively) $40,000,000, or (B) fails to observe or
perform any other agreement or condition relating to any such Indebtedness or
Guaranty Obligation or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event occurs (other than (x) notice
of a voluntary prepayment thereof or (y) the voluntary sale or transfer of the
property or assets securing such Indebtedness, if such prepayment, sale or
transfer is permitted hereunder and under the documents providing for such
Indebtedness and such Indebtedness is repaid when required under the documents
providing for such Indebtedness), the effect of which default or other event is
to cause, or to permit the holder or holders of such Indebtedness, the lessor
under such Synthetic Lease Obligation or the beneficiary or beneficiaries of
such Guaranty Obligation (or a trustee or agent on behalf of such holder or
holders or beneficiary or beneficiaries) to cause, with the giving of notice if
required, such Indebtedness to be demanded or to become due or to be repurchased
or redeemed (automatically or otherwise) prior to its stated maturity, or such
Guaranty Obligation to become payable or cash collateral in respect thereof to
be demanded; (ii) (A) there occurs under any Swap Contract an Early Termination
Date (as defined in such Swap Contract) resulting from any event of default
under such Swap Contract as to which the Borrower or any other Loan Party is the
Defaulting Party (as defined in such Swap Contract), and the Swap Termination
Value owed by the Borrower or any other Loan Party as a result thereof is
greater than (individually or collectively) $40,000,000, or (B) there occurs
under any Swap Contract an Early Termination Date (as defined in such Swap
Contract) resulting from any Termination Event (as so defined) under such Swap
Contract as to which the Borrower or any other Loan Party is an Affected Party
(as so defined) and the Swap Termination Value owed by the Borrower and other
Loan Party as a result thereof is greater than (individually or collectively)
$40,000,000 and such amount is not paid when due under such Swap Contract; or
(iii) there occurs an Event of Default (as such term is defined in any
Collateral Document); (f) Insolvency Proceedings, Etc. (i) (A) The Borrower or
any other Loan Party institutes or consents to the institution of any proceeding
under any Debtor Relief Law, or makes an assignment for the benefit of
creditors, or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property or takes any action to
effect any of the foregoing, (B) any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for sixty (60) calendar days, or (C) any proceeding under any Debtor
Relief Law relating to any such Person or to all or any part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for sixty (60) calendar days,



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha113.jpg]
or an order for relief is entered in any such proceeding, or (ii) (A) Martin
Resource institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property or takes any action to effect any of the
foregoing, (B) any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for sixty
(60) calendar days, or (C) any proceeding under any Debtor Relief Law relating
to any such Person or to all or any part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for sixty (60)
calendar days, or an order for relief is entered in any such proceeding
provided, in the case of any event described in this clause (ii), that such
event could reasonably be expected to have a Material Adverse Effect; (g)
Inability to Pay Debts; Attachment. (i) The Borrower or any other Loan Party
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against property which is a material part
of the property of the Borrower and its Restricted Subsidiaries taken as a
whole, and is not released, vacated or fully bonded within forty-five (45) days
after its issue or levy; (h) Judgments. (i) There is entered against the
Borrower or any other Loan Party (A) a final judgment or order for the payment
of money in an aggregate amount exceeding (individually or collectively)
$40,000,000 (to the extent not covered by third-party insurance as to which the
insurer does not dispute coverage), or (B) any non-monetary final judgment that
has or could reasonably be expected to have a Material Adverse Effect and, in
either case, (1) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (2) there is a period of thirty (30) consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect, or (ii) there is entered against Martin
Resource (A) a final judgment or order for the payment of money that could
reasonably be expected to have a Material Adverse Effect or (B) any non-monetary
final judgment that has or could reasonably be expected to have a Material
Adverse Effect and, in either case, (1) enforcement proceedings are commenced by
any creditor upon such judgment or order, or (2) there is a period of thirty
(30) consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; (i) ERISA. (i) If the
Borrower or any ERISA Affiliate maintains any Pension Plan or any Multiemployer
Plan, an ERISA Event occurs with respect to a Pension Plan or Multiemployer Plan
which has resulted or could reasonably be expected to result in liability of the
Borrower or any other Company under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $5,000,000,
or (ii) if there is any Multiemployer Plan, the Borrower, any other Company or
any ERISA Affiliate thereof fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount in excess of $5,000,000; (j) Invalidity of Loan Documents. Any Loan
Document, at any time after its execution and delivery and for any reason other
than the agreement of all the Lenders or



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha114.jpg]
termination of all Commitments and satisfaction in full of all the Obligations,
ceases to be in full force and effect, or is declared by a court of competent
jurisdiction to be null and void, invalid or unenforceable in any material
respect; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document (except for a Loan Party released therefrom
pursuant to a Disposition or other transaction permitted hereunder), or purports
to revoke, terminate or rescind any Loan Document; (k) Change of Control. There
occurs any Change of Control; (l) Dissolution. The Borrower or any other Loan
Party shall dissolve, liquidate or otherwise terminate its existence, except as
permitted in Section 7.05; or (m) Collateral; Impairment of Security, etc. (i)
Any provision of any Loan Document shall for any reason cease to be valid and
binding on or enforceable against a Loan Party, or any Loan Party shall so state
in writing or bring an action to limit its obligations or liabilities
thereunder, or (ii) any Collateral Document shall for any reason (other than
pursuant to the terms thereof) cease to create a valid security interest in the
Collateral purported to be covered thereby or such security interest shall for
any reason cease to be a perfected and first priority security interest subject
to Permitted Liens. Section 8.02 Remedies Upon Event of Default. If any Event of
Default occurs, the Administrative Agent: (a) shall, at the request of, or may,
with the consent of, the Required Lenders, declare the commitment of each Lender
to make Loans and any obligation of the L/C Issuer Issuers to make L/C Credit
Extensions to be terminated, whereupon such commitments and obligations shall be
terminated; (b) shall, at the request of, or may, with the consent of the
Required Lenders, declare the unpaid principal amount of all outstanding Loans,
all interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other notice of any kind, all of which are hereby expressly
waived by the Borrower; (c) shall, at the request of, or may, with the consent
of the Required Lenders, declare that an amount equal to the then Outstanding
Amount of all L/C Obligations be immediately due and payable by the Borrower,
without presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other notice of any kind, all of which are hereby expressly
waived by the Borrower, and require that the Borrower deliver such payments to
the Administrative Agent to Cash Collateralize the L/C Obligations (in an amount
equal to the then Outstanding Amount thereof); and (d) shall, at the request of,
or may, with the consent of the Required Lenders, exercise on behalf of itself
and the Lenders all rights and remedies available to it and the Lenders under
the Loan Documents or applicable law;



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha115.jpg]
provided, however, that upon the occurrence of any event specified in Section
8.01(f)(i), the obligation of each Lender to make Loans and any obligation of
the each L/C Issuer to make L/C Credit Extensions shall automatically terminate,
the unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and an amount
equal to the then Outstanding Amount of all L/C Obligations shall be deemed to
be forthwith due and owing by the Borrower to the L/C Issuer Issuers, as
applicable, and the Lenders as of the date of such occurrence and the Borrower’s
obligation to pay such amounts shall be absolute and unconditional, without
regard to whether any beneficiary of any such Letter of Credit has attempted to
draw down all or a portion of such amount under the terms of a Letter of Credit
and, to the fullest extent permitted by applicable law, shall not be subject to
any defense or be affected by a right of set-off, counterclaim or recoupment
which the Borrower may now or hereafter have against any such beneficiary, the
any L/C Issuer, the Administrative Agent, the Lenders or any other Person for
any reason whatsoever. Such payments shall be delivered to and held by the
Collateral Agent as cash collateral securing the L/C Obligations. Section 8.03
Application of Proceeds of Collateral. The proceeds of any sale or other
realization upon all or any part of the Collateral shall be applied by the
Administrative Agent in the following order: (a) any amounts received by the
Administrative Agent for the account of any Defaulting Lender shall be applied
as provided in Section 2.15(a)(ii) in the order otherwise provided in this
Section 8.03, (b) to the payment of Obligations constituting fees, indemnities,
expenses and other amounts (including Attorney Costs) payable to the
Administrative Agent in its capacity as such, (c) to the payment of all other
fees (other than Letter of Credit fees), expenses and indemnities for which the
Lenders and the L/C Issuer Issuers are entitled to payment but have not yet been
paid or reimbursed in accordance with the Loan Documents, ratably among them in
proportion to the respective amounts described in this clause (c) payable to
them, (d) to the payment of Obligations constituting accrued and unpaid Letter
of Credit fees and accrued and unpaid interest on the Outstanding Amount of
Loans, ratably among the Lenders and the L/C Issuer Issuers in proportion to the
respective amounts described in this clause (d) payable to them, (e) to the
payment of Obligations constituting the Outstanding Amount of Loans, Outstanding
Amount of L/C Obligations, and the Outstanding Amount of Obligations under
Lender Hedging Agreements, ratably among the Lenders, the L/C IssuerIssuers, and
the Lender Swap Parties in proportion to the respective amounts described in
this clause (e) payable to them; (f) to Cash Collateralize the Letters of
Credit, and (g) to the payment of the remaining Obligations then due, if any, in
the order and manner the Required Lenders deem appropriate; provided, that in
each case with respect to clauses (a) through (g) above, to the extent that any
Excluded Swap Obligation exists, payments or the proceeds of any Collateral may
not be shared with the Lender Swap Parties to the extent that doing so would
violate the Commodity Exchange Act. Subject to Section 2.03(c), amounts used to
Cash Collateralize the aggregate undrawn amount of Letters of Credit pursuant to
clause (f) above shall be applied to satisfy drawings under such Letters of
Credit as they occur. If any amount remains on deposit as cash collateral after
all Letters of Credit have either been fully drawn or expired, such remaining
amount shall be applied to the other Obligations, if any, in the order set forth
above. Subject to the provisions of Article IX and provided that Administrative
Agent shall not in any event be bound to inquire into or to determine the
validity, scope, or priority of any



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha116.jpg]
interest or entitlement of any Lender and may suspend all payments or seek
appropriate relief (including, without limitation, instructions from Required
Lenders or an action in the nature of interpleader) in the event of any doubt or
dispute as to any apportionment or distribution contemplated hereby,
Administrative Agent shall promptly distribute such amounts to each Lender in
accordance with this Agreement and the related Loan Documents. ARTICLE IX AGENTS
Section 9.01 Appointment and Authorization of Administrative Agent and
Collateral Agent; Lender Hedging Agreements. (a) Each Lender and L/C Issuer
hereby irrevocably (subject to Section 9.10) appoints, designates and authorizes
each of the Administrative Agent and the Collateral Agent to take such action on
its behalf under the provisions of this Agreement and each other Loan Document
and to exercise such powers and perform such duties as are expressly delegated
to it by the terms of this Agreement or any other Loan Document, together with
such powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Collateral Agent,
the Lenders, the Lender Swap Parties and the L/C IssuerIssuers, and neither the
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, neither the
Administrative Agent nor the Collateral Agent shall have any duties or
responsibilities, except those expressly set forth herein, nor shall either the
Administrative Agent or the Collateral Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent or the Collateral Agent. Without limiting the generality of
the foregoing sentence, the use of the term “agent” herein and in the other Loan
Documents with reference to the Administrative Agent or the Collateral Agent is
not intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead, such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties. (b) The
Administrative Agent and the Collateral Agent (i) shall not have any duty to
take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby or by the other
Loan Documents that the Administrative Agent or the Collateral Agent, as
applicable, is required to exercise as directed in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents), provided, that the
Administrative Agent or the Collateral Agent, as applicable, shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent or the Collateral Agent, as applicable, to
liability or that is contrary to any Loan Document or applicable law, and (ii)
shall not, except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent,
the Collateral Agent or any of their respective Affiliates in any capacity.



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha117.jpg]
(c) The Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith until such
time (and except for so long) as the Administrative Agent may agree at the
request of the Required Lenders to act for the applicable L/C Issuer with
respect thereto; provided, however, that the each L/C Issuer shall have all of
the benefits and immunities (i) provided to the Administrative Agent in this
Article IX with respect to any acts taken or omissions suffered by the such L/C
Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and the application and agreements for letters of credit pertaining
to the Letters of Credit as fully as if the term “Administrative Agent” as used
in this Article IX included the such L/C Issuer with respect to such acts or
omissions, and (ii) as additionally provided herein with respect to the an L/C
Issuer. (d) To the extent any Lender or any Affiliate of a Lender is a party to
a Lender Hedging Agreement and accepts the benefits of the Liens in the
Collateral arising pursuant to the Collateral Documents, such Lender (for itself
and on behalf of any such Affiliates) shall be deemed (i) to appoint Royal Bank,
as its nominee and agent, to act for and on behalf of such Lender or Affiliate
thereof in connection with the Collateral Documents, and (ii) to be bound by the
terms of this Article IX. Section 9.02 Delegation of Duties. Either the
Administrative Agent or the Collateral Agent may execute any of its duties under
this Agreement or any other Loan Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties. Neither
the Administrative Agent nor the Collateral Agent shall be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects in the
absence of gross negligence or willful misconduct. Section 9.03 Default. (a)
Upon the occurrence and continuance of a Default or Event of Default, the
Lenders agree to promptly confer in order that Required Lenders, or the Lenders,
as the case may be, may agree upon a course of action for the enforcement of the
rights of the Lenders, and the Administrative Agent and the Collateral Agent
shall be entitled to refrain from taking any action (without incurring any
liability to any Person for so refraining) unless and until the Administrative
Agent or the Collateral Agent, as appropriate, shall have received instructions
from Required Lenders. All rights of action under the Loan Documents and all
right to the Collateral, if any, hereunder may be enforced by the Administrative
Agent and the Collateral Agent and any suit or proceeding instituted by the
Administrative Agent or the Collateral Agent in furtherance of such enforcement
shall be brought in its name as the Administrative Agent or the Collateral
Agent, as applicable, without the necessity of joining as plaintiffs or
defendants any other Lender, and the recovery of any judgment shall be for the
benefit of the Lenders (and, with respect to Lender Hedging Agreements, Lender
Swap Parties) subject to the expenses of the Administrative Agent and/or the
Collateral Agent. In actions with respect to any property of the Borrower or any
other Loan Party, each of the Administrative Agent and the Collateral Agent is
acting for the ratable benefit of each Lender (and, with respect to Lender
Hedging Agreements, Lender Swap Parties). Any and all agreements to subordinate
(whether made heretofore or hereafter) other indebtedness or obligations of the
Borrower to the Obligation shall be construed



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha118.jpg]
as being for the ratable benefit of each Lender (and, with respect to Lender
Hedging Agreements, Lender Swap Parties). (b) Each Lender authorizes and directs
the Administrative Agent and the Collateral Agent to enter into the Collateral
Documents on behalf of and for the benefit of the Lenders (and, with respect to
Lender Hedging Agreement, Lender Swap Parties). (c) Except to the extent
unanimity (or other percentage set forth in Section 10.01) is required
hereunder, each Lender agrees that any action taken by the Required Lenders in
accordance with the provisions of the Loan Documents, and the exercise by the
Required Lenders of the power set forth herein or therein, together with such
other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders, and except to the extent unanimity (or other
percentage set forth in Section 10.01) is required hereunder, each Lender agrees
that any action taken by the Required Lenders in accordance with the provisions
of the Loan Documents, and the exercise by the Required Lenders of the power set
forth herein or therein, together with such other powers as are reasonably
incidental thereto, shall be authorized and binding upon all of the Lenders. (d)
Each of the Administrative Agent and the Collateral Agent is hereby authorized
on behalf of the Lenders, without the necessity of any notice to or further
consent from any Lender, from time to time to take any action with respect to
any Collateral or Collateral Documents which may be necessary to perfect and
maintain perfected the Liens upon the Collateral granted pursuant to the
Collateral Documents. (e) Neither the Administrative Agent nor the Collateral
Agent shall have any obligation whatsoever to any Lender or to any other Person
to assure that the Collateral exists, is owned by any Loan Party, is cared for,
protected, or insured or has been encumbered or that the Liens granted to the
Administrative Agent or the Collateral Agent herein or pursuant thereto have
been properly or sufficiently or lawfully created, perfected, protected, or
enforced, or are entitled to any particular priority, or to exercise at all or
in any particular manner or under any duty of care, disclosure or fidelity, or
to continue exercising any of the Rights granted or available to the
Administrative Agent or the Collateral Agent in this Section 9.03 or in any of
the Collateral Documents; it being understood and agreed that in respect of the
Collateral, or any act, omission, or event related thereto, the Administrative
Agent or the Collateral Agent may act in any manner it may deem appropriate, in
its sole discretion, given the Administrative Agent’s or the Collateral Agent’s
own interest in the Collateral as one of the Lenders and that neither the
Administrative Agent nor the Collateral Agent shall have any duty or liability
whatsoever to any Lender, other than to act without gross negligence or willful
misconduct. (f) The Lenders hereby irrevocably authorize each of the
Administrative Agent and the Collateral Agent, at its option and discretion, to
release any Lien granted to or held by the Administrative Agent or the
Collateral Agent upon any Collateral (i) constituting property in which no Loan
Party owned an interest at the time the Lien was granted or at any time
thereafter, (ii) constituting property leased to a Loan Party under a lease
which has expired or been terminated in a transaction permitted under the Loan
Document or is about to expire and which has not been, and is not intended by
such Loan Party to be, renewed, and (iii) consisting of an instrument evidencing
Indebtedness pledged to the Administrative Agent or the Collateral



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha119.jpg]
Agent (for the benefit of the Lenders and the Lender Swap Parties), if the
Indebtedness evidenced thereby has been paid in full. In addition, the Lenders
irrevocably authorize the Administrative Agent and the Collateral Agent to
release Liens upon Collateral as contemplated in Section 10.01(c) or (d), or if
approved, authorized, or ratified in writing by the requisite Lenders. Upon
request by the Administrative Agent and/or the Collateral Agent at any time, the
Lenders will confirm in writing the Administrative Agent’s and/or the Collateral
Agent’s authority to release particular types or items of Collateral pursuant to
this Section 9.03. (g) In furtherance of the authorizations set forth in this
Section 9.03, each Lender hereby irrevocably appoints each of the Administrative
Agent and the Collateral Agent its attorney-in-fact, with full power of
substitution, for and on behalf of and in the name of each such Lender, (i) to
enter into Collateral Documents (including, without limitation, any appointments
of substitute trustees under any Collateral Documents), (ii) to take action with
respect to the Collateral and Collateral Documents to perfect, maintain and
preserve the Liens securing the Obligations, and (iii) to execute instruments of
release or to take other action necessary to release Liens upon any Collateral
to the extent authorized in clause (f) hereof. This power of attorney shall be
liberally, not restrictively, construed so as to give the greatest latitude to
the Administrative Agent’s and the Collateral Agent’s power, as attorney,
relative to the Collateral matters described in this Section 9.03. The
respective powers and authorities herein conferred on the Administrative Agent
and the Collateral Agent may be exercised by each of the Administrative Agent
and/or the Collateral Agent through any Person who, at the time of the execution
of a particular instrument, is an officer of such agent. The power of attorney
conferred by this Section 9.03(g) is granted for valuable consideration and is
coupled with an interest and is irrevocable so long as the Obligations, or any
part thereof, shall remain unpaid or the Lenders are obligated to make any
Committed Borrowings under the Loan Documents. Section 9.04 Liability of
Administrative Agent. No Agent-Related Person shall (a) be liable for any action
taken or omitted to be taken by any of them under or in connection with this
Agreement or any other Loan Document or the transactions contemplated hereby (i)
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as such Agent-Related
Person shall believe in good faith shall be necessary, under the circumstances
as provided in Section 10.01 and Section 8.01), or (ii) in the absence of its
own gross negligence or willful misconduct in connection with its duties
expressly set forth herein or (b) be responsible in any manner to any Lender or
participant for any recital, statement, representation or warranty made by any
Company or any officer thereof, contained herein or in any other Loan Document,
or in any certificate, report, statement or other document referred to or
provided for in, or received by the Administrative Agent under or in connection
with, this Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or for the creation, perfection or priority of any Liens purported to
be created by any of the Loan Documents, or the validity, genuineness,
enforceability, existence, value or sufficiency of any collateral security, or
to make any inquiry respecting the performance by the Borrower of its
obligations hereunder or under any other Loan Document, or for any failure of
any Company or any other party to any Loan Document to perform its obligations
hereunder or thereunder. No Agent-Related Person shall be under any obligation
to any Lender or participant to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha120.jpg]
conditions of, this Agreement or any other Loan Document, or to inspect the
properties, books or records of any Loan Party or any Affiliate thereof. Neither
the Administrative Agent nor the Collateral Agent shall be responsible for or
have any duty to ascertain or inquire into (a) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (b) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith of therewith, (c)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein or therein or the occurrence of any Default or
Event of Default, (d) the validity, enforceability, effectiveness or genuineness
of this Agreement, any other Loan Document or any other agreement, instrument or
document or (e) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent or the Collateral Agent, as applicable.
Section 9.05 Reliance by Administrative Agent. (a) Each of the Administrative
Agent and the Collateral Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing (including any electronic message,
Internet or intranet website posting or other distribution), communication,
signature, resolution, representation, notice, consent, certificate, affidavit,
letter, telegram, facsimile, telex or telephone message, statement or other
document or conversation believed by it to be genuine and correct and to have
been signed, sent, made or otherwise authenticated by the proper Person or
Persons, and upon advice and statements of legal counsel (including counsel to
any Loan Party), independent accountants and other experts selected by the
Administrative Agent or the Collateral Agent. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon. Each of the Administrative Agent and the Collateral Agent shall
be fully justified in failing or refusing to take any action under any Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or such other number or percentage of the Lenders as the
Administrative Agent or the Collateral Agent shall believe is necessary pursuant
to this Agreement) as it deems appropriate and, if it so requests, it shall
first be indemnified to its satisfaction by the Lenders against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. Each of the Administrative Agent and the
Collateral Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Required Lenders (or such other
number or percentage of the Lenders as the Administrative Agent or the
Collateral Agent shall believe is necessary pursuant to this Agreement), if
required hereunder, and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and participants. Where
this Agreement expressly permits or prohibits an action unless the Required
Lenders (or such other number or percentage of the Lenders as the Administrative
Agent or the Collateral Agent shall believe is necessary pursuant to this
Agreement), otherwise determine, the Administrative Agent and/or the Collateral
Agent shall, and in all other instances, the Administrative Agent and/or the
Collateral Agent may, but shall not be required to, initiate any solicitation
for the consent or a vote of the Lenders. The Administrative Agent and the
Collateral Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha121.jpg]
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts. (b) In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the an L/C Issuer, the Administrative Agent may
presume that such condition is satisfactory to such Lender or the such L/C
Issuer unless the Administrative Agent shall have received notice to the
contrary from such Lender or the such L/C Issuer prior to the making of such
Loan or the issuance of such Letter of Credit. Section 9.06 Notice of Default.
The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default unless the Administrative Agent
shall have received written notice from a Lender or the Borrower referring to
this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default.” The Administrative Agent will notify the
Lenders of its receipt of any such notice. The Administrative Agent shall take
such action with respect to such Default or Event of Default as may be directed
by the Required Lenders in accordance with Article VIII; provided, however, that
unless and until the Administrative Agent has received any such direction, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable or in the best interest of the Lenders.
Section 9.07 Credit Decision; Disclosure of Information by Administrative Agent.
Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by the Administrative Agent or
the Collateral Agent hereinafter taken, including any consent to and acceptance
of any assignment or review of the affairs of any Loan Party or any Affiliate
thereof, shall be deemed to constitute any representation or warranty by any
Agent-Related Person to any Lender as to any matter, including whether
Agent-Related Persons have disclosed material information in their possession.
Each Lender represents to the Administrative Agent and the Collateral Agent that
it has, independently and without reliance upon any Agent-Related Person and
based on such documents and information as it has deemed appropriate, made its
own appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Affiliates, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Borrower hereunder.
Each Lender also represents that it will, independently and without reliance
upon any Agent-Related Person and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Loan Parties and their
respective Affiliates. Except for notices, reports and other documents expressly
required to be furnished to the Lenders by the Administrative Agent or the
Collateral Agent herein, neither the Administrative Agent nor the Collateral
Agent shall have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of any of the Loan
Parties



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha122.jpg]
or any of their respective Affiliates which may come into the possession of any
Agent-Related Person. Section 9.08 Indemnification of Administrative Agent and
the Collateral Agent. Whether or not the transactions contemplated hereby are
consummated, the Lenders shall indemnify upon demand each Agent-Related Person
and any L/C Issuer (to the extent not reimbursed by or on behalf of any Loan
Party and without limiting the obligation of any Loan Party to do so), pro rata,
and hold harmless each Agent-Related Person and L/C Issuer from and against any
and all Indemnified Liabilities incurred by it; provided, however, that no
Lender shall be liable for the payment to any Agent-Related Person or L/C Issuer
of any portion of such Indemnified Liabilities to the extent such Indemnified
Liabilities are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent-Related Person or such L/C Issuer; and provided
further, that no action taken in accordance with the directions of the Required
Lenders shall be deemed to constitute gross negligence or willful misconduct for
purposes of this Section. Without limitation of the foregoing, each Lender shall
reimburse each of the Administrative Agent and the Collateral Agent upon demand
for its ratable share of any costs or out-of-pocket expenses (including Attorney
Costs) incurred by the Administrative Agent, the Collateral Agent and any L/C
Issuer in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Administrative
Agent, the Collateral Agent and/or applicable L/C Issuer is not reimbursed for
such expenses by or on behalf of the Borrower. The undertaking in this Section
shall survive termination of the Commitments, the payment of all Obligations
hereunder and the resignation or replacement of the Administrative Agent, the
Collateral Agent and/or any L/C Issuer. Section 9.09 Administrative Agent and
Collateral Agent in their Individual Capacities. Royal Bank and its Affiliates
may make loans to, accept deposits from, acquire equity interests in (any equity
interests acquired shall be held by a Royal Bank Affiliate) and generally engage
in any kind of banking, trust, financial advisory, underwriting or other
business with each of the Companies and their respective Affiliates as though
Royal Bank were not the Administrative Agent, the Collateral Agent, or the an
L/C Issuer hereunder and without notice to or consent of the Lenders. The
Lenders acknowledge that, pursuant to such activities, Royal Bank or its
Affiliates may receive information regarding any Company or its Affiliates
(including information that may be subject to confidentiality obligations in
favor of such Company or such Affiliate) and acknowledge that neither the
Administrative Agent nor the Collateral Agent shall be under no obligation to
provide such information to them. With respect to its Loans, Royal Bank shall
have the same rights and powers under this Agreement as any other Lender and may
exercise such rights and powers as though it were not the Administrative Agent,
the Collateral Agent, or the an L/C Issuer, and the terms “Lender” and “Lenders”
include Royal Bank in its individual capacity. Section 9.10 Successor Agents.
(a) The Administrative Agent may resign as Administrative Agent upon thirty (30)
days’ notice to the Lenders with a copy of such notice to the Borrower. If the



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha123.jpg]
Administrative Agent resigns under this Agreement, the Required Lenders shall
appoint from among the Lenders a successor administrative agent for the Lenders
which successor administrative agent shall be consented to by the Borrower at
all times other than during the existence of an Event of Default. If no
successor administrative agent is appointed prior to the effective date of the
resignation of the Administrative Agent, the Administrative Agent may appoint,
after consulting with the Lenders and the Borrower, a successor administrative
agent from among the Lenders. Upon the acceptance of its appointment as
successor administrative agent hereunder, such successor administrative agent
shall succeed to all the rights, powers and duties of the retiring
Administrative Agent and the term “Administrative Agent” shall mean such
successor administrative agent and the retiring Administrative Agent’s
appointment, powers and duties as Administrative Agent shall be terminated.
After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Article IX and Section 10.03 and
Section 10.13 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent under this Agreement. If no
successor administrative agent has accepted appointment as Administrative Agent
by the date which is thirty (30) days following a retiring Administrative
Agent’s notice of resignation, the retiring Administrative Agent’s resignation
shall nevertheless thereupon become effective and the Lenders shall perform all
of the duties of the Administrative Agent hereunder until such time, if any, as
the Required Lenders appoint a successor agent as provided for above. (b) The
Collateral Agent may resign as Collateral Agent upon thirty (30) days’ notice to
the Lenders with a copy of such notice to the Borrower. If the Collateral Agent
resigns under this Agreement, the Required Lenders shall appoint from among the
Lenders a successor collateral agent for the Lenders which successor collateral
agent shall be consented to by the Borrower at all times other than during the
existence of an Event of Default. If no successor collateral agent is appointed
prior to the effective date of the resignation of the Collateral Agent, the
Collateral Agent may appoint, after consulting with the Lenders and the
Borrower, a successor collateral agent from among the Lenders. Upon the
acceptance of its appointment as successor collateral agent hereunder, such
successor collateral agent shall succeed to all the rights, powers and duties of
the retiring Collateral Agent and the term “Collateral Agent” shall mean such
successor collateral agent and the retiring Collateral Agent’s appointment,
powers and duties as Collateral Agent shall be terminated. After any retiring
Collateral Agent’s resignation hereunder as Collateral Agent, the provisions of
this Article IX and Section 10.03 and Section 10.13 shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was Collateral
Agent under this Agreement. If no successor collateral agent has accepted
appointment as Collateral Agent by the date which is thirty (30) days following
a retiring Collateral Agent’s notice of resignation, the retiring Collateral
Agent’s resignation shall nevertheless thereupon become effective and the
Lenders shall perform all of the duties of the Collateral Agent hereunder until
such time, if any, as the Required Lenders appoint a successor agent as provided
for above. (c) If the Collateral Agent deems it necessary or advisable to
appoint a substitute Collateral Agent that qualifies as citizen of the United
States under Section 2 of the Shipping Act of 1916, as amended and then in
effect, then the Collateral Agent shall appoint a substitute Collateral Agent.
Each Lender that qualifies to serve as Collateral Agent pursuant to this Section
9.10 agrees to accept appointment as Collateral Agent.



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha124.jpg]
Section 9.11 Other Agents; Lead Managers. None of the Lenders or other Persons
identified on the cover page or signature pages to or as otherwise set forth in
this Agreement as any type of agent (including, without limitation, the
Co-Documentation Agents and the Syndication Agent, but excluding the
Administrative Agent and the Collateral Agent), an Arranger, an Additional Joint
Lead Arranger/Bookrunner or otherwise identified as a lead arranger or
bookrunner shall have any right, power, obligation, liability, responsibility or
duty under this Agreement other than those applicable to all Lenders as such.
Without limiting the foregoing, none of the Lenders so identified shall have or
be deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders so
identified in deciding to enter into this Agreement or in taking or not taking
action hereunder. ARTICLE X MISCELLANEOUS Section 10.01 Amendments, Release of
Collateral, Etc. (a) No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders, and the Borrower or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that except as provided in Section
10.01(c), that no such amendment, waiver or consent shall: (i) extend or
increase the Commitment of any Lender (or reinstate any Commitment terminated
pursuant to Section 8.02) without the written consent of such Lender; (ii)
postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document without the written consent
of each Lender to whom such amount is or would be owed; (iii) reduce the
principal of, or the rate of interest specified herein on, any Loan or L/C
Borrowing or any fees or other amounts payable hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby
(other than as a result of the adoption of a Replacement Rate pursuant to
Section 3.03), provided, however, that only the consent of the Required Lenders
shall be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate, and provided,
further, that any amendment to the financial covenant definitions in this
Agreement shall not constitute a reduction in the rate of interest for purposes
of this clause (iii); (iv) change the number or percentage of Lenders required
to take any action hereunder, or amend the definition of “Required Lenders”,
without the written consent of each Lender;



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha125.jpg]
(v) change Section 2.03(e), Section 2.05, Section 2.11 or Section 8.03 in a
manner that would alter the pro rata sharing of payments required thereby
without the written consent of each Lender; (vi) except as otherwise permitted
under this Agreement, release all or substantially all of the Collateral or
release any Guarantor from a Guaranty without the written consent of each
Lender; or (vii) amend this Section, or any provision herein providing for
unanimous consent or other action by all the Lenders, without the written
consent of each Lender. and, provided further, that (xw) no amendment, waiver or
consent shall, unless in writing and signed by the affected L/C Issuer in
addition to the Required Lenders or all the Lenders, as the case may be, affect
the rights or duties of the such L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it, (yx) no amendment, waiver or consent shall, unless in writing and signed by
the Administrative Agent in addition to the Required Lenders or all the Lenders,
as the case may be, affect the rights or duties of the Administrative Agent
under this Agreement or any other Loan Document, and (z(y) the Agent/Arranger
Fee Letters may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto, and (z) only the Borrower and the
Administrative Agent are required to consent to Replacement Rate Amendments.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment or Loans of such Lender may not be increased or
extended or the principal owed to such Lender reduced or the final maturity
thereof extended without the consent of such Lender. (b) [Reserved] (b)
[reserved]. (c) Upon any sale, transfer or disposition of Collateral which is
permitted pursuant to the Loan Documents, and upon ten (10) Business Days’ (or
such shorter period as may be determined by the Administrative Agent) prior
written request by the Borrower (which request must be accompanied by (i) the
following, except as otherwise agreed by the Administrative Agent, (A) true and
correct copies of all material documents of transfer or disposition, including
any contract of sale, (B) a preliminary closing statement and instructions to
the title company, if any, (C) all requested release instruments in form and
substance satisfactory to the Administrative Agent), and (ii) if required,
written consent of the requisite Lenders, the Administrative Agent (or the
Collateral Agent, as applicable) shall (and is hereby irrevocably authorized by
the Lenders to) execute such documents as may be necessary to evidence the
release of Liens granted to the Collateral Agent for the benefit of the Lenders
and the Lender Swap Parties pursuant hereto in such Collateral. Neither the
Administrative Agent nor the Collateral Agent shall be required to execute any
release instruments on terms which, in the Administrative Agent’s or the
Collateral Agent’s opinion, would expose the Administrative Agent or the
Collateral Agent to liability or create any obligation or entail any consequence
other



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha126.jpg]
than the release of liens without recourse or warranty. No such release shall
impair the Administrative Agent’s or the Collateral Agent’s lien on the proceeds
of sale of such Collateral. (d) If all outstanding Loans and other Obligations
have been indefeasibly paid in full and the Commitments have terminated or have
been reduced to zero, and, subject to Section 10.01(e) all Lender Hedging
Agreement have terminated, each of the Administrative Agent and the Collateral
Agent agrees to, and the Lenders hereby instruct the Administrative Agent or the
Collateral Agent, as applicable, to, at the Borrower’s expense, execute such
releases of the Collateral Documents as the Borrower shall reasonably request
and this Agreement shall be deemed terminated except that such termination shall
not relieve the Borrower of any obligation to make any payments to the
Administrative Agent, the Collateral Agent, or any Lender required by any Loan
Document to the extent accruing, or relating to an event occurring, prior to
such termination. (e) Notwithstanding any provision herein to the contrary, if
the Commitments have been terminated, and the only outstanding Obligations are
amounts owed pursuant to one or more Lender Hedging Agreements, the
Administrative Agent or the Collateral Agent, as applicable, will, and is hereby
authorized to, release the Liens created under the Loan Documents and release
all Guaranties of the Borrower, provided, that contemporaneously with such
release, (i) the Borrower (and, if applicable, the Restricted Subsidiary that is
a party to such Lender Hedging Agreements) (A) executes a margin agreement in
form and substance acceptable to such Lender(s) (or its Affiliates) that are
parties to such Lender Hedging Agreements (the “Lender Counterparties”), and (B)
if required, provides collateral in the form of cash or a letter of credit
having an aggregate value acceptable to such Lender Counterparties, and (ii) if
such Lender Hedging Agreement is executed by a Restricted Subsidiary of the
Borrower and the Borrower and the MLP are not parties thereto, the Borrower and
the MLP execute a guaranty covering such Restricted Subsidiary’s obligations
thereunder, such guaranty to be in form and substance satisfactory to the Lender
Counterparties. Any release under this Section 10.01(e) must be in writing and
signed by the Administrative Agent. (f) The Administrative Agent and the
Borrower may enter into any amendment, modification or waiver of this Agreement
or any other Loan Document or enter into any agreement or instrument to effect
the granting, perfection, protection, expansion or enhancement of any security
interest in any Collateral or property to become collateral for the benefit of
the Lenders and the Lender Swap Parties or as required by any Law to give effect
to, protect or otherwise enhance the rights or benefits of any Lender under the
Loan Documents without the consent of any Lender or Lender Swap Party or the L/C
Issuer. (g) Notwithstanding the foregoing, the Administrative Agent and the
Borrower may amend this Agreement or any other Loan Document without the consent
of the Lenders in order to correct, amend or cure any ambiguity, inconsistency
or defect or correct any typographical error or other manifest error in any Loan
Document. Section 10.02 Notices and Other Communications; Facsimile Copies. (a)
Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha127.jpg]
clause (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows: (i) if
to the Borrower, any Guarantor, the Administrative Agent, the Collateral Agent
or the an L/C Issuer, to the address (or telecopier number) set forth on
Schedule 10.02; and (ii) if to a Lender, to it at its address (or telecopier
number) set forth in its Administrative Questionnaire. Notices sent by hand or
overnight courier service, or mailed by certified or registered mail, shall be
deemed to have been given when received, and notices sent by telecopier shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient). Notices
delivered through electronic communications to the extent provided in clause (b)
below shall be effective as provided in said clause (b). (b) Electronic
Communications. Notices and other communications to the Lenders and the L/C
Issuer Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided, that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided, that approval of such procedures may be limited to particular notices
or communications. Unless the Administrative Agent otherwise prescribes, (i)
notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided, that if such notice
or other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor. (c)
Change of Address, Etc. Any party hereto may change its address or telecopier
number for notices and other communications hereunder by notice to the other
parties hereto. (d) Reliance by Administrative Agent and Lenders. The
Administrative Agent and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Committed Loan Notices) purportedly given by or on
behalf of the Borrower, even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
each Agent- Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha128.jpg]
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower. All telephonic notices to and other communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording. (e) Platform. (i) The
Borrower agrees that the Administrative Agent may, but shall not be obligated
to, make the Communications (as defined below) available to the L/C Issuer
Issuers and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak or a substantially similar electronic transmission system
(the “Platform”). (ii) The Platform is provided “as is” and “as available.” The
Agent Parties (as defined below) do not warrant the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the Communications. No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or the
Platform. In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender or any other Person or entity for damages of any kind, including,
without limitation, direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of the Borrower’s or the Administrative Agent’s transmission of communications
through the Platform. “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of the Borrower pursuant to any Loan Document or the transactions contemplated
therein which is distributed to the Administrative Agent, any Lender or the any
L/C Issuer by means of electronic communications pursuant to this Section,
including through the Platform. Section 10.03 No Waiver; Cumulative Remedies. No
failure by any Lender, the Administrative Agent, or the Collateral Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein or therein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law. Section 10.04 Attorney Costs;
Expenses. The Borrower agrees (a) to pay or reimburse the Administrative Agent
and the Collateral Agent for all costs and expenses incurred in connection with
the development, preparation, negotiation, syndication, administration and
execution of this Agreement and the other Loan Documents, including the filing,
recording, refiling or rerecording of any Mortgage, any pledge agreement and any
Security Agreement and/or any U.C.C. financing statements relating thereto and
all amendments, supplements and modifications to any thereof and any and all
other documents or instruments of further assurance required to be filed or
recorded or refiled or rerecorded by the terms hereof or of any mortgage, any
pledge agreement or any security agreement, and any amendment, waiver, consent
or other



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha129.jpg]
modification of the provisions hereof and thereof (whether or not the
transactions contemplated hereby or thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including all Attorney Costs, (b) to pay or reimburse any L/C Issuer
for all costs and expenses incurred in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder, and (c) to pay or reimburse the Administrative Agent, the Collateral
Agent, any L/C Issuer and each Lender for all costs and expenses incurred in
connection with the enforcement, attempted enforcement, or preservation of any
rights or remedies under this Agreement or the other Loan Documents (including
all such costs and expenses incurred during any workout or restructuring in
respect of the Obligations and during any legal proceeding, including any
proceeding under any Debtor Relief Law), including all Attorney Costs. The
foregoing costs and expenses shall include all search, filing, recording, title
insurance and appraisal charges and fees and taxes related thereto, and other
out-of-pocket expenses incurred by the Administrative Agent, the Collateral
Agent and the cost of independent public accountants and other outside experts
retained by the Administrative Agent, the Collateral Agent, any L/C Issuer or
any Lender. The agreements in this Section shall survive the termination of the
Commitments and repayment of all the other Obligations. Section 10.05
Indemnification. Whether or not the transactions contemplated hereby are
consummated, each of the Borrower, the MLP and each other Guarantor (by
execution of a Guaranty), jointly and severally, agrees to indemnify, save and
hold harmless each Agent- Related Person, each Arranger, each Lender, the each
L/C Issuer, each Lender Swap Party and their respective Related Parties
(collectively the “Indemnitees”) from and against the following: (a) any and all
claims, demands, actions or causes of action that are asserted against any
Indemnitee by any third party or by the Borrower or any other Loan Party
relating directly or indirectly to a claim, demand, action or cause of action
that such Person asserts or may assert against any Loan Party, any Affiliate of
any Loan Party or any of their respective officers or directors, arising out of
or relating to, the Loan Documents, the Commitments, the use or contemplated use
of the proceeds of any Loans, or the relationship of any Loan Party, the
Administrative Agent, the Lenders, and the L/C Issuer Issuers under this
Agreement or any other Loan Document; (b) any and all claims, demands, actions
or causes of action, whether brought by a third party or the Borrower or any
other Loan Party, that may at any time (including at any time following
repayment of the Obligations and the resignation of the Administrative Agent, or
the replacement of any Lender) be asserted or imposed against any Indemnitee,
arising out of or relating to, the Loan Documents, the Commitments, the use or
contemplated use of the proceeds of any Loans, or the relationship of any Loan
Party, the Administrative Agent, the Lenders, and the L/C Issuer Issuers under
this Agreement or any other Loan Document; (c) without limiting the foregoing,
any and all claims, demands, actions or causes of action, judgments and orders,
penalties and fines that are asserted or imposed against any Indemnitee, (i)
under the application of any Environmental Law applicable to the MLP or any of
its Subsidiaries or any of their properties or assets, including the treatment
or disposal of Hazardous Substances on any of their properties or assets, (ii)
as a result of the breach or non-compliance by the MLP or any Subsidiary with
any Environmental Law applicable to the MLP or any Subsidiary, (iii) due to past
ownership by the MLP or any Subsidiary of any of their properties or assets or
past activity on any of their properties or assets which, though lawful and
fully permissible at the time, could result in present liability, (iv) due to
the presence, use, storage, treatment or disposal of Hazardous Substances on or
under, or the escape, seepage, leakage, spillage, discharge, emission



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha130.jpg]
or Release from, any of the properties owned or operated by the MLP or any
Subsidiary (including any liability asserted or arising under any Environmental
Law), regardless of whether caused by, or within the control of, the MLP or such
Subsidiary, or (v) due to any other environmental, health or safety condition in
connection with the Loan Documents; (d) any administrative or investigative
proceeding by any Governmental Authority arising out of or related to a claim,
demand, action or cause of action described in clauses (a) through (c) above;
and (e) any and all liabilities (including liabilities under indemnities),
losses, costs or expenses (including Attorney Costs and settlement costs) that
any Indemnitee suffers or incurs as a result of the assertion of any foregoing
claim, demand, action, cause of action or proceeding, or as a result of the
preparation of any defense in connection with any foregoing claim, demand,
action, cause of action or proceeding, in all cases, WHETHER OR NOT ARISING OUT
OF THE STRICT LIABILITY OR NEGLIGENCE OF AN INDEMNITEE, and whether or not an
Indemnitee is a party to such claim, demand, action, cause of action or
proceeding (all the foregoing, collectively, the “Indemnified Liabilities”);
provided, that no Indemnitee shall be entitled to indemnification for any claim
to the extent such claim is determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee. The agreements in this Section shall
survive and continue for the benefit of the Indemnitees at all times after the
Borrower’s acceptance of the Lenders’ Committed Sums hereunder, and shall
survive the termination of the Commitments and repayment of all the other
Obligations. Section 10.06 Payments Set Aside. To the extent that the Borrower
makes a payment to the Administrative Agent or any Lender, or the Administrative
Agent or any Lender exercises its right of set-off, and such payment or the
proceeds of such set-off or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent or such
Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect. Section 10.07 Successors and Assigns. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that none of the Borrower, the MLP or any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an Eligible Assignee in accordance with the provisions of clause (b) of
this Section, (ii) by way of participation in accordance with the provisions of
clause (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of clause (f) of this Section (and
any other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha131.jpg]
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in clause (d) of this Section and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement. (b) Assignments by Lenders. Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided, that any such assignment shall be subject to the
following conditions: (i) Minimum Amounts. (A) in the case of an assignment of
the entire remaining amount of the assigning Lender’s Committed Sum and/or the
Loans at the time owing to it or contemporaneous assignments to related Approved
Funds that equal at least the amount specified in this Section 10.07(b)(i)(B) in
the aggregate or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and (B) in any
case not described in this Section 10.07(b)(i)(A), the aggregate amount of the
Commitment (which for this purpose includes Loans outstanding thereunder) or, if
the applicable Commitment is not then in effect, the outstanding principle
balance of the Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date) shall not be
less than $5,000,000, unless each of the Administrative Agent and, so long as no
Default or Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed). (ii) Proportionate Amounts. Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned. (iii) Required Consents. No consent shall be required for any
assignment except to the extent required by this Section 10.07(b)(i)(B) and, in
addition: (A) the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) Default or Event of Default
has occurred and is continuing at the time of such assignment, or (2) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund; (B) the
consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender; and



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha132.jpg]
(C) the consent of each L/C Issuer shall be required for any assignment of a
Lender’s Commitment. (iv) Assignment and Assumption. The parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption, together with a processing and recordation fee of $3,500;
provided, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire. (v) No Assignment to Certain Persons. No such
assignment shall be made to (A) the MLP, the Borrower or any other Company, or
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B) or (C) a Disqualified Lender unless the Borrower
consents in writing to such assignment; provided that, other than maintaining
and updating the list of Disqualified Lenders in accordance with the definition
thereof or providing the list of Disqualified Lenders upon written request, (x)
the Administrative Agent shall not be responsible or have any liability for, or
have any duty to ascertain, inquire into, monitor or enforce, compliance with
the provisions hereof relating to Disqualified Lenders and (y) without limiting
the generality of the foregoing, the Administrative Agent shall not (i) be
obligated to ascertain, monitor or inquire as to whether any Lender or
Participant or prospective Lender or Participant is a Disqualified Lender or
(ii) have any liability with respect to or arising out of any assignment or
participation of Loans to any Disqualified Lender. (vi) No Assignment to Natural
Persons. No such assignment shall be made to a natural Person. (vii) Certain
Additional Payments. In connection with any assignment of rights and obligations
of any Defaulting Lender hereunder, no such assignment shall be effective unless
and until, in addition to the other conditions thereto set forth herein, the
parties to the assignment shall make such additional payments to the
Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each L/C
Issuer, and each other Lender hereunder (and interest accrued thereon), and (B)
acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit in accordance with its Pro Rata Share.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha133.jpg]
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Section 3.04 and Section 10.05 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (d) of
this Section. (c) The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice. (d) Any Lender may at any
time, without the consent of, or notice to, the Borrower, the Administrative
Agent, the any L/C Issuer or any other Lender, sell participations to any Person
(other than a natural person , a Disqualified Lender or the MLP or Borrower or
any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participation in L/C Obligations) owing to it); provided, that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and (iii) the Borrower, the Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided, that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that would (x) postpone any date upon
which any payment of money is scheduled to be paid to such Participant, (y)
reduce the principal, interest, fees or other amounts payable to such
Participant, or (z) release the MLP from its Guaranty. Subject to clause (e) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Section 3.01, Section 3.04 and



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha134.jpg]
Section 3.05 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to clause (b) of this Section; provided, that
such Participant agrees to be subject to the provisions of Section 3.07 and
Section 3.06 as if it were an assignee under clause (b) of this Section, and
shall not be entitled to receive any greater payment under Section 3.01 or
Section 3.04, with respect to any participation, than its participating Lender
would have been entitled to receive, except to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation. Each Lender that sells a
participation agrees, at the Borrower's request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of Section
3.07 with respect to any Participant. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.09 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.10 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided, that no Lender shall have any obligation to disclose all
or any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant's interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register. (e) Any
Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement (including under its Notes, if any)
to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank or any central bank; provided, that
no such pledge or assignment shall release a Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto. (f) If the consent of the Borrower to an assignment or to an Eligible
Assignee is required hereunder (including a consent to an assignment which does
not meet the minimum assignment threshold specified in clause (i) of the proviso
to the first sentence of Section 10.07(b)), the Borrower shall be deemed to have
given its consent five Business Days after the date notice thereof has been
delivered by the assigning Lender (through the Administrative Agent) unless such
consent is expressly refused by the Borrower prior to such fifth Business Day.
(g) Notwithstanding anything to the contrary contained herein, if at any time
Royal Bank any L/C Issuer assigns all of its Commitment and Loans pursuant to
clause (b) above, Royal Bank such L/C Issuer may, upon thirty (30) days’ notice
to the Borrower and the Lenders, resign as L/C Issuer. In the event of any such
resignation as L/C Issuer, the Borrower shall be entitled to appoint from among
the Lenders a successor L/C Issuer hereunder; provided,



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha135.jpg]
however, that no failure by the Borrower to appoint any such successor shall
affect the resignation of Royal Bank any L/C Issuer as L/C Issuer. Royal Bank
Each resigning L/C Issuer shall retain all the rights and obligations of the an
L/C Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund participations in Unreimbursed Amounts pursuant to Section
2.13(c). Section 10.08 Confidentiality. Each Lender agrees that it will not
disclose without the prior consent of the Borrower (other than to directors,
officers, employees, auditors, accountants, agents, counsel or other
professional advisors of the Administrative Agent, the Collateral Agent, or any
Lender) any Information with respect to any Company or any Martin Party that is
furnished pursuant to this Agreement or the transactions contemplated hereby,
provided, that any Lender may disclose any such Information (a) (i) as has
become generally available to the public other than as a result of a breach of
this Section 10.08, (ii) was or becomes available to any Lender on a
nonconfidential basis prior to its disclosure pursuant hereto, or (iii) is
obtained by any Lender on a non-confidential basis from a source other than the
Borrower, provided, that such source is not known to such Lender to be subject
to an obligation of confidentiality with respect to such Information, (b) as may
be requested in any report, statement or testimony submitted to or requested by
any municipal, state or federal regulatory body having or claiming to have
jurisdiction over such Lender or submitted to or required by the Board or the
Federal Deposit Insurance Corporation or similar organizations (whether in the
United States of America or elsewhere) or their successors, (c) as may be
required in response to any summons or subpoena in connection with any
litigation, (d) in order to comply with any law, order, regulation or ruling
applicable to such Lender, (e) to any Eligible Assignee of or Participant in, or
any prospective Eligible Assignee of or Participant in, any of its rights or
obligations under this Agreement, provided, that such Eligible Assignee or
Participant or prospective Eligible Assignee or Participant is bound by an
agreement containing provisions substantially the same as those contained in
this Section 10.08, (f) in connection with the exercise of any remedy by such
Lender following an Event of Default pertaining to the Loan Documents, (g) in
connection with any litigation involving such Lender pertaining to the Loan
Documents, (h) to any Lender or the Administrative Agent, (i) to any Affiliate
or any Related Party of any Lender (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and obligated to keep such Information confidential on the same
terms as set forth in this Section 10.08), (j) on a confidential basis to (i)
any rating agency in connection with rating the MLP or its Subsidiaries or the
Facility, or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to the Facility,
or (k) subject to an agreement containing substantially the same provisions as
this Section 10.08, any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to a Loan Party and its obligations.
For purposes of this Section, “Information” means all information received from
the MLP, the Borrower or any of their Subsidiaries relating to the MLP, the
Borrower or any of their Subsidiaries or any of their respective businesses,
other than any such information that is available to the Administrative Agent,
any Lender or any L/C Issuer on a nonconfidential basis prior to disclosure by
such Persons; provided that, in the case of information received from the MLP,
the Borrower or any of their Subsidiaries after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha136.jpg]
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information. Section 10.09 Set-off.
In addition to any rights and remedies of the Lenders provided by law, upon the
occurrence and during the continuance of any Event of Default, each Lender, the
each L/C Issuer and each of their respective Affiliates is authorized at any
time and from time to time, without prior notice to the Borrower or any other
Loan Party, any such notice being waived by the Borrower (on its own behalf and
on behalf of each Loan Party) to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held by, and other indebtedness at any time owing by, such
Lender, the such L/C Issuer or any such Affiliate to or for the credit or the
account of the respective Loan Parties against any and all Obligations owing to
the Administrative Agent and the Lenders, now or hereafter existing,
irrespective of whether or not the Administrative Agent, such Lender, the such
L/C Issuer or any such Affiliate shall have made demand under this Agreement or
any other Loan Document and although such Obligations may be contingent or
unmatured. Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such set-off and application made by such Lender;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application. Section 10.10 Interest Rate
Limitation. It is the intention of the parties hereto to comply with applicable
usury laws; accordingly, notwithstanding any provision to the contrary in this
Agreement or in any of the other Loan Documents securing the payment hereof or
otherwise relating hereto, in no event shall this Agreement or such other Loan
Documents require the payment or permit the payment, taking, reserving,
receiving, collection or charging of any sums constituting interest under
applicable laws, if any, which exceed the Maximum Amount. If any such excess
interest is called for, contracted for, charged, taken, reserved or received in
connection with the Loans or in any of the Loan Documents securing the payment
thereof or otherwise relating thereto, or in any communication by the
Administrative Agent or the Lenders or any other person to the Borrower or any
other Person, or in the event all or part of the principal or interest thereof
shall be prepaid or accelerated, so that under any of such circumstances or
under any other circumstance whatsoever the amount of interest contracted for,
charged, taken, reserved, or received on the amount of principal actually
outstanding from time to time pursuant to the Agreement shall exceed the Maximum
Amount, then in any such event it is agreed as follows: (a) the provisions of
this paragraph shall govern and control; (b) neither the Borrower nor any other
Person or entity now or hereafter liable for the payment of the Obligations
shall be obligated to pay the amount of such interest to the extent such
interest is in excess of the Maximum Amount; (c) any such excess which is or has
been received notwithstanding this paragraph shall be credited against the then
unpaid principal balance hereunder or, if the Loans have been or would be paid
in full, refunded to the Borrower; and (d) the provisions of this Agreement and
the other Loan Documents securing the payment hereof and otherwise relating
hereto, and any communication to the Borrower, shall immediately be deemed
reformed and such excess interest reduced, without the necessity of executing
any other document, to the maximum lawful rate allowed under applicable laws as
now or hereafter construed by courts having jurisdiction hereof or thereof.
Without limiting the foregoing, all calculations of the rate of the interest
contracted for, charged, taken, reserved or received in



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha137.jpg]
connection with the Loans or this Agreement which are made for the purpose of
determining whether such rate exceeds the maximum lawful rate shall be made to
the extent permitted by applicable laws by amortizing, prorating, allocating and
spreading during the period of the full term of the Loans, including all prior
and subsequent renewals and extensions, all interest at any time contracted for,
charged, taken, reserved, or received. The terms of this Section shall be deemed
to be incorporated in every document and communication relating to the Loans or
any other Loan Document. Section 10.11 Counterparts. This Agreement may be
executed in any number of counterparts (and by different parties hereto in
different counterparts), each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page of this
Agreement by telecopier or other electronic means shall be effective as delivery
of a manually executed counterpart of this Agreement. Section 10.12 Integration.
This Agreement, together with the other Loan Documents, comprises the complete
and integrated agreement of the parties on the subject matter hereof and thereof
and supersedes all prior agreements, written or oral, on such subject matter. In
the event of any conflict between the provisions of this Agreement and those of
any other Loan Document, the provisions of this Agreement shall control;
provided, that the inclusion of supplemental rights or remedies in favor of the
Administrative Agent or the Lenders in any other Loan Document shall not be
deemed a conflict with this Agreement. Each Loan Document was drafted with the
joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof. Section 10.13 Survival of Representations and Warranties.
All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent, the Collateral Agent and each Lender, regardless of any
investigation made by the Administrative Agent, the Collateral Agent or any
Lender or on their behalf and notwithstanding that the Administrative Agent, the
Collateral Agent or any Lender may have had notice or knowledge of any Default
or Event of Default at the time of any Committed Borrowing, and shall continue
in full force and effect as long as any Loan or any other Obligation shall
remain unpaid or unsatisfied. Section 10.14 Severability. Any provision of this
Agreement and the other Loan Documents to which the Borrower is a party that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions thereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Section 10.15 Governing
Law. (a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK (WITHOUT



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha138.jpg]
GIVING EFFECT TO ITS CONFLICTS OF LAW RULES OTHER THAN SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATION LAW) AND APPLICABLE FEDERAL LAW, AND THE ADMINISTRATIVE
AGENT AND THE LENDERS SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW. (b) THE
MLP, THE BORROWER, ANY OTHER PARTY HERETO, AND EACH GUARANTOR, BY EXECUTION OF A
GUARANTY, AGREES AS TO THIS SECTION 10.15(b). ANY LEGAL ACTION OR PROCEEDING
WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN OR OF THE
UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH OF THE MLP, THE BORROWER, THE ADMINISTRATIVE
AGENT, THE L/C ISSUER ISSUERS AND THE LENDERS CONSENTS, FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH
OF THE MLP, THE BORROWER, THE ADMINISTRATIVE AGENT, THE L/C ISSUER ISSUERS AND
THE LENDERS IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT RELATED HERETO. THE
MLP, THE BORROWER, THE ADMINISTRATIVE AGENT, THE L/C ISSUER ISSUERS AND THE
LENDERS EACH WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS,
AND CONSENT TO THE SERVICE OF PROCESS IN ANY SUCH LEGAL ACTION OR PROCEEDING BY
THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID,
TO IT AT ITS ADDRESS SET FORTH IN SCHEDULE 10.02, SUCH SERVICE TO BECOME
EFFECTIVE TEN DAYS AFTER SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE RIGHT OF
THE ADMINISTRATIVE AGENT, THE L/C ISSUER ISSUERS OR ANY LENDER TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW. EACH OF THE MLP, THE BORROWER, AND EACH
GUARANTOR, BY ITS EXECUTION OF A GUARANTY, HEREBY IRREVOCABLY APPOINTS CT
CORPORATION SYSTEM, WITH AN ADDRESS AT 111 EIGHTH AVENUE, 13TH FLOOR, NEW YORK,
NEW YORK 10011 (THE “NEW YORK PROCESS AGENT”) AS PROCESS AGENT IN ITS NAME,
PLACE AND STEAD TO RECEIVE AND FORWARD SERVICE OF ANY AND ALL WRITS, SUMMONSES
AND OTHER LEGAL PROCESS IN ANY SUIT, ACTION OR PROCEEDING BROUGHT IN THE STATE
OF NEW YORK, AGREES THAT SUCH SERVICE IN ANY SUCH SUIT, ACTION OR PROCEEDING MAY
BE MADE UPON THE NEW YORK PROCESS AGENT, AND AGREES TO TAKE ALL SUCH ACTION AS
MAY BE NECESSARY TO CONTINUE SAID APPOINTMENT IN FULL FORCE AND EFFECT. Section
10.16 Waiver of Right to Trial by Jury, Etc. EACH PARTY TO THIS AGREEMENT AND
EACH GUARANTOR, BY EXECUTION OF A GUARANTY, HEREBY (a) EXPRESSLY AND IRREVOCABLY
WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED
OR INCIDENTAL TO THE DEALINGS OF THE PARTIES TO THE LOAN DOCUMENTS OR ANY OF
THEM



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha139.jpg]
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE, AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
COMPANIES TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY, AND (b) EXPRESSLY AND
IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT
MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH ACTION ANY SPECIAL, EXEMPLARY, PUNITIVE
OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL
DAMAGES; PROVIDED THAT NOTHING IN THIS PARAGRAPH SHALL LIMIT THE LOAN PARTIES’
INDEMNITY AND REIMBURSEMENT OBLIGATIONS SET FORTH IN THE LOAN DOCUMENTS,
INCLUDING, WITHOUT LIMITATION Section 10.05. Section 10.17 Master Consent to
Assignment. Each Lender hereby (a) authorizes the Administrative Agent to enter
into the Master Consent to Assignment (or confirmation thereof), and (b) agrees
to be bound by all of the terms and provisions of the Master Consent to
Assignment to the same extent as if it were a signatory thereto. Section 10.18
USA PATRIOT Act Notice. Each Lender that is subject to the Act and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the MLP and the Borrower that pursuant to the requirements of the Act,
it is required to obtain, verify and record information that identifies the MLP
and the Borrower, which information includes the names and addresses of the MLP
and the Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the MLP and the Borrower in
accordance with the Act. Section 10.19 Restatement of Existing Credit Agreement.
The parties hereto agree that, on the Closing Date, after all conditions
precedent set forth in Section 4.01 have been satisfied or waived: (a) the
Obligations represent, among other things, the restatement, renewal, amendment,
extension, and modification of the “Obligations” as defined in the Existing
Credit Agreement; (b) this Agreement is intended to, and does hereby, restate,
renew, extend, amend, modify, supersede and replace the Existing Credit
Agreement in its entirety; (c) the Notes, if any, executed pursuant to this
Agreement amend, renew, extend, modify, replace, restate, substitute for and
supersede in their entirety (but do not extinguish the Indebtedness arising
under) the promissory notes issued pursuant to the Existing Credit Agreement;
(d) the Collateral Documents, Security Agreements, Vessel Mortgages and
Guaranties executed pursuant to this Agreement amend, renew, extend, modify,
replace, restate, substitute for and supersede in their entirety (but do not
extinguish or impair the collateral security created or evidenced by) the
“Collateral Documents,” “Security Agreements,” “Vessel Mortgages” and
“Guaranties” executed and delivered pursuant to the Existing Credit Agreement,
as applicable, and any such Loan Document confirmed on the Closing Date by the
Loan Parties party thereto remains in full force and effect; (e) each Guaranty
executed pursuant to this Agreement amends, renews, extends, modifies, replaces,
restates, substitutes for, and supersedes in its entirety (but does not



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha140.jpg]
extinguish or impair the Obligations guaranteed by) the “Guaranty” executed by
the applicable Guarantor, as the case may be, executed and delivered pursuant to
the Existing Credit Agreement; and (f) the entering into and performance of
their respective obligations under the Loan Documents and the transactions
evidenced hereby do not constitute a novation nor shall they be deemed to have
terminated, extinguished, or discharged the “Indebtedness” under the Existing
Credit Agreement, and the “Collateral Documents,” the “Security Agreements,” the
“Vessel Mortgages,” the “Guaranties,” or the other “Loan Documents” (or the
collateral security therefor) executed in connection with the Existing Credit
Agreement, which shall continue under and be governed by this Agreement and the
other Loan Documents, except as expressly provided otherwise herein. Section
10.20 Keepwell. The MLP and the Borrower shall, and shall cause each of their
Subsidiaries that is a Qualified ECP Guarantor to, undertake to provide such
funds or other support as may be needed from time to time by any Loan Party to
honor its Guaranty Obligations in respect of Swap Obligations; provided, that
each Qualified ECP Guarantor shall only be liable under this Section 10.20 for
the maximum amount of such liability that can be hereby incurred without
rendering its obligations under this Section 10.20 voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount. The obligations of the MLP, the Borrower and each Qualified ECP
Guarantor under this Section 10.20 shall remain in full force and effect until
this Agreement is terminated. The MLP, the Borrower and each Qualified ECP
Guarantor intend that this Section 10.20 shall constitute, and this Section
10.20 shall be deemed to constitute, a “keepwell, support, or other agreement”
for the benefit of each other Loan Party for all purposes of Section
1a(18)(A)(v)(II) of the Commodity Exchange Act. Section 10.21 Entire Agreement.
This Agreement and the other Loan Documents represent the final agreement
between the parties and may not be contradicted by evidence of prior,
contemporaneous, or subsequent oral agreements of the parties. There are no
unwritten oral agreements between the parties. Section 10.22 Acknowledgment and
Consent to Bail-In of EEA Financial Institutions. Notwithstanding anything to
the contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any EEA Financial Institution arising under any Loan Document, to
the extent such liability is unsecured, may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by: (a) the application of any Write-Down
and Conversion Powers by an EEA Resolution Authority to any such liabilities
arising hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and (b) the effects of any Bail-In Action on any such
liability, including, if applicable: (i) a reduction in full or in part or
cancellation of any such liability;



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha141.jpg]
(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or (iii) the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority. Section 10.23 No Advisory or Fiduciary Responsibility.
(a) In connection with all aspects of each transaction contemplated hereby, each
Loan Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that (i) the facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent, the Arrangers and
the Lenders, on the other hand, and the Borrower is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof), (ii) in connection
with the process leading to such transaction, each of the Administrative Agent,
the Arrangers and the Lenders is and has been acting solely as a principal and
is not the financial advisor, agent or fiduciary, for the Borrower or any of its
Affiliates, stockholders, creditors or employees or any other Person, (iii) none
of the Administrative Agent, the Arrangers or the Lenders has assumed or will
assume an advisory, agency or fiduciary responsibility in favor of the Borrower
with respect to any of the transactions contemplated hereby or the process
leading thereto, including with respect to any amendment, waiver or other
modification hereof or of any other Loan Document (irrespective of whether any
Arranger or Lender has advised or is currently advising the Borrower or any of
its Affiliates on other matters) and none of the Administrative Agent, the
Arrangers or the Lenders has any obligation to the Borrower or any of its
Affiliates with respect to the financing transactions contemplated hereby except
those obligations expressly set forth herein and in the other Loan Documents,
(iv) the Arrangers and the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ
from, and may conflict with, those of the Borrower and its Affiliates, and none
of the Administrative Agent, the Arrangers or the Lenders has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship and (v) the Administrative Agent, the Arrangers and the Lenders
have not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Loan
Document) and the Loan Parties have consulted their own legal, accounting,
regulatory and tax advisors to the extent they have deemed appropriate. (b) Each
Loan Party acknowledges and agrees that each Lender, the Arrangers and any
Affiliate thereof may, subject to Section 10.08, lend money to, invest in, and
generally engage in any kind of business with, any of the Borrower, the MLP, any
Affiliate thereof or any other person or entity that may do business with or own
securities of any of the foregoing, all as if such Lender, Arranger or Affiliate
thereof were not a Lender or Arranger or an Affiliate



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha142.jpg]
thereof (or an agent or any other person with any similar role under the
Facility) and without any duty to account therefor to any other Lender, the
Arrangers, the MLP, the Borrower or any Affiliate of the foregoing. Section
10.24 Acknowledgment Regarding Supported QFCs. To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for any Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the United States or any state of
the United States): In the event a Covered Entity that is party to a Supported
QFC (each, a “Covered Party”) becomes subject to a proceeding under a U.S.
Special Resolution Regime, the transfer of such Supported QFC and the benefit of
such QFC Credit Support (and any interest and obligation in or under such
Supported QFC and such QFC Credit Support, and any rights in property securing
such Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent that such transfer would be effective under the
U.S. Special Resolution Regime if the Supported QFC and such QFC Credit Support
(and any such interest, obligation and rights in property) were governed by the
laws of the United States or a state of the United States. In the event a
Covered Party or a BHC Act Affiliate of a Covered Party becomes subject to a
proceeding under a U.S. Special Resolution Regime, Default Rights under the Loan
Documents that might otherwise apply to such Supported QFC or any QFC Credit
Support that may be exercised against such Covered Party are permitted to be
exercised to no greater extent than the extent to which such Default Rights
could be exercised under the U.S. Special Resolution Regime if such Supported
QFC and the Loan Documents were governed by the laws of the United States or a
state of the United States. Without limitation of the foregoing, it is
understood and agreed that the rights and remedies of the parties with respect
to a Defaulting Lender shall in no event affect the rights of any Covered Party
with respect to a Supported QFC or any QFC Credit Support. Remainder of Page
Intentionally Blank Signature Pages to Follow



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha143.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment
Agreement to be duly executed and delivered by their proper and duly authorized
officers as of the date and year first above written. MARTIN OPERATING
PARTNERSHIP L.P., a Delaware limited partnership, as Borrower By: MARTIN
OPERATING GP LLC, its General Partner By: MARTIN MIDSTREAM PARTNERS L.P., its
Sole Member By: MARTIN MIDSTREAM GP LLC, its General Partner By: Name: Robert D.
Bondurant Title: Executive Vice President and Chief Financial Officer [SIGNATURE
PAGE TO THE THIRD AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT –
MARTIN OPERATING PARTNERSHIP L.P.]



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha144.jpg]
MARTIN MIDSTREAM PARTNERS L.P., a Delaware limited partnership, as a Guarantor
By: MARTIN MIDSTREAM GP LLC, its General Partner By: Name: Robert D. Bondurant
Title: Executive Vice President and Chief Financial Officer [SIGNATURE PAGE TO
THE THIRD AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – MARTIN
OPERATING PARTNERSHIP L.P.]



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha145.jpg]
MARTIN OPERATING GP LLC, a Delaware limited liability company, as a Guarantor
By: MARTIN MIDSTREAM PARTNERS L.P., its Sole Member By: MARTIN MIDSTREAM GP LLC,
its General Partner By: Name: Robert D. Bondurant Title: Executive Vice
President and Chief Financial Officer [SIGNATURE PAGE TO THE THIRD AMENDMENT TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT – MARTIN OPERATING PARTNERSHIP L.P.]



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha146.jpg]
MARTIN MIDSTREAM FINANCE CORP., a Delaware corporation, as a Guarantor Executive
Vice President and Chief Financial Officer [SIGNATURE PAGE TO THE THIRD
AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – MARTIN OPERATING
PARTNERSHIP L.P.]



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha147.jpg]
REDBIRD GAS STORAGE LLC, a Delaware limited liability company, as a Guarantor
By: Robert D. Bondurant Executive Vice President and Chief Financial Officer
[SIGNATURE PAGE TO THE THIRD AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT
AGREEMENT – MARTIN OPERATING PARTNERSHIP L.P.]



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha148.jpg]
MOP MIDSTREAM HOLDINGS LLC, a Delaware limited liability company, as a Guarantor
By: By: Name: Robert D. Bondurant Robert D. BondurantTitle: Executive Vice
President and Chief Financial Officer [SIGNATURE PAGE TO THE THIRD AMENDMENT TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT – MARTIN OPERATING PARTNERSHIP L.P.]



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha149.jpg]
TALEN’S MARINE & FUEL, LLC, a Louisiana limited liability company, as a
Guarantor By: Name: Robert D. Bondurant Title: Executive Vice President and
Chief Financial Officer [SIGNATURE PAGE TO THE THIRD AMENDMENT TO THIRD AMENDED
AND RESTATED CREDIT AGREEMENT – MARTIN OPERATING PARTNERSHIP L.P.]



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha150.jpg]
CARDINAL GAS STORAGE PARTNERS LLC, a Delaware limited liability company, as a
Guarantor By: _______________________________________ Name: Robert D. Bondurant
Title: Executive Vice President [SIGNATURE PAGE TO THE THIRD AMENDMENT TO THIRD
AMENDED AND RESTATED CREDIT AGREEMENT – MARTIN OPERATING PARTNERSHIP L.P.]



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha151.jpg]
MARTIN TRANSPORT, INC., a Texas corporation, as a Guarantor By:
_______________________________________ Name: Robert D. Bondurant Title:
Executive Vice President and Chief Financial Officer [SIGNATURE PAGE TO THE
THIRD AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – MARTIN
OPERATING PARTNERSHIP L.P.]



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha152.jpg]
ROYAL BANK OF CANADA, as Administrative Agent and Collateral Agent By: Name:
Rodica Dutka Title: [SIGNATURE PAGE TO THE THIRD AMENDMENT TO THIRD AMENDED AND
RESTATED CREDIT AGREEMENT – MARTIN OPERATING PARTNERSHIP L.P.]



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha153.jpg]
Manager, AgencyROYAL BANK OF CANADA, as a Lender and as an L/C Issuer By: Jason
S. York Name: Title: Authorized Signatory [SIGNATURE PAGE TO THE THIRD AMENDMENT
TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – MARTIN OPERATING PARTNERSHIP
L.P.]



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha154.jpg]
WELLS FARGO BANK, N.A., as as Syndication Agent, a Lender and an L/C Issuer By:
Name: Title: [SIGNATURE PAGE TO THE THIRD AMENDMENT TO THIRD AMENDED AND
RESTATED CREDIT AGREEMENT – MARTIN OPERATING PARTNERSHIP L.P.]



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha155.jpg]
[SIGNATURE PAGE TO THE THIRD AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT
AGREEMENT – MARTIN OPERATING PARTNERSHIP L.P.]



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha156.jpg]
REGIONS BANK, as a Lender By: Name: Title: ABN AMRO CAPITAL USA LLC, as a Lender
By: Name: Title: By: Name: Title: [SIGNATURE PAGE TO THE THIRD AMENDMENT TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT – MARTIN OPERATING PARTNERSHIP L.P.]



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha157.jpg]
BANK OF AMERICA, N.A., as a Lender By: Name: Title: [SIGNATURE PAGE TO THE THIRD
AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – MARTIN OPERATING
PARTNERSHIP L.P.]



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha158.jpg]
COMPASS BANK, as a Lender By: Name: Title: [SIGNATURE PAGE TO THE THIRD
AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – MARTIN OPERATING
PARTNERSHIP L.P.]



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha159.jpg]
BBVA USA, [SIGNATURE PAGE TO THE THIRD AMENDMENT TO THIRD AMENDED AND RESTATED
CREDIT AGREEMENT – MARTIN OPERATING PARTNERSHIP L.P.]



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha160.jpg]
SUNTRUST BANK, as a Lender By: Name: Title: [SIGNATURE PAGE TO THE THIRD
AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – MARTIN OPERATING
PARTNERSHIP L.P.]



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha161.jpg]
CADENCE BANK, N.A., as a Lender By: Name: Title: [SIGNATURE PAGE TO THE THIRD
AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – MARTIN OPERATING
PARTNERSHIP L.P.]



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha162.jpg]
COMERICA BANK, [SIGNATURE PAGE TO THE THIRD AMENDMENT TO THIRD AMENDED AND
RESTATED CREDIT AGREEMENT – MARTIN OPERATING PARTNERSHIP L.P.]



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha163.jpg]
CITIBANK, N.A., as a Lender By: Name: Title: [SIGNATURE PAGE TO THE THIRD
AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – MARTIN OPERATING
PARTNERSHIP L.P.]



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha164.jpg]
NATIXIS, NEW YORK BRANCH [SIGNATURE PAGE TO THE THIRD AMENDMENT TO THIRD AMENDED
AND RESTATED CREDIT AGREEMENT – MARTIN OPERATING PARTNERSHIP L.P.]



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha165.jpg]
COMERICA BANK, as a Lender and an L/C Issuer By: Name: Title: NATIXIS, as a
Lender By: Name: Title: By: Name: Title: [SIGNATURE PAGE TO THE THIRD AMENDMENT
TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – MARTIN OPERATING PARTNERSHIP
L.P.]



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha166.jpg]
SUMITOMO MITSUI BANKING ORPORATION, as a Lender By: Name: Title: [SIGNATURE PAGE
TO THE THIRD AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – MARTIN
OPERATING PARTNERSHIP L.P.]



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha167.jpg]
BRANCH BANKING AND TRUST COMPANY, as a Lender By: Name: Title: [SIGNATURE PAGE
TO THE THIRD AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – MARTIN
OPERATING PARTNERSHIP L.P.]



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha168.jpg]
CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender By: Name: Title: [SIGNATURE PAGE
TO THE THIRD AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – MARTIN
OPERATING PARTNERSHIP L.P.]



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha169.jpg]
CIT FINANCE LLC, as a Lender By: Name: Title: [SIGNATURE PAGE TO THE THIRD
AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – MARTIN OPERATING
PARTNERSHIP L.P.]



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha170.jpg]
ONEWEST BANK, N.A., as a Lender By: Name: Title: [SIGNATURE PAGE TO THE THIRD
AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – MARTIN OPERATING
PARTNERSHIP L.P.]



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha171.jpg]
RAYMOND JAMES BANK, N.A., as a Lender By: Name: Title: [SIGNATURE PAGE TO THE
THIRD AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – MARTIN
OPERATING PARTNERSHIP L.P.]



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha172.jpg]
SANTANDER BANK, N.A., as a Lender By: Name: Title: By: Name: Title: [SIGNATURE
PAGE TO THE THIRD AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT –
MARTIN OPERATING PARTNERSHIP L.P.]



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha173.jpg]
WHITNEY BANK, as a Lender By: Name: Title: DEUTSCHE BANK AG NEW YORK BRANCH, as
a Lender By: Name: Title: By: Name: Title: [SIGNATURE PAGE TO THE THIRD
AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – MARTIN OPERATING
PARTNERSHIP L.P.]



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha174.jpg]
BNP PARIBAS, as a Lender By: Name: Title: By: Name: Title: [SIGNATURE PAGE TO
THE THIRD AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – MARTIN
OPERATING PARTNERSHIP L.P.]



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha175.jpg]
GOLDMAN SACHS WOODFOREST NATIONAL BANK USA, as a Lender By: Name: Title:
[SIGNATURE PAGE TO THE THIRD AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT
AGREEMENT – MARTIN OPERATING PARTNERSHIP L.P.]



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha176.jpg]
SOCIÉTÉ GÉNÉRALE, as a Lender By: Name: Title: MORGAN STANLEY BANK, N.A., as a
Lender By: Name: Title: PNC BANK, NATIONAL ASSOCIATION, as a Lender By: Name:
Title: Annex I SCHEDULE 1.01(a) APPLICABLE RATE Pricing Level Leverage Ratio
Applicable Applicable Commitment Rate for Rate for Base Fee (bps) Eurodollar
Rate Loans Rate (bps) Loans/Letter of Credit Fees (bps) 1 < 3.00x 200225 100125
3037.5 2 ≥ ≥ 3.00x but < 3.50x 225250 125150 37.5 SCHEDULE 1.01(a)



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha177.jpg]
3 ≥ ≥ 3.50x but < 4.00x 250275 150175 37.550 4 ≥ ≥ 4.00x but < 4.50x 275300
175200 50 5 ≥ ≥ 4.50x but < 5.00x 300325 200225 50 6 ≥ ≥ 5.00x 325350 225250 50
SCHEDULE 1.01(a)



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha178.jpg]
Annex II SCHEDULE 2.01 COMMITTED SUMS Lender Committed Sum Pro Rata Share Royal
Bank of Canada $37,625,418.06$38,000,000.00 7.52508361%9.50000000% Wells Fargo
Bank, N.A. $37,625,418.06$38,000,000.00 7.52508361%9.50000000% ABN AMRO Capital
USA LLC $37,625,418.06$38,000,000.00 7.52508361%9.50000000% Regions Bank of
America, N.A. $37,625,418.06$38,000,000.00 7.52508361%9.50000000% BNP Paribas
$30,100,334.45 6.02006689% Capital One, National Association
$30,100,334.45$38,000,000.00 6.02006689%9.50000000% BBVA USA $38,000,000.00
9.50000000% Deutsche Bank AG Natixis, New $30,100,334.45$38,000,000.00 York
Branch 6.02006689%9.50000000% NatixisBNP Paribas $30,100,334.45$34,000,000.00
6.02006689%8.50000000% SunTrust Bank $30,100,334.45 6.02006689% Bank of America,
N.A. $26,337,792.64 5.26755853% Branch Banking and Trust Company $26,337,792.64
5.26755853% Compass Bank $26,337,792.64 5.26755853% Comerica Bank
$26,337,792.64$34,000,000.00 5.26755853%8.50000000% Cadence Bank, N.A.
$20,484,949.84$25,000,000.00 4.09698997%6.25000000% Sumitomo Mitsui Branch
Banking $20,484,949.84$21,000,000.00 Corporationand Trust Company
4.09698997%5.25000000% Goldman Sachs Woodforest National
$18,812,709.03$20,000,000.00 BankUSA 3.76254181%5.00000000% PNC Bank, National
Association $18,812,709.03 3.76254181% SCHEDULE 2.01



--------------------------------------------------------------------------------



 
[exhibit103annexitonintha179.jpg]
Lender Committed Sum Pro Rata Share Raymond James Bank, N.A. $15,050,167.21
3.01003344% $500,000,000.00 $400,000,000.00 100.00000000% Total: SCHEDULE 2.01



--------------------------------------------------------------------------------



 